  Exhibit 10.20

 
 
PCY HOLDINGS, LLC
 
and
 
TAYLOR MORRISON OF COLORADO, INC.
 
 
 
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
 
 
 

 
 
Table of Contents
 
1
Purchase and Sale
2
2
Purchase Price. Purchase Price Calculation
2
3
Payment of Purchase Price
3
4
Seller’s Title
3
5
Seller Obligations
7
6
Pre-Closing Conditions
12
7
Closing
13
8
Closings; Closing Procedures
14
9
Seller’s Delivery of Title
17
10
Due Diligence Period; Acceptance of Property; Release and Disclaimer
18
11
Seller’s Representations
25
12
Purchaser’s Obligations
26
13
Excusable Delay
29
14
Cooperation
29
15
Fees
29
16
Water and Sewer Taps; Fees
29
17
Reimbursements and Credits
31
18
Name and Logo
32
19
Renderings
32
20
District
32
21
Soil Hauling
33
22
Specially Designated Nationals and Blocked Persons List
33
 
 
 

 
 
i

 
 
23
Assignment
33
24
Survival
34
25
Condemnation
34
26
Brokers
34
27
Default and Remedies
34
28
General Provisions
36

 
 
 
 
 
 
 
ii

 
DEFINITIONS
“Architectural Review Committee” shall have the meaning set forth in Section
12(d).
“Authorities” and “Authority” shall have the meaning set forth in the Recitals.
“BMPs” shall have the meaning set forth in Section 28(x).
“Board” shall have the meaning set forth in Section 16(b).
“CDs” shall have the meaning set forth in Section 5(a)(i).
“Closed” shall have the meaning set forth in Section 7.
“Closing Date” shall have the meaning set forth in Section 8(b).
“Closing” shall have the meaning set forth in Section 7.
“Communication Improvements” shall have the meaning set forth in Section 20.
“Communications” shall have the meaning set forth in Section 28(j).
“Completion Notice” shall have the meaning set forth in Section 5(b).
“Confidential Information” shall have the meaning set forth in Section 28(bb).
“Continuation Notice” shall have the meaning set forth in Section 10(a).
“Contract” shall have the meaning set forth in the Recitals.
“County Records” shall have the meaning set forth in Section 5(a)(i).
“County” shall have the meaning set forth in the Recitals.
“Dedications” shall have the meaning set forth in Section 17.
“Deferred Purchase Price” shall have the meaning set forth in Section 2(a).
“Deposit” shall have the meaning set forth in Section 3(a).
“Design Guidelines” shall have the meaning set forth in Section 12(d).
“Development” shall have the meaning set forth in the Recitals.
“District Improvements” shall have the meaning set forth in Section 16(b).
“District” shall have the meaning set forth in Section 9(d).
“Due Diligence Period” shall have the meaning set forth in Section 10(a).
“Easement” shall have the meaning set forth in Section 20.
“Effective Date” shall have the meaning set forth in the Recitals.
“Entitlements” shall have the meaning set forth in Section 5(a)(i).
“Environmental Claim” shall have the meaning set forth in Section 10(h).
“Environmental Laws” shall have the meaning set forth in Section 10(g).
“EPA” shall have the meaning set forth in Section 10(c).
 
iii

 
“Escalator” shall have the meaning set forth in Section 2(b).
“Existing Entitlement Documents” shall have the meaning set forth in Section
5(a)(i).
“FDP Criteria” shall have the meaning set forth in Section 12(d).
“Feasibility Review” shall have the meaning set forth in Section 10(a).
“Filing” and “Filings” shall have the meaning set forth in the Recitals.
“Final Approval” shall have the meaning set forth in Section 5(a)(i).
“Final Lotting Diagram” shall have the meaning set forth in Section 1.
“Final Plat” shall have the meaning set forth in Section 5(a)(i).
“Final Subdivision Documents” shall have the meaning set forth in Section
5(a)(i).
“Finished Lot Improvements” shall have the meaning set forth in the Recitals.
“First Closing” shall have the meaning set forth in Section 1.
“Force Majeure” shall have the meaning set forth in Section 13.
“General Assignment” shall have the meaning set forth in Section 8(d)(iii)(9).
“Good Funds” shall have the meaning set forth in Section 2(a).
“Government Warranty Period” shall have the meaning set forth in Exhibit C.
“Governmental Fees” shall have the meaning set forth in Section 17.
“Governmental Warranty” shall have the meaning set forth in Exhibit C.
“Hazardous Materials” shall have the meaning set forth in Section 10(g).
“Homebuyer Disclosure” shall have the meaning set forth in Section 12(e).
“House Plans” shall have the meaning set forth in Section 12(d)(i).
“Infrastructure Improvements” shall have the meaning set forth in Section 17.
“Initial Purchase Price” shall have the meaning set forth in Section 2(a).
“Lien Affidavit” shall have the meaning set forth in Section 4(a).
“Lot” and “Lots” shall have the meaning set forth in the Recitals.
“Lot Development Agreement” shall have the meaning set forth in the Recitals.
“Lotting Diagram” shall have the meaning set forth in the Recitals.
“Master Commitment” shall have the meaning set forth in Section 4(a).
“Master Covenants” shall have the meaning set forth in Section 4(d).
“Master Declaration” shall have the meaning set forth in Section 4(d).
“Metro District Payments” shall have the meaning set forth in Section 16(b).
“New Exception Objection” shall have the meaning set forth in Section 4(b).
“New Exception Review Period” shall have the meaning set forth in Section 4(b).
“New Exceptions” shall have the meaning set forth in Section 4(b).
“NOI” shall have the meaning set forth in Section 28(x).
“Non-Government Warranty Period” shall have the meaning set forth in Exhibit C,
Section 3(b).
“Non-Government Warranty” shall have the meaning set forth in Exhibit C, Section
3(b).
“Non-Seller Caused Exceptions” shall have the meaning set forth in Section 4(b).
“NORM” shall have the meaning set forth in Section 10(c).
“OFAC” shall have the meaning set forth in Section 22.
"Offsite Infrastructure Improvements" shall have the meaning set forth in
Section 5(b).
“Other New Exceptions” shall have the meaning set forth in Section 4(b).
“Overex” shall have the meaning set forth in Section 10(e).
“Permissible New Exceptions” shall have the meaning set forth in Section 4(b).
“Permitted Exceptions” shall have the meaning set forth in Section 9.
“PIF Percentage” shall have the meaning set forth in Section 9(e).
“Property” shall have the meaning set forth in the Recitals.
“Public Improvement Fee” or “PIF” shall have the meaning set forth in Section
9(e).
“Public Improvements” shall have the meaning set forth in Exhibit C, Section
3(a).
“Punch-List Items” shall have the meaning set forth in Section 5(b).
“Purchase Price” shall have the meaning set forth in Section 2.
“Purchaser Parties” shall have the meaning set forth in Section 10(i).
“Purchaser’s Geotechnical Reports” shall have the meaning set forth in Section
10(e).
“Purchaser’s SWPPP” shall have the meaning set forth in Section 28(x).
“Purchaser” shall have the meaning set forth in the Recitals.
“Rangeview” shall have the meaning set forth in Section 16(a).
“Representatives” shall have the meaning set forth in Section 28(bb).
“SDF” shall have the meaning set forth in Section 16(c)(iii).
“Second Closing” shall have the meaning set forth in Section 1.
“Seller Caused Exception” shall have the meaning set forth in Section 4(b).
“Seller Cure Period” shall have the meaning set forth in Section 4(b).
“Seller Documents” shall have the meaning set forth in Section 10(a).
“Seller Party” or “Seller Parties” shall have the meaning set forth in Section
10(h).
 
iv

 
“Seller’s Actual Knowledge” shall have the meaning set forth in Section 11(h).
“Seller’s Condition Precedent” shall have the meaning set forth in Section 6(a).
“Seller’s Representations” shall have the meaning set forth in Section 11.
“Seller” shall have the meaning set forth in the Recitals.
“SFD 45’ Lots” shall have the meaning set forth in the Recitals.
“Sidewalks” shall have the meaning set forth in Exhibit C, Section 2.
“Sky Ranch” shall have the meaning set forth in the Recitals.
"Substantially Complete" or "Substantial Completion" shall have the meaning set
forth in Section 5(b).
“Survey” shall have the meaning set forth in Section 4(a).
“SWPPP” shall have the meaning set forth in Section 28(x).
 “Takedown 1 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 1 Lots” shall have the meaning set forth in the Recitals.
“Takedown 2 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 2 Closing” shall have the meaning set forth in Section 8(b).
“Takedown 2 Lots” shall have the meaning set forth in the Recitals.
“Takedown Commitment” shall have the meaning set forth in Section 4(b).
“Takedown” shall have the meaning set forth in the Recitals.
“Tap Purchase Agreement” shall have the meaning set forth in Section 16(a).
“Title Company” shall have the meaning set forth in Section 4(a).
“Title Objections” shall have the meaning set forth in Section 4(a).
“Tree Lawns” shall have the meaning set forth in Exhibit C, Section 2.
 
 
 
v

 
CONTRACT FOR PURCHASE
AND SALE OF REAL ESTATE
 
THIS CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this "Contract") is entered
into as of the last date of the signatures hereto (the "Effective Date"), by and
between PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and
TAYLOR MORRISON OF COLORADO, INC., a Colorado corporation ("Purchaser").
 
WHEREAS, Seller is developing a master planned residential community to be known
as "Sky Ranch" which is located in Arapahoe County, Colorado (“County”). The Sky
Ranch master planned residential community may also be referred to herein as the
"Development". The preliminary concept map for Phase A of the Development is
depicted on Exhibit A attached hereto. The Development is being platted in
several subdivision filings and developed in phases. Each subdivision filing is
hereinafter sometimes respectively referred to as a “Filing” and collectively as
“Filings”.
 
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
and obtain from Seller, approximately 161 platted single family detached
residential lots (individually referred to as a "Lot" and collectively as the
"Lots") in the Development which will be finished in accordance with this
Contract and which will be used for the construction of single family
residential dwellings upon the terms and conditions set forth in this Contract.
 
WHEREAS, Seller is selling platted residential lots within the Development to
multiple homebuilders, including Purchaser. The Lots to be sold by Seller and
acquired by Purchaser that are located within the Development shall be
hereinafter collectively referred to as the "Property." The Lots will be
conveyed at one or more Closings as more particularly provided herein and each
such Closing may be referred to herein as a “Takedown.” The Lots which are to be
conveyed at the first Closing shall be sometimes hereinafter collectively
referred to as the "Takedown 1 Lots"; the Lots which are to be conveyed at the
second Closing shall be sometimes hereinafter collectively referred to as the
"Takedown 2 Lots"; and the Lots which are to be conveyed at the third Closing
shall be sometimes hereinafter collectively referred to as the "Takedown 3
Lots".
 
WHEREAS, as of the Effective Date, the Lots have not been subdivided pursuant to
a recorded final subdivision plat. The number and location of the Lots to be
acquired by Purchaser are generally depicted on the preliminary concept map for
Phase A of the Development attached hereto as Exhibit A (the "Lotting Diagram").
The precise number, dimension and location of the Lots will be established at
the time the subdivision plat for such Lots is approved by the County and/or any
other relevant governmental authority (collectively, the "Authorities" and each
an “Authority”). As of the Effective Date, the parties anticipate that Purchaser
will acquire approximately 161 Lots that are approximately 45 feet wide by
approximately 110 feet deep for the construction of single family detached homes
(“SFD 45’ Lots”).
 
WHEREAS, following Purchaser’s acquisition of Lots, Seller will construct
certain infrastructure improvements for the Lots as described on Exhibit C
attached hereto (the "Finished Lot Improvements") pursuant to a lot development
agreement executed by Seller and Purchaser in the form set forth on Exhibit F
("Lot Development Agreement").
 
 
 
1

 
1. Purchase and Sale
 
. The Property shall be purchased at three (3) Closings. Subject to the terms
and conditions of this Contract, Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, on or before the dates set forth in
Section 6(b) below, the Lots in each Takedown, as generally depicted on the
Lotting Diagram and as follows:
 
At the Takedown 1 Closing (“First Closing”), fifty (50) SFD 45’ Lots;
 
At the Takedown 2 Closing (“Second Closing”), fifty (50) SFD 45’ Lots;
 
At the Takedown 3 Closing (“Third Closing”), sixty-one (61) SFD 45’ Lots.
 
Notwithstanding the foregoing, however, the parties acknowledge and agree that
the Parties shall negotiate during the Due Diligence Period to reach agreement
on a mutually acceptable site plan for the Lots (“Final Lotting Diagram”) and
that the exact number and location of the Lots within each Takedown are subject
to adjustment based upon the approval by the Authorities of the Final Plat (as
hereinafter defined) that includes the Lots to be acquired by Purchaser at each
Takedown. The precise number, dimension (subject to the provisions of this
Contract), location and legal description of the Lots will be established at the
time the Final Plat for such Lots is approved by the County and/or any other
Authority, and upon approval of each such Final Plat the parties shall execute
an amendment to this Contract setting forth the legal description of those Lots
included in the approved Final Plat.
 
2. Purchase Price. The purchase price to be paid by Purchaser to Seller for each
Lot (the "Purchase Price") shall consist of the Initial Purchase Price (as
hereinafter defined) and the Deferred Purchase Price (as hereinafter defined).
The Purchase Price for each Lot shall be calculated as provided in the following
Section 2(a) and shall be subject to adjustment as provided in Section 2(b)
below:
 
(a) Purchase Price Payments. For each Lot the Purchase Price shall be the sum of
the “Initial Purchase Price” of Twenty Thousand and 00/100 Dollars ($20,000.00)
paid by Purchaser to Seller by wire transfer or other immediately available and
collectible funds ("Good Funds"), and the “Deferred Purchase Price” of Forty
Seven Thousand Five Hundred and 00/100 Dollars ($47,500.00) paid by Purchaser to
Seller in Good Funds, for a total of Sixty Seven Thousand Five Hundred and
00/100 Dollars ($67,500.00) per Lot (subject to adjustment as hereinafter
provided in Section 2(b) of this Agreement). The Deferred Purchase Price for the
Lots acquired by Purchaser at the First Closing shall be secured by a letter of
credit delivered by Purchaser into escrow at the First Closing, the Deferred
Purchase Price for the Lots acquired by Purchaser at the Second Closing shall be
secured by a letter of credit delivered by Purchaser into escrow at the Second
Closing, and the Deferred Purchase Price for the Lots acquired by Purchaser at
the Third Closing shall be secured by a letter of credit delivered by Purchaser
into escrow at the Third Closing, as more particularly described in Section 5(c)
below.
 
(b) Purchase Price Escalator. The Purchase Price of each Lot that is acquired at
the Second Closing of the Takedown 2 Lots and the Third Closing of the Takedown
3 Lots will increase by an amount equal to the amount of simple interest that
would accrue thereon for the period elapsing between the date that the First
Closing occurs until the date the applicable Closing occurs, at a per annum rate
equal to two and one-half percent (2.5%) (the “Escalator”). By way of example
and for clarification purposes only, if the Purchase Price of a Lot at the
Closing of the Takedown 1 Lots is $67,500, then at a subsequent Closing
occurring 12 months (365 days) following the date of the closing of the Takedown
1 Lots, the Purchase Price for a Lot at such subsequent Closing will be
$69,187.50, which is calculated as follows: $67,500 + ($67,500 x .025) =
$69,187.50, $20,500 shall be payable as the Initial Purchase Price for the Lots
acquired at that subsequent Closing.
 
2

 
 
3. Payment of Purchase Price. The Purchase Price for each of the Lots, as
determined pursuant to Section 2 above, shall be payable as follows:
 
(a) Earnest Money Deposit. Within three (3) business days following the
Effective Date, Purchaser shall deliver to the Title Company (as defined in
Section 4(a) hereof) an earnest money deposit in the amount of $250,000.00. The
Title Company will act as escrow agent and invest the earnest money deposit in a
federally insured institution at the highest money market rate available. The
earnest money deposit and all interest earned thereon shall be referred to
herein as the "Deposit." The Deposit shall be paid in Good Funds. The Deposit
will be applied to the Initial Purchase Price for the Takedown 3 Lots. If this
Contract is terminated prior to the expiration of the Due Diligence Period for
any reason, the Deposit shall be refunded to Purchaser. If this Contract is
terminated after the Due Diligence Period and prior to the Deposit being fully
applied to the Purchase Price at the last Closing, the Deposit shall be paid to
Seller, except in the case of a termination of this Contract pursuant to a
provision that expressly entitles Purchaser to a refund of the Deposit as
provided elsewhere herein.
 
(b) Initial Purchase Price. That portion of the Purchase Price for each Lot that
is identified as the Initial Purchase Price and calculated as provided in
Section 2 above shall be paid by Purchaser to Seller in Good Funds at the
Closing that is applicable to the Lot.
 
(c) Deferred Purchase Price. That portion of the Purchase Price for each Lot
that is identified as the Deferred Purchase Price in Section 2 above is due and
payable by Purchaser to Seller, as provided in and pursuant to the terms of the
Lot Development Agreement.
 
4. Seller’s Title.
 
(a) Preliminary Title Commitment. Within ten (10) business days after the
Effective Date, Seller shall furnish to Purchaser, at Seller’s expense, a
current commitment for a Title Policy (as defined below) for the Property (the
"Master Commitment") issued by Land Title Guarantee Company ("Title Company") as
agent for First American Title Insurance Company, together with copies of the
instruments listed in the schedule of exceptions in the Master Commitment. If
the Master Commitment contains any exceptions from coverage which are
unacceptable to Purchaser, then Purchaser shall object to the condition of the
Master Commitment in writing within forty-five (45) days of Purchaser’s receipt
of the Master Commitment together with copies of all documents constituting
exceptions to title (the "Title Objections"). Upon receipt of the Title
Objections, Seller may, at its option and at its sole cost and expense, clear
the title to the Property of the Title Objections within twenty (20) days of
receipt of the Title Objections. In the event Seller fails, or elects not to
clear the title to the Property of the Title Objections on or before the date
that is ten (10) days before the expiration of the Due Diligence Period, the
Purchaser, as its sole remedy, may elect before the expiration of the Due
Diligence Period either: (i) to terminate this Contract, in which event the
Deposit shall be promptly returned to Purchaser, Purchaser shall deliver to
Seller all information and materials received by Purchaser from Seller
pertaining to the Property and any non-confidential and non-proprietary
information otherwise obtained by Purchaser pertaining to the Property, and
thereafter the parties shall have no further rights or obligations under this
Contract except as otherwise provided in Section 12(c) below; or (ii) to waive
such objections and proceed with the transactions contemplated by this Contract,
in which event Purchaser shall be deemed to have approved the title matters as
to which its Title Objections have been waived. If Purchaser fails to provide
the Title Objections prior to the expiration of the sixty (60) day period
required by this Section 4(a), Purchaser shall be deemed to have elected to
waive its objections as described in the preceding clause. If Purchaser fails to
notify Seller of its election to terminate this Contract or waive it objections,
Purchaser shall be deemed to have elected to waive its objections to any title
matter that Seller has failed or elected not to cure. Seller shall release at or
prior to the applicable Closing any monetary lien that Seller caused or created
against the Property with respect to that portion of the Property to be acquired
at a particular Closing other than non-delinquent real estate taxes and
assessments and Permitted Exceptions, and such monetary liens shall not
constitute Permitted Exceptions (as hereinafter defined). At each Closing,
without the need for Purchaser to object to the same in Purchaser’s Title
Objections, Seller shall execute and deliver the Title Company's standard form
mechanic's lien affidavit (the “Lien Affidavit”) in connection with the standard
printed exception for liens arising against the Lots purchased at the Closing
for work or materials ordered or contracted for by Seller, and to the extent
required by the Title Company a commercially reasonable indemnity agreement (the
“Title Company Indemnity”), provided, however, if Purchaser determines during
the Due Diligence Period that the Title Company refuses or is unwilling to
delete the standard printed exception for liens as part of extended coverage
despite Seller’s offer to execute and deliver the Lien Affidavit and Title
Company Indemnity, then Purchaser will have the right to terminate this Contract
on or before the expiration of the Due Diligence Period whereupon the Deposit
will be returned to Purchaser, or Purchaser may proceed with the Closing in
which event the Title Policy will contain, and the Lots will be conveyed subject
to, the standard printed exception for liens unless the Title Company thereafter
agrees thereafter to delete such lien exception, however, the Purchaser shall
have no further termination rights if the Title Company does not agree to do so.
If the Title Company agrees during the Due Diligence Period to delete the
standard printed exception for liens as part of extended coverage and thereafter
the Title Company refuses to delete the exception for liens based on Seller’s
offer to execute and deliver the Lien Affidavit and Title Company Indemnity,
then such exception shall be deemed a Non-Seller Caused Exception (as
hereinafter defined) to which Purchaser shall have the right to object pursuant
to Section 4(b). Seller shall request that the Takedown Commitment (as
hereinafter defined) provide for the deletion of the other standard printed
exceptions from the Title Policy (provided that Seller's only obligation with
respect thereto shall be to provide a copy of Seller’s existing survey
("Survey"), if any, of the land that contains the Lots, obtain and furnish a
plat certification issued by a licensed surveyor, to execute the Title Company’s
standard form seller-owner final affidavit and agreement as reasonably modified
by Seller and as to Seller’s acts only if such affidavit is required by the
Title Company for the purpose of deleting any exception for parties in
possession (“Owner’s Affidavit”), and to execute the Title Company's Lien
Affidavit with respect to Seller's acts, in form and substance reasonably
acceptable to Seller). Seller has no obligation to provide a new Survey or to
update any existing Survey.
 
3

 
 
(b) Subsequently Disclosed Exceptions. Not less than fifteen (15) days prior to
the applicable Closing, Purchaser may request that the Title Company issue an
updated title commitment for that portion of the Property to be acquired at such
Closing (each a "Takedown Commitment"), together with copies of any additional
instruments listed in the schedule of exceptions which are not reflected in the
Master Commitment furnished pursuant to Section 4(a) above or in any prior
Takedown Commitment. Additional items disclosed by a Takedown Commitment or by
an amendment to the Master Commitment that affect title to the subject Property
are referred to as “New Exceptions”. New Exceptions affecting title to the
subject Property that are allowed by the provisions of this Contract are
referred to as “Permissible New Exceptions” and all other New Exceptions are
referred to as “Other New Exceptions”. Purchaser has no right to object to any
Permissible New Exception. Other New Exceptions which do not materially
adversely affect title or use of a Lot shall also be Permissible New Exceptions.
Purchaser shall have a period of seven (7) days from the date of its receipt of
such Takedown Commitment or amendment to the Master Commitment and a copy of the
New Exceptions (the "New Exception Review Period") to review and to approve or
disapprove any Other New Exceptions. If the Other New Exception is unacceptable
to Purchaser, Purchaser shall object to the Other New Exception in writing
within seven (7) days from the date of Purchaser’s receipt of the Takedown
Commitment, together with a copy of the New Exceptions (the "New Exception
Objection"). Upon receipt of the New Exception Objection, Seller shall cure the
New Exception Objection (by deletion, insuring over or endorsement) to the
extent that such Other New Exception was caused or created by Seller and is not
otherwise permitted by this Contract ("Seller Caused Exception"). If the New
Exception Objection relates to an Other New Exception that was not caused by
Seller (“Non-Seller Caused Exception”), Seller may, at its sole discretion, cure
the New Exception Objection, within fifteen (15) days of receipt of the New
Exception Objection (“Seller Cure Period”) and the applicable Closing Date will
be extended to accommodate the Seller Cure Period. In the event Seller fails, or
elects not to cure a Non-Seller Caused Exception within such fifteen (15) day
period, the Purchaser, as its sole remedy, may elect within five (5) days after
the end of the Seller Cure Period either: (i) to terminate this Contract as to
the Lots affected by such New Exception, in which event the prorata portion of
the Deposit for such Lots shall be refunded to Purchaser and the parties shall
have no further rights or obligations under this Contract as to such Lots; or
(ii) to waive such objection and proceed with the acquisition of the Lots in
such Takedown, in which event Purchaser shall be deemed to have approved the New
Exception. If Purchaser fails to notify Seller of its election to terminate this
Contract as to the applicable Lots in accordance with the foregoing sentences
within five (5) days after the expiration of the Seller Cure Period (i)
Purchaser shall be deemed to have elected to waive its objections as described
in the preceding sentences (ii), and all such items shall be deemed to be
Permitted Exceptions.
 
(c) Permitted Exceptions; Additional Easements. Seller shall convey title to the
Lots included in each Takedown of the Property to Purchaser at the Closing for
such Takedown subject to the Permitted Exceptions described in Section 9 hereof.
Prior to each such Closing, Seller shall have the right, subject to the
limitations set forth below and in Exhibit B and provided Seller shall advise
and provide copies of same to Purchaser promptly after Seller becomes aware of
same, to convey additional easements as Permissible New Exceptions to utility
and cable service providers, governmental or quasi-governmental Authorities,
metropolitan, water and sanitation districts, homeowners associations or
property owners associations or other entities that serve the Development or
adjacent property for construction of utilities and other facilities to support
the Development or such adjacent property, including but not limited to sanitary
sewer, water lines, electric, cable, broad-band and telephone transmission,
storm drainage and construction access easements across the Property not yet
acquired by Purchaser, allowing Seller or its assignees the right to install and
maintain sanitary sewer, water lines, cable television, broad-band, electric,
telephone and other utilities on the Property and on the adjacent property owned
by Seller and/or its affiliates, and further, to accommodate storm drainage from
the adjacent property. Such easements shall require the restoration of any
surface damage or disturbance caused by the exercise of such easements, shall
not be located within the building envelope of any Lot, shall not materially
detract from the value, use or enjoyment of (i) the Lots affected or the
remaining portion of the Property on which such easements are to be located, or
(ii) any adjoining property of Purchaser.
 
4

 
 
(d) Master Covenants. Prior to the Takedown 1 Closing, Seller shall, subject to
the limitations set forth below, prepare covenants, conditions and restrictions
for the Development or the portion thereof in which the Property is located (the
"Master Declaration") incorporating architectural and design standards and
guidelines, use limitations and restrictions and which may establish an owners
association or provide that the District shall administer the Master
Declaration, among other matters, together with such supplemental declarations
as may have been or may be recorded to subject the Property to the provisions of
the Master Declaration (collectively, the "Master Covenants"). Seller shall
provide a draft of the Master Covenants in substantially the form to be recorded
to Purchaser for Purchaser’s review within thirty (30) days after the Effective
Date. If the Master Covenants contain any provisions which are unacceptable to
Purchaser in Purchaser’s reasonable discretion, Purchaser shall object to such
provisions with particularity in writing within ten (10) days of receipt of the
draft Master Covenants. Upon receipt of such objection, Seller may, at its
option, modify the objectionable provisions of the Master Covenants within ten
(10) days of receipt of such objection from Purchaser. In the event Seller fails
or elects in its discretion not to modify the objectionable provisions of the
Master Covenants within such ten (10) day period, Purchaser shall have the right
as its sole remedy to elect either: (i) to terminate this Contract, in which
event the Deposit shall be promptly returned to Purchaser, Purchaser shall
deliver to Seller all information and materials received by Purchaser from
Seller pertaining to the Property and any non-confidential and non-proprietary
information otherwise obtained by Purchaser pertaining to the Property, and
thereafter the parties shall have no further rights or obligations under this
Contract except as otherwise provided in Section 12(c) below; or (ii) to waive
any objections to the Master Covenants and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the Master Covenants as to which its objections have been waived. If
Purchaser fails to provide written notice to Seller of its objection to the
Master Covenants within ten (10) days of receipt of the draft Master Covenants
as required by this Section 4(d), Purchaser shall be deemed to have elected to
waive its objections as described in the preceding clause and the Master
Covenants shall be deemed to be Permitted Exceptions. Seller shall be permitted
to revise the Master Covenants at any time before the First initial Closing
under this Contract without the consent of Purchaser, provided that any such
revision has no material adverse effect on the Lots acquired or to be acquired
by Purchaser.
 
5

 
 
(e) Title Policy. Within a reasonable time after each Closing, Seller, at its
expense, shall cause the Title Company to deliver a Form 2006 ALTA extended
coverage owner’s policy of title insurance (“Title Policy”), insuring
Purchaser’s title to the Property conveyed at such Closing, pursuant to the
applicable Takedown Commitment and subject only to the Permitted Exceptions,
together with such endorsements as Purchaser may request and which the Title
Company agrees to issue during the Due Diligence Period, and shall pay the
premium for the basic policy at such Closing. The Title Policy shall provide
insurance in an amount equal to the Purchase Price for all Lots purchased at
such Closing. At each Closing, Seller shall offer to execute and deliver a Lien
Affidavit and an Owner’s Affidavit, and shall obtain and furnish a plat
certification issued by a licensed surveyor, both as provided in Section 4(a)
above. Purchaser shall pay any fees charged by the Title Company to delete the
standard pre-printed exceptions. Purchaser shall pay for the premiums for any
endorsements requested by Purchaser, except that Seller shall pay for any
endorsements that Seller agrees to provide in order to cure a Title Objection.
 
5. Seller Obligations. Seller shall have the following obligations:
  
(a) Entitlements.
 
(i) Existing Entitlements. The County previously approved the following
entitlements for the Property (collectively, the “Existing Entitlement
Documents”): a Preliminary Plat and a Preliminary Development Plan. Seller shall
provide a copy of the Existing Entitlement Documents to Purchaser as part of the
Seller. Documents.
 
(ii) Platting and Entitlements. Seller shall be responsible, at Seller's sole
cost and expense, for preparing and processing in a commercially reasonable
manner and timeframe, and diligently pursuing and obtaining Final Approval (as
defined below) from the County and any other appropriate Authority and recording
in the records of the Clerk and Recorder of the County (the "County Records"),
as may be required, the following: (i) a specific development plan that includes
the Property (“SDP”); (ii) an administrative site plan (“ASP”) and final
subdivision plat or plats for each Filing within the Property (each a "Final
Plat"); (iii) the public improvement construction plans for all onsite and
offsite public improvements relating to such Final Plat ("CDs"); and (iv) the
development or subdivision improvement agreement associated with such Final Plat
and other similar documentation required by the Authorities in connection with
approval of such Final Plat and CDs (collectively, such documents are referred
to, with respect to each Takedown, as the "Final Subdivision Documents" and
together with the Existing Entitlement Documents, collectively, the
"Entitlements" for such Takedown). The Final Subdivision Documents shall
substantially comply with the Final Lotting Diagram, and shall provide that the
Property contains approximately 161 Lots with each of the Lots being
approximately 45 feet wide by approximately 110 feet deep with a building
envelope that is not less than 35’ wide (after taking into consideration
applicable setbacks), and the Final Subdivision Documents shall not impose new
or additional requirements upon Buyer the cost of which is expected to exceed
$3,000 for any Lot or limit or materially adversely affect the use of any Lot
for the construction of a residence thereon. Seller shall use commercially
reasonable efforts to have the Entitlements for each Takedown, respectively,
approved by the Authorities and recorded as necessary in the County Records with
applicable governmental or third-party appeal or challenge periods applicable to
an approval decision of the Board of Commissioners or Planning Commission having
expired without any appeal then-pending (“Final Approval”). Seller shall use
commercially reasonably efforts to obtain Final Approval of the Entitlements on
or before nine (9) months after the expiration of the Diligence Period (or any
extensions thereof). If Final Approval of the Entitlements applicable to the
Takedown 1 Lots has not been achieved as aforesaid on or before nine (9) months
after the Effective Date, then Seller, in its discretion, shall have the right
to extend the date for obtaining such Final Approval for a period not to exceed
six (6) months after the initial nine (9) month period by providing written
notice to Purchaser prior to the expiration of such nine (9) month period. If
Seller shall not secure such Final Approval of the Takedown 1 Lots by the
expiration of the initial nine (9) month period and shall fail to exercise such
extension, each party shall thereupon be relieved of all further obligations and
liabilities under this Contract, except as otherwise provided herein, and the
Deposit shall be returned to Purchaser. If Seller extends the time period for
obtaining Final Approval of the Takedown 1 Lots, then during such extended time
period Seller shall use commercially reasonable efforts to obtain Final Approval
of such Entitlements, and failing which, Seller shall not be in default of its
obligations under this Contract (unless Seller failed to use commercially
reasonable efforts to obtain Final Approval of such Entitlements), but this
Contract shall terminate in which case each party shall thereupon be relieved of
all further obligations and liabilities under this Contract, except as otherwise
provided herein, and the Deposit shall be returned to Purchaser. The timing for
Final Approval of the Entitlements for Takedowns after Takedown 1 is as set
forth in Section 6(b)(i) hereof. During the approval process, Seller shall keep
Purchaser reasonably informed of the process and the anticipated results
therefrom and provide Purchaser with copies of the Final Subdivision Documents
as submitted to the County and other reasonable documentation relating to same.
Purchaser, at no material cost to Purchaser (other than costs incurred to obtain
services that could reasonably be performed or provided in-house), shall
cooperate with Seller in Seller’s efforts to obtain Final Approval of the
Entitlements by the County.
 
6

 
 
(iii) Lot Minimums for each Takedown. The Final Plat(s) for the Property and the
Lots are anticipated to be in a form which is substantially consistent, with the
Final Lotting Diagram, subject to changes made necessary by the Authorities
and/or final engineering decisions which are necessary to properly engineer,
design, and install the improvements in accordance with the requirements of the
County and other applicable Authorities.
 
(iv) Recordation of Final Plat. At or before each Closing, Seller shall have
caused to be recorded the Final Plat that includes the Lots that are to be
purchased at that Closing. Seller shall be responsible for providing to the
County the bond or other financial assurance that is required by the County to
record each Final Plat.
 
7

 
 
(b) Offsite Infrastructure. Seller shall cause Rangeview and/or the District to
install and construct in a commercially reasonable manner, and diligently pursue
to substantial completion the offsite infrastructure improvements that are
identified and described on Exhibit D attached hereto and incorporated herein by
this reference (collectively, the "Offsite Infrastructure Improvements"). The
Offsite Infrastructure Improvements will be completed in a good, workmanlike and
lien-free manner, in accordance with the CDs, applicable laws, codes,
regulations and governmental requirements for the Development and the
requirements of this Agreement. Seller shall or shall cause Rangeview and/or the
District to use commercially reasonable efforts to have the Offsite
Infrastructure Improvements Substantially Complete in accordance with the
Schedule set forth on Exhibit D, subject to Force Majeure, which schedule will
substantially conform to the timing set forth in clause (10) of Section 5(c)(ii)
below. Rangeview will be constructing a new wastewater reclamation facility
(“WWRF”) for the Development. As an addition to Purchaser’s Conditions
Precedent, Seller shall provide evidence to Purchaser that Rangeview has
received the necessary authorizations from the Water Quality Control Division of
the Colorado Department of Public Health and Environment and from the County to
construct the WWRF, and has awarded a contract for the construction of the WWRF
(such authorizations and contract collectively, the “WWRF Authorizations”).
Without limiting the generality of the foregoing, Purchaser specifically
acknowledges and agrees that the wastewater treatment plant currently planned as
an Offsite Infrastructure Improvement will not be Substantially Complete on or
before the date that Purchaser obtains its first building permit for a Lot.
Therefore, Seller shall provide as part of the Offsite Infrastructure
Improvements, at Seller’s sole cost, a temporary alternative service for the
processing of wastewater sufficient for the issuance of building permits and
certificates of occupancy consisting of two sequential batch reactor basins with
a combined volume of 500,0000 gallons, along with appurtenant facilities to
mitigate the development of odors, that Rangeview’s engineer will certify as
having been constructed in accordance with approved plans and specifications
(the “Alternative Service”). The Alternative Service shall be Substantially
Complete and operational on or before the date required for Substantial
Completion of the other Offsite Infrastructure Improvements set forth on Exhibit
D so that Purchaser can obtain building permits for the Lots, and shall continue
in operation until such time as the wastewater treatment plant is Substantially
Complete. Seller shall deposit into escrow the costs to construct and operate
the Alternative Service pursuant to an Offsite Infrastructure Escrow Agreement.
Seller will give Purchaser written notice (“Completion Notice”) when each
Offsite Infrastructure Improvement is Substantially Complete. During the
construction process, Seller shall keep Purchaser reasonably informed of the
progress of the construction of the Offsite Infrastructure. The term
"Substantially Complete" or "Substantial Completion" means that the improvements
have been completed in accordance with the CD’s therefor and all other
requirements of this Agreement, Seller has requested or applied for construction
acceptance by the County or any other applicable Authority having jurisdiction,
Seller shall have posted all financial assurances required by the County or any
other applicable Authority having jurisdiction to commence the warranty period,
the improvements may be used for their intended purpose, and Purchaser will not
be precluded from obtaining building permits for homes on each of the Lots
(thereafter Seller shall complete the improvements so that Purchaser will not be
precluded from obtaining the issuance of certificates of occupancy following
completion of homes as a result of the degree of completion of the
improvements). Seller and/or Rangeview shall be responsible for obtaining final
acceptance by the County and any other applicable Authority having jurisdiction
in accordance with the requirements of the County or other Authority. As an
addition to Purchaser’s Conditions Precedent, Seller shall on or before the
First Closing (i) have obtained Final Approval of the applicable Authorities of
the CDs for the Offsite Infrastructure Improvements; (ii) have obtained
development permits for the Offsite Infrastructure Improvements; (iii) have
executed the contracts for installation of the Offsite Infrastructure
Improvements providing for a guaranteed maximum price, and (iv) have deposited
funds into a controlled disbursement account pursuant to one or more agreements
(each an “Offsite Infrastructure Escrow Agreement” and in the plural “Offsite
Infrastructure Escrow Agreements”) equal to the contracted cost to Substantially
Complete the Offsite Infrastructure Improvements, which Seller and/or Rangeview
shall have the right to draw upon to pay for such Offsite Infrastructure
Improvements as constructed. The form of the Offsite Infrastructure Escrow
Agreement shall be subject to Purchaser’s review and approval during the Due
Diligence Period and if Purchaser is not satisfied with such agreement for any
reason, then Purchaser’s sole remedy shall be to terminate this Agreement under
Section 10(a) and if Purchaser does not so terminate the Agreement then the
Offsite Infrastructure Escrow Agreement shall be deemed approved. At Closing the
Purchaser may become a party by joinder to the Offsite Infrastructure Escrow
Agreement solely with respect to remedies for a Seller default in timely
completing the Offsite Infrastructure Improvements, including a step right if
Seller does not timely complete such improvements. Seller and Purchaser agree
that the Offsite Infrastructure Escrow Agreement will provide that Richmond
American Homes of Colorado (to the extent that it has joined such Offsite
Infrastructure Escrow Agreement) shall have the first right to step-in and
complete the Offsite Infrastructure Improvements. In the event that Seller does
not complete any Offsite Infrastructure Improvements by the required date
(subject to Force Majeure), the Purchaser and all other purchasers of Lots in
the Development shall have the right as their remedy to withdraw the necessary
funds out of such escrow to cause completion of the applicable Offsite
Infrastructure Improvements. Seller shall deliver the form of the Offsite
Infrastructure Escrow Agreement to Purchaser within 15 days following the
Effective Date. Seller is not obligated to install any amenities related to the
Community Park as part of the Offsite Infrastructure or the Finished Lot
Improvements, but Seller and Purchaser agree to use good faith efforts during
the Due Diligence Period to establish the timing, financing and other relevant
details pertaining to the installation of amenities on the Community Park.
 
8

 
 
(c) Finished Lot Improvements/Lot Development Agreement.
 
(i) At the First Closing, Purchaser and Seller shall enter into an agreement the
Lot Development Agreement in the form attached as Exhibit F of this Contract
obligating Seller to construct and install the  Finished Lot Improvements as
described on Exhibit C attached hereto. 
 
(ii) The Lot Development Agreement includes, without limitation, provisions that
provide for the following: (1) phased completion of the Offsite Infrastructure
Improvements and the Finished Lot Improvements consisting of two phases with
respect to the Takedown 1 Lots and two subsequent phases with respect to the
Takedown 2 Lots for a total of four phases; (2) the payment of the Deferred
Purchase Price by Purchaser as follows: For each phase, one-half of the Deferred
Purchase Price for the Lots in that phase shall be paid to Seller upon
substantial completion and construction acceptance by Rangeview of that portion
of the Finished Lot Improvements consisting of the water, sanitary sewer and
storm sewer infrastructure that is necessary to serve the Lots in that phase,
and the remaining one-half of the Deferred Purchase Price for the Lots in that
phase shall be paid to Seller upon substantial completion of the balance of
Finished Lot Improvements that serve that phase to the extent necessary to
obtain building permits; (3) Seller’s and/or the District’s obligation to post
surety as required by the County in connection with such phases; (4) provisions
regarding Seller’s and/or the District’s agreements with the contractors who
will construct the Finished Lot Improvements; (5) Seller’s and/or the District’s
warranty obligations, as provided on Exhibit C; (6) Seller’s obligation to
obtain lien waivers and to discharge mechanics liens related to construction of
the Finished Lot Improvements; (7) Purchaser step-in rights in the event of a
Seller and/or District default (as defined in the Lot Development Agreement);
(8) a license from Purchaser to permit construction of the Finished Lot
Improvements and performance of other related activities on the Lots; (9)
Seller’s obligation to pay construction costs in excess of the Deferred Purchase
Price; and (10) a schedule providing for the first phase to be Substantially
Completed ten (10) months after the First Closing, with the second phase to be
Substantially Completed nine (9) months after substantial completion of the
first phase, with the third phase to be Substantially Completed nine (9) months
after the Second Closing and the fourth phase to be Substantially Completed nine
(9) months after Substantial Completion of the third phase, all subject to Force
Majeure, and all subject to the terms and conditions of Lot Development
Agreement. The Seller, Purchaser, other builder(s) affected by any improvements
to be constructed under the Lot Development Agreement that serve or benefit the
Lots and other property that is to be acquired by such other builder(s) (“Joint
Improvements”) and the Title Company will at Closing execute a “Joint
Improvements Memorandum” that describes the rights and obligations of Seller,
Purchaser, such other builder(s) and Title Company and such document will
supplement the Lot Development Agreement regarding the installation and
construction of any Joint Improvements, including step-in rights consistent with
the Offsite Infrastructure Escrow Agreement. The form of the Joint Improvements
Memorandum shall be agreed upon during the Due Diligence Period and attached to
the Lot Development Agreement as Exhibit J thereto. If such Joint Improvements
Memorandum is not agreed upon during the Due Diligence Period, then the
Purchaser shall as its sole remedy, has the right to terminate the Contract.
 
9

 
 
(iii) After obtaining Final Approval of all necessary Entitlements for the
applicable Lots, Seller acting as the constructing party under the Lot
Development Agreement shall commence and diligently pursue completion or cause
to be completed for the Lots being purchased and acquired by Purchaser at each
Closing, subject to Force Majeure, the Finished Lot Improvements in accordance
with the phasing, provisions and schedules of the Lot Development Agreement and
all applicable laws, codes, regulations and governmental requirements for the
Lots.  Seller will notify Purchaser when each phase of the Finished Lot
Improvements have been Substantially Completed. Seller’s failure to comply with
the foregoing covenant shall not constitute a default hereunder unless and until
such failure shall constitute an event of default (as defined in the Lot
Development Agreement) under the Lot Development Agreement.
 
(iv) In order to secure Purchaser’s obligation following each Closing to pay the
Deferred Purchase Price in accordance with the terms of this Contract and the
payment schedule set forth in the Lot Development Agreement as described in
Section 5(c) of this Contract, at each Closing, Purchaser shall deliver to Title
Company, acting as escrow agent, a letter of credit issued by
____________________________ in the form attached hereto as Exhibit G (the
“Letter of Credit”) and in an amount equal to the sum of the Deferred Purchase
Price for all of the Lots acquired by Purchaser at such Closing plus, for the
Takedown 2 Lots and the Takedown 3 Lots, the Escalator thereon calculated
pursuant to Section 2(b). Title Company shall hold and maintain the Letter of
Credit pursuant to the Lot Development Agreement in an escrow account
established by Title Company for the benefit of Seller and Purchaser. The Letter
of Credit for each Closing shall remain in place until the final payment of the
Deferred Purchase Price applicable to such Closing has been made to the Seller
following Substantial Completion of the Finished Lot Improvements which serve
the Lots acquired by Purchaser at such Closing. If the Letter of Credit is
scheduled to expire prior to the Substantial Completion of all of such Lots, and
Purchaser has not renewed the Letter of Credit at least fifteen (15) days prior
to the expiration date thereof, Title Company is authorized and directed to draw
down the full amount of the Letter of Credit and deposit such funds in escrow to
be used solely for the payment of any unpaid Deferred Purchase Price. The Letter
of Credit may provide that it may be reduced from time to time to the extent of
payments of the Deferred Purchase Price made by Purchaser for Finished Lot
Improvements in accordance with the terms, including the payment schedule, set
forth in the Lot Development Agreement and Section 5(c) of this Agreement. The
Letter of Credit for each Closing shall be returned to Purchaser, together with
an executed reduction certificate reducing the face amount thereof to $0.00,
upon payment in full of the Deferred Purchaser Price for all of the Lots in such
Closing. Failure by Purchaser to pay any portion of the Deferred Purchase Price
when the same shall become due and payable, provided that at such failure
continues for a period of ten (10) days after the delivery of written notice
thereof from Seller to Purchaser, shall entitle Seller to enforce the collection
of the delinquent Deferred Purchase Price by drawing upon the Letter of Credit
or having the Title Company draw upon the Letter of Credit, and in either event
the funds so drawn shall be paid to Seller as payment of any unpaid Deferred
Purchase Price and such failure to pay shall be deemed cured. If Seller or Title
Company is unable to draw upon the Letter of Credit, Seller may protect and
enforce its rights under this Agreement pertaining to payment of the Deferred
Purchase Price by (i) such suit, action, or special proceedings as Seller shall
deem appropriate, including, without limitation, any proceedings for the
specific performance of any covenant or agreement contained in this Agreement
and the Lot Development Agreement or the enforcement of any other appropriate
legal or equitable remedy, or for the recovery of actual damages (excluding
consequential, punitive damages or similar damages) caused by Purchaser’s
failure to pay the Deferred Purchase Price, including reasonable attorneys'
fees, and (ii) enforcing Seller’s lien rights under the Lot Development
Agreement. Seller’s remedies are non-exclusive. The foregoing provisions
regarding the Letter of Credit as security for payment of the Deferred Purchase
Price shall be included in the Lot Development Agreement in the form of escrow
instructions.
 
10

 
 
6. Pre-Closing Conditions
 
.
(a) Seller’s Conditions. Seller’s obligations to close hereunder are contingent
upon satisfaction of the following condition ("Seller's Condition Precedent"):
(i) that Purchaser and other homebuilders are under contract to purchase at
least 200 of the residential lots in the Development, and close the initial
purchase of lots under some or all of such purchase and sale agreements as
determined by Seller simultaneously. Seller agrees to use commercially
reasonable, good faith efforts to timely satisfy the Seller’s Condition
Precedent. If for any reason other than Seller’s fault or exercise of its
discretion, Seller’s Condition Precedent is not satisfied on or before the date
of the First Closing, Seller may terminate this Contract (in which event the
Deposit shall be returned to Purchaser), or elect, by written notice to
Purchaser at least ten (10) days before the First Closing, to waive the
condition and proceed to Closing for the applicable Lots for the applicable
Takedown, or elect to extend the date of the applicable deadline and the Closing
for the applicable Lots for a period of time not to exceed 60 days by giving
written notice to Purchaser on or before the Takedown 1 Closing Date, during
which time Seller shall use commercially reasonable efforts to cause such
condition to be satisfied. If Seller elects to extend the Takedown 1 Closing
Date and the Seller’s Condition Precedent is not satisfied as of the last day of
the 60-day extension period for any reason other than Seller’s fault or exercise
of its discretion, then Seller shall elect within five (5) business days after
the end of such extension period to either terminate this Contract (in which
event the Deposit shall be returned to Purchaser), or elect to waive the
condition and proceed to Closing for the applicable Lots. Failure to give notice
as described above shall be an irrevocable waiver of Seller’s right to terminate
this Contract as to the affected Takedown pursuant to this Section 6(a).
 
(b) Purchaser’s Conditions. It shall be a condition precedent to Purchaser’s
obligation to close each Takedown, that the following conditions (“Purchaser’s
Conditions Precedent”) have been satisfied:
 
11

 
 
(i) Final Approval of the Entitlements for each respective Takedown by the
County and all other applicable Authorities and recordation of the Final Plat
thereof and such other Entitlements in the County Records as may be required by
the County on or before the applicable Closing Date, as the same may be
extended.
 
(ii) Seller’s representations and warranties set forth herein shall be
materially true and correct as of each Closing.
 
(iii) The Title Company shall be irrevocably and unconditionally committed
(subject only to Purchaser’s obligation to pay the portion of the Title Policy
premium for which Purchaser is responsible under this Contract and satisfaction
of any Title Company requirements applicable to Purchaser) to issue to Purchaser
the applicable Title Policy with the endorsements as Purchaser may request and
the Title Company agrees in writing to issue prior to the expiration of the Due
Diligence Period, subject only to the Permitted Exceptions accepted by Purchaser
in accordance with the provisions of this Contract.
 
(iv) The Purchaser’s Condition Precedent in Section 5(b) regarding Offsite
Infrastructure Improvements has been satisfied.
 
(v) The Purchaser’s Condition Precedent in Section 5(b) regarding the WWRF
Authorizations has been satisfied.
 
(vi) The Joint Improvements Memorandum shall have been fully executed by all
required parties.
 
If the Purchaser’s Conditions Precedent are not satisfied on or before each
respective Closing Date, Purchaser may: (1) waive the unfulfilled Purchaser’s
closing condition, (2) extend the applicable Closing Date for up to thirty (30)
days to allow more time for Seller to satisfy the unfulfilled Purchaser’s
Condition Precedent, or (3) as its sole remedy hereunder terminate this Contract
as to such Takedown and any remaining Takedowns by written notice to Seller,
delivered on or before two (2) business days after the applicable Closing Date,
in which case each party shall thereupon be relieved of all further obligations
and liabilities under this Contract, except as otherwise provided herein, and
the Deposit made by Purchaser that has not been applied to the Purchase Price
for Lots already acquired by Purchaser shall be returned to Purchaser. If
Purchaser elects to extend the Closing Date under (2) and the unsatisfied
Purchaser’s Condition Precedent is not satisfied as of the last day of the
thirty (30) day extension period, then Purchaser shall, as its sole remedy,
elect to waive or terminate under (1) or (3). Failure to give notice as
described above shall be an irrevocable waiver of Purchaser’s right to terminate
this Contract as to the affected Takedown pursuant to this Section 6(b). If
Purchaser terminates or is deemed to terminate the Contract pursuant to this
paragraph, Seller may negate such termination by giving notice to Purchaser that
Seller has elected to extend the applicable Closing Date by thirty (30) days for
the purpose of continuing its efforts to satisfy the unfulfilled Purchaser’s
Condition Precedent, so long a such notice is given within one (1) business day
after Purchaser’s termination, and Purchaser shall again have a termination
right pursuant to this Section if such condition is not satisfied during the
extended period.
 
7. Closing. "Closing" shall mean the delivery to the Title Company of all
applicable documents and funds required to be delivered pursuant to Section 8
hereof and unconditional authorization of the Title Company to disburse, deliver
and record the same. The purchase of Lots at the closing of a Takedown shall be
deemed to be "Closed" when the documents and funds required to be delivered
pursuant to Section 8 hereinafter have been delivered to the Title Company, and
the Title Company agrees to unconditionally to disburse, deliver and record the
same.
 
12

 
 
8. Closings; Closing Procedures.
 
(a) On each respective Closing Date, Purchaser shall purchase the number of Lots
that Purchaser is obligated to acquire hereunder in the applicable Takedown.
 
(b) Closing Dates. The date of the First Closing of the purchase and sale of the
Takedown 1 Lots shall be the date that is the later of ten (10) days after the
date that Final Approval of the Entitlements is obtained. Such date of Closing
is herein referred to as the "Takedown 1 Closing Date." The date of the Second
Closing of the purchase and sale of the Takedown 2 Lots shall be the date that
is twelve (12) months after the date that the First Closing occurs or such other
date to which Seller and Purchaser may mutually agree. Such date of Closing is
herein referred to as the "Takedown 2 Closing Date." The date of the Third
Closing of the purchase and sale of the Takedown 3 Lots shall be the date that
is twelve (12) months after the date that the Second Closing occurs or such
other date as Seller and Purchaser may mutually agree. Such date of Closing is
herein referred to as the "Takedown 3 Closing Date." The term "Closing Date" may
be used to refer to each of the Takedown 1 Closing Date, the Takedown 2 Closing
Date and the Takedown 3 Closing Date. If Purchaser desires to accelerate any of
the Closing Dates, Purchaser may request that a Closing Date be accelerated, and
if Seller is willing to do so in its sole and absolute discretion, the parties
will work together to prepare a mutually acceptable amendment to this Contract
to accommodate such request. Seller shall have the right to extend the Takedown
1 Closing Date for up to 60 days in order to satisfy Seller’s Condition
Precedent as provided in Section 6(a) of this Contract.
 
(c) Closing Place and Time. Each Closing shall be held at 11:00 a.m. on the
applicable Closing Date at the offices of the Title Company or at such other
time and place as Seller and Purchaser may mutually agree.
 
(d) Closing Procedures. Each purchase and sale transaction shall be consummated
in accordance with the following procedures:
 
(i) All documents to be recorded and funds to be delivered hereunder shall be
delivered to the Title Company to hold, deliver, record and disburse in
accordance with closing instructions approved by Purchaser and Seller;
 
(ii) At each Closing, Seller shall deliver or cause to be delivered in
accordance with the closing instructions the following:  
 
(1) A special warranty deed conveying the applicable portion of the Property to
be acquired at such Closing to Purchaser. The special warranty deed shall
contain a reservation of easements, minerals, mineral rights and water and water
rights, as well as other rights, as set forth on Exhibit B. The special warranty
deed shall also be subject to non-delinquent general real property taxes for the
year of such Closing and subsequent years, District assessments and the
Permitted Exceptions.
 
13

 
 
(2) Payment (from the proceeds of such Closing or otherwise) sufficient to
satisfy any encumbrance relating to the portion of the Property being acquired
at such Closing, required to be paid by Seller at or before the time of Closing.
 
(3) A tax certificate or other evidence sufficient to enable the Title Company
to ensure the payment of all general real property taxes and installments of
District assessments then due and payable for the portion of the Property being
acquired at such Closing.
 
(4) An affidavit, in a form sufficient to comply with applicable laws, stating
that Seller is not a foreign person or a foreign corporation subject to the
Foreign Investment in Real Property Tax Act, and therefore not subject to its
withholding requirements.
 
(5) A certification or affidavit to comply with the reporting and withholding
requirements for sales of Colorado properties by non-residents (Colorado
Department of Revenue Form DR-1083).
 
(6) A Lien affidavit.
 
(7) A partial assignment of declarant rights or builder rights under the Master
Covenants, assigning only the following declarant rights (to the extent such
rights are not automatically granted to Purchaser as a “builder” by the terms of
the Master Covenants) from Seller to Purchaser: to maintain sales offices,
construction offices, management offices, model homes and signs advertising the
Development and/or Lots, and such other rights to which the parties may mutually
agree.
 
(8) The Tap Purchase Agreement (as defined herein).
 
(9) A general assignment to Purchaser in the form attached hereto as Exhibit E
("General Assignment") with respect to the applicable Lots.
 
(10) An Owner’s Affidavit.
 
(11) The Lot Development Agreement and the Joint Improvements Memorandum
executed by Seller.
 
(12) The Offsite Infrastructure Escrow Agreement executed by Seller.
 
(13) Such other documents as may be required to be executed by Seller pursuant
to this Contract or the closing instructions.
 
(iii) At each Closing, Purchaser shall deliver or cause to be delivered in
accordance with the closing instructions the following:
 
14

 
 
(1) The Purchase Price payable at such Closing, computed in accordance with
Section 2 above, for the Lots being acquired at such Closing, such payment to be
made in Good Funds.
 
(2) The Tap Purchase Agreement.
 
(3) The Lot Development Agreement and the Joint Improvements Memorandum executed
by Purchaser.
 
(4) The Offsite Infrastructure Escrow Agreement executed by Purchaser.
 
(5) All other documents required to be executed by Purchaser pursuant to the
terms of this Contract or the closing instructions.
 
(6) Payment of any amounts due pursuant to Section 16 hereof.
 
(iv) At each Closing, Purchaser and Seller shall each deliver an executed
settlement statement, which shall set forth all prorations, disbursements of the
Purchase Price and expenses applicable to such Closing;
 
(v) The following adjustments and prorations shall be made between Purchaser and
Seller as of each Closing:
 
(1) Real property taxes and installments of District assessments, if any, for
the applicable portion of the Property for the year in which the Closing occurs
shall be prorated based upon the most recent known rates, mill levy and assessed
valuations; and such proration shall be final.
 
(2) Seller shall pay real property taxes and District assessments for years
prior to the year in which the Closing occurs.
 
(3) Purchaser shall pay any and all recording costs and documentary fees
required for the recording of the deed.
 
(4) Seller shall pay the base premium for the Title Policy and for any
endorsement Seller agrees to provide to cure a Title Objection, and Purchaser
shall pay the premium for any other endorsements requested by Purchaser in
accordance with Section 4 above, including an extended coverage endorsement.
 
(5) Each party shall pay one-half (1/2) of any closing or escrow charges of the
Title Company.
 
(6) All other costs and expenses not specifically provided for in this Contract
shall be allocated between Purchaser and Seller in accordance with the customary
practice of commercial real estate transactions in Arapahoe County, Colorado.
 
15

 
 
(vi) Possession of the applicable portion of the Property being acquired at each
Closing shall be delivered to Purchaser at such Closing, subject to the
Permitted Exceptions.
 
9. Seller’s Delivery of Title. At each Closing, Seller shall convey title to the
applicable portion of the Property, together with the following items, to the
extent that they have been approved, or are deemed to have been approved by
Purchaser pursuant to the terms of this Contract (collectively, the "Permitted
Exceptions"):
 
(a) all easements, agreements, covenants, restrictions, rights-of-way and other
matters of record that affect title to the Property as disclosed by the Master
Commitment or any Takedown Commitment, or otherwise, to the extent that such
matters are approved or deemed approved by Purchaser in accordance with
Section 4 above or otherwise approved by Purchaser (unless otherwise identified
herein as an obligation, fee or encumbrance to be assumed by Purchaser or which
is otherwise identified herein as a Purchaser obligation which survives such
Closing, the foregoing items, however, shall not include any mortgages, deeds of
trust, mechanic’s liens or judgment liens arising by, through or under Seller,
which monetary liens Seller shall cause to be released or fully insured over by
the Title Company, to the extent they affect any portion of the Property, on or
prior to the date that such portion of the Property is conveyed to Purchaser);
 
(b) the Entitlements, including without limitation, the Final Plat applicable to
the Property being acquired at such Closing and all easements and other terms,
agreements, provisions, conditions and obligations as shown thereon;
 
(c) the Master Covenants;
 
(d) the inclusion of the Property into the Sky Ranch Metropolitan District No. 5
(the "District") and such other special improvement districts or metropolitan
districts as may be disclosed by the Master Commitment or any Takedown
Commitment delivered to Purchaser pursuant to this Contract;
 
(e) A Public Improvement Fee Covenant with respect to construction and
installation of eligible public improvements on the Property, which imposes a
public improvement fee equal to a percentage (the “PIF Percentage”) of all sales
that occur on the Property that is one percentage point less than the total
sales tax imposed on taxable sales occurring in that portion of the City of
Aurora, Colorado located within the boundaries of the County and the PIF
Percentage of the cost of building materials (the "Public Improvement Fee" or
"PIF"). The PIF will be collected by (i) all sellers or providers of goods or
services who engage in any PIF sales transactions within those portions of the
Development subject to the PIF Covenant from the purchaser or recipient of such
goods or services and (ii) by all homebuilders, and then will be paid over to
the PIF collection agent. The PIF collection agent will receive and remit the
Public Improvement Fee to the Seller or District. PIF sales shall not include
the sale of residential improvements or any goods incident to the sale of
residential improvements.
 
(f) A reservation of water and mineral rights as set forth on Exhibit B hereof;
 
(g) applicable zoning and governmental regulations and ordinances;
 
16

 
 
(h) title exceptions, encumbrances, or other matters arising by, through or
under Purchaser;
 
(i) items apparent upon an inspection of the Property or shown or that would be
shown on an accurate and current survey of the Property; and
 
(j) any Permissible New Exception and any other document required or permitted
to be recorded against the Property in the County Records pursuant to the terms
of this Contract.
 
10. Due Diligence Period; Acceptance of Property; Release and Disclaimer.
 
(a) Feasibility Review. Within five (5) business days following the Effective
Date, Seller shall deliver or make available (via electronic file share if
available in electronic form, otherwise at Seller’s office) to Purchaser the
following listed items to the extent in Seller’s actual possession; if an item
listed below is not in Seller’s possession and not delivered or made available
to Purchaser, but is otherwise readily available to Seller, then Purchaser may
make written request to Seller to provide such item, and Seller will use its
reasonable efforts to obtain and deliver or make such item available to
Purchaser, but Seller will have no obligation otherwise to obtain any item not
in Seller’s possession: (i) any environmental reports, soil reports and
certifications pertaining to the Lots, (ii) a copy of any subdivision plat for
the Property, (iii) engineering and construction plans pertaining to the Lots,
(iv) biological, grading, drainage, hydrology and other engineering reports and
plans and engineering and constructions plans for offsite improvements that are
required to obtain building permits/certificates of occupancies for
single-family detached residences constructed on the Lots; (v) any PUD,
Development Agreement, Site Development Plans and other approvals pertaining to
the Lots particularly and the Development generally; (vi) any Special District
Service Plans; (vii) any existing ALTA or other boundary Survey of the Property;
and (viii) copies of any subdivision bonds or guarantees applicable to the Lots
(collectively, the "Seller Documents"). Purchaser shall have a period expiring
sixty (60) calendar days following the Effective Date of this Contract within
which to review the same (the "Due Diligence Period"). During the Due Diligence
Period, Purchaser shall have an opportunity to review and inspect the Property,
all Seller Documents and any and all factors deemed relevant by Purchaser to its
proposed development and the feasibility of Purchaser’s intended uses of the
Property in Purchaser’s sole and absolute discretion (the "Feasibility Review").
The Feasibility Review shall be deemed to have been completed to Purchaser’s
satisfaction only if Purchaser gives written notice to Seller of its election to
continue this Contract ("Continuation Notice") prior to the expiration of the
Due Diligence Period. If Purchaser fails to timely give a Continuation Notice or
if Purchaser gives a notice of its election to terminate, this Contract shall
automatically terminate, the Deposit shall be promptly returned to Purchaser,
Purchaser shall deliver to Seller all information and materials received by
Purchaser from Seller pertaining to the Property and any non-confidential and
non-proprietary information otherwise obtained by Purchaser pertaining to the
Property and any information otherwise obtained by Purchaser, and thereafter the
parties shall have no further rights or obligations under this Contract except
as otherwise provided in Section 24 below. Seller will reasonably cooperate with
Purchaser, at Purchaser’s cost and at no cost and with no liability to Seller,
(i) to assist Purchaser in obtaining an updated or recertification of any of the
Seller Documents, (ii) to assist Purchaser in obtaining reliance letters from
any of the preparers of the Documents, and (iii) to assist Purchaser in
obtaining any consents that may be required so that Purchaser may receive the
benefits after Closing of any agreements comprising the Seller Documents that
confer a benefit and are reasonably necessary for the Purchaser’s proper and
efficient development of the Property for residential use, to the extent such
are obtainable by Purchaser.
 
17

 
 
(b) Approval of Property. If Purchaser gives a Continuation Notice on or before
the expiration of the Due Diligence Period, except as otherwise provided in this
Section 10, Purchaser shall be deemed to have approved the Property, the
Development and the feasibility of Purchaser’s intended uses of the Lots
(subject to the terms and conditions of Section 5 and Section 6 hereof). Such
approval shall be deemed to include, but shall not be limited to, Purchaser’s
approval of the following as to the Property:
 
(i) The ability of applicable utility companies to provide utility services to
the Property, including the quality, sizing and cost of such services;
 
(ii) The soil and environmental conditions of the Property;
 
(iii) All Seller Documents delivered to Purchaser pursuant to this Contract;
 
(iv) All of the Permitted Exceptions;
 
(v) The financial condition and other factors relevant to the operation of the
District;
 
(vi) Any property owners’ association to be established pursuant to the terms of
the Master Covenants; and
 
(vii) Fitness for Purchaser’s intended use, accessibility of roads, and the
condition and suitability for improvement and sale of the Lots, subject to
Seller’s obligations under this Contract.
 
(c) Radon. Purchaser acknowledges that radon gas and naturally occurring
radioactive materials (“NORM”) each naturally occurs in many locations in
Colorado. The Colorado Department of Public Health and Environment and the
United States Environmental Protection Agency (the "EPA") have detected elevated
levels of naturally occurring radon gas in residential structures in many areas
of Colorado, including the County and all of the other counties along the front
range of Colorado. The EPA has raised concerns with respect to adverse effects
on human health from long-term exposure to high levels of radon and recommends
that radon levels be tested in all Residences. Purchaser acknowledges that
Seller neither claims nor possesses any special expertise in the measurement or
reduction of radon or NORM. Purchaser further acknowledges that Seller has not
undertaken any evaluation of the presence or risks of radon or NORM with respect
to the Property nor has it made any representation or given any other advice to
Purchaser as to acceptable levels or possible health hazards of radon and NORM.
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE PRESENCE OR ABSENCE OF RADON, NORM OR OTHER ENVIRONMENTAL POLLUTANTS WITHIN
THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE LOTS OR THE SOILS
BENEATH OR ADJACENT TO THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE
LOTS PRIOR TO, ON OR AFTER THE CLOSING DATE. Purchaser, on behalf of itself and
its successors and assigns, hereby releases the Seller from any and all
liability and claims with respect to radon gas. Every home sales contract
entered in to by Purchaser with respect to subsequent sales of Lots shall
include any disclosures with respect to radon as required by applicable Colorado
law.
 
18

 
 
(d) Soils. Purchaser acknowledges that soils within the State of Colorado
consist of both expansive soils and low-density soils, and certain areas contain
potential heaving bedrock associated with expansive, steeply dipping bedrock,
which will adversely affect the integrity of a dwelling unit constructed on a
Lot if the dwelling unit and the Lot on which it is constructed are not properly
maintained.  Expansive soils contain clay mineral, which have the characteristic
of changing volume with the addition or subtraction of moisture, thereby
resulting in swelling and/or shrinking soils.  The addition of moisture to
low-density soils causes a realignment of soil grains, thereby resulting in
consolidation and/or collapse of the soils.  Purchaser agrees that it shall
obtain a current geotechnical report for the Property and an individual lot
soils report for each Lot containing design recommendations from a licensed
geotechnical engineer for all structures to be placed upon the Lot. Purchaser
shall require all homes to have engineered footing and foundations consistent
with results of the individual lot soils report for each Lot and shall take
reasonable action as shall be necessary to ensure that the homes to be
constructed upon the Lots shall be done in accordance with proper design and
construction techniques. Purchaser shall also provide a copy of the geotechnical
report for the Property and the individual lot soils report for each Lot to
Seller within seven (7) days after Seller’s request for the same, and agrees in
the event that this Contract terminates for any reason Purchaser shall use
reasonable efforts to assign, without liability or recourse to Purchaser, at
Seller’s request, the geotechnical report for the Property and the individual
lot soils report for each Lot to any subsequent homebuilder who enters into a
purchase and sale agreement with Seller to purchase all of a portion of the
Lots. SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
CONCERNING THE PRESENCE OR ABSENCE OF EXPANSIVE SOILS, LOW-DENSITY SOILS OR
DIPPING BEDROCK UPON THE PROPERTY AND PURCHASER SHALL UNDERTAKE SUCH
INVESTIGATION AS SHALL BE REASONABLE AND PRUDENT TO DETERMINE THE EXISTENCE OF
THE SAME. Purchaser shall provide all disclosures required by C.R.S. Section
6-6.5-101 in every home sales contract entered in to by Purchaser with respect
to subsequent sales of a Lot to a homebuyer. Purchaser, on behalf of itself and
its successors and assigns, hereby releases the Seller from any and all
liability and claims with respect to expansive and low-density soils and dipping
bedrock located within the Property.
 
(e)  Over Excavation. The Finished Lot Improvements required for each Lot do not
include any “over excavation” or comparable preparation or mitigation of the
soil (the “Overex”) on the Property and Purchaser shall have sole responsibility
at Purchaser’s sole expense with respect to the Overex and shall have the right
(pursuant to a license agreement to be provided by Seller) to enter such Lots
for the purposes of performing the Overex; provided, however, that such entry
shall be performed in a manner that does not materially interfere with or result
in a material delay or an increase in the costs or any expenses in the
construction of the Finish Lot Improvements, and provided further that Purchaser
shall promptly repair any portion of the Lots and adjacent property that is
materially damaged by Purchaser or its agents, designees, employees,
contractors, or subcontractors in performing the Overex. Purchaser shall obtain,
at its cost, a current geotechnical report for the Property and an individual
lot soils report for each Lot containing design recommendations from a licensed
geotechnical engineer for all structures to be placed upon the Lot (“Purchaser’s
Geotechnical Reports”) shall not rely upon any geotechnical or soils report
furnished by Seller, and Seller shall have no responsibility or liability with
respect to the Overex, Purchaser’s Geotechnical Reports or any matters related
thereto. The parties shall reasonably cooperate in coordinating Purchaser’s
completion of the Overex so that the Overex can be properly sequenced with
Seller’s completion of the Finished Lot Improvements. In no event shall the
Seller be liable to Purchaser for any delay or costs or damages incurred by
Purchaser with respect to such Overex, even if caused by any delay in
installation of Finished Lot Improvements sequenced ahead of the Overex. THE
PARTIES ACKNOWLEDGE AND AGREE THAT SELLER IS NOT PERFORMING ANY OVER-EXCAVATION
OF THE LOTS AND THAT SELLER SHALL HAVE NO LIABILITY WHATSOEVER WITH RESPECT TO
OR ARISING OUT OF ANY OVER-EXCAVATION OF THE LOTS OR EXPANSIVE SOILS PRESENT ON
THE LOTS AND SELLER EXPRESSLY DISCLAIMS ANY LIABILITY WITH RESPECT TO ANY
OVER-EXCAVATION OF THE LOTS AND EXPANSIVE SOILS PRESENT ON THE LOTS. PURCHASER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER AND ITS SHAREHOLDERS,
EMPLOYEES, DIRECTORS, OFFICERS, AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS FOR,
FROM AND AGAINST ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES (EXCLUSIVE OF
SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR LOST PROFITS DAMAGES), COSTS
AND EXPENSES, INCLUDING BUT NOT LIMITED TO COURT COSTS AND REASONABLE ATTORNEYS’
FEES, ARISING OUT OF ANY EXPANSIVE SOILS, OVER-EXCAVATION OR OTHER SOIL
MITIGATION OR PURCHASER’S ELECTION NOT TO PERFORM SOILS MITIGATION, ON OR
PERTAINING TO PURCHASER’S LOTS. THE PROVISIONS OF THIS SECTION SHALL EXPRESSLY
SURVIVE THE EXPIRATION OR TERMINATION OF THIS CONTRACT.
 
19

 
 
(f) No Reliance on Documents. Except as expressly stated in this Contract and/or
expressly set forth in the documents executed by Seller at Closing, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information (including, without limitation, the Seller
Documents) delivered by Seller or its brokers or agents to Purchaser in
connection with the transaction contemplated hereby. Except as otherwise
provided in this Contract and/or expressly set forth in the documents executed
by Seller at Closing, all materials, data and information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby are provided to
Purchaser as a convenience only and any reliance on or use of such materials,
data or information by Purchaser shall be at the sole risk of Purchaser, except
as otherwise expressly stated herein. The Seller Parties shall not be liable to
Purchaser for any inaccuracy in or omission from any such reports. Purchaser
hereby represents to Seller that, to the extent Purchaser deems the same to be
necessary or advisable for its purposes, and without waiving the right to rely
upon the covenants, agreements, representations and warranties expressly
contained in this Agreement and/or expressly set forth in the documents executed
by Seller at Closing: (i) Purchaser has performed or will perform an independent
inspection and investigation of the Lots and has also investigated or will
investigate the operative or proposed governmental laws, ordinances and
regulations to which the Lots may be subject, and (ii) Purchaser shall acquire
the Lots solely upon the basis of its own or its experts' independent inspection
and investigation, including, without limitation, (a) the quality, nature,
habitability, merchantability, use, operation, value, fitness for a particular
purpose, marketability, adequacy or physical condition of the Lots or any aspect
or portion thereof, including, without limitation, appurtenances, access,
landscaping, parking facilities, electrical, plumbing, sewage, and utility
systems, facilities and appliances, soils, geology and groundwater, (b) the
dimensions or sizes of the Lots, (c) the development or income potential, or
rights of or relating to, the Lots, (d) the zoning or other legal status of the
Lots or any other public or private restrictions on the use of the Lots, (e) the
compliance of the Lots with any and all applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions, (f) the ability of
Purchaser to obtain any necessary governmental permits for Purchaser's intended
use or development of the Lots, (g) the presence or absence of Hazardous
Materials on, in, under, above or about the Lots or any adjoining or neighboring
property, (h) the condition of title to the Lots, or (i) the economics of, or
the income and expenses, revenue or expense projections or other financial
matters, relating to the Lots, except as provided in any express
representations/warranties and/or covenants contained in this Contract.
 
20

 
 
(g) As Is. Except for Seller’s Representations (as defined in Section 11 hereof)
and Seller’s performance of its obligations under this Contract, Purchaser
acknowledges and agrees that it is purchasing the Property based on its own
inspection and examination thereof, and Seller shall sell and convey to
Purchaser and Purchaser shall accept the property on an “AS IS, WHERE IS, WITH
ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN”
basis in an "AS IS" physical condition and in an "AS IS" state of repair
(subject to the Finished Lot Improvements obligation set forth in Section (iv)
hereof). Except as expressly contained in this Contract, the special warranty
deed to be delivered at each Closing and Seller’s Representations, to the extent
not prohibited by law the Purchaser hereby waives, and Seller disclaims all
warranties of any type or kind whatsoever with respect to the Property, whether
express or implied, direct or indirect, oral or written, including, by way of
description, but not limitation, those of habitability, fitness for a particular
purpose, and use. Without limiting the generality of the foregoing, Purchaser
expressly acknowledges that, except as otherwise provided in this Contract, the
Seller’s Representations, the special warranty deed to be delivered at each
Closing, Seller makes no representations or warranties concerning, and hereby
expressly disclaims any representations or warranties concerning the following:
(i) The value, nature, quality or condition of the Property; (ii) Any
restrictions related to development of the Property; (iii) The applicability of
any governmental requirements; (iv) The suitability of the Property for any
purpose whatsoever; (v) The presence in, on, under or about the Property of any
Hazardous Material or any other condition of the Property which is actionable
under any Environmental Law (as such terms are defined in this Section 10; (vi)
Compliance of the Property or any operation thereon with the laws, rules,
regulations or ordinances of any applicable governmental body; or (vii) The
presence or absence of, or the potential adverse health, economic or other
effects arising from, any magnetic, electrical or electromagnetic fields or
other conditions caused by or emanating from any power lines, telephone lines,
cables or other facilities, or any related devices or appurtenances, upon or in
the vicinity of the Property.
 
EXCEPT FOR REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY
SET FORTH IN THIS CONTRACT OR OTHERWISE PROVIDED IN THIS CONTRACT AND/OR
EXPRESSLY SET FORTH IN THE CLOSING DOCUMENTS, SELLER SHALL NOT BE LIABLE TO
PURCHASER FOR ANY CONSTRUCTION DEFECT, ERRORS, OMISSIONS, OR ON ACCOUNT OF SOILS
CONDITIONS OR ANY OTHER CONDITION AFFECTING THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, THOSE MATTERS DESCRIBED ABOVE AND PURCHASER AND ANYONE CLAIMING BY,
THROUGH OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER, ITS PARTNERS,
EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, ATTORNEYS AND AGENTS (BUT NOT
INCLUDING ANY THIRD PARTY PROFESSIONAL SERVICE PROVIDERS [E.G., ENGINEERS,
ETC.], CONTRACTORS OR SIMILAR FIRMS OR PERSONS) FROM ANY AND ALL CLAIMS AGAINST
ANY OF THEM FOR ANY COST, LOSS, LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR
CAUSE OF ACTION (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OF CONTRIBUTION)
ARISING FROM OR RELATED TO ANY CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER
CONDITIONS AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THOSE MATTERS
DESCRIBED ABOVE AND INCLUDING ANY ALLEGED NEGLIGENCE OF SELLER.
 
21

 
 
As used herein, "Hazardous Materials" shall mean, collectively, any chemical,
material, substance or waste which is or hereafter becomes defined or included
in the definitions of "hazardous substances," "hazardous wastes," "hazardous
materials," "extremely hazardous wastes," "restricted hazardous wastes," "toxic
substances," "toxic pollutants," "pollutant" or "contaminant," or words of
similar import, under any Environmental Law, and any other chemical, material,
substance, or waste, exposure to, disposal of, or the release of which is now or
hereafter prohibited, limited or regulated by any governmental or regulatory
authority or otherwise poses an unacceptable risk to human health or the
environment.
 
As used herein, "Environmental Laws" shall mean all applicable local, state and
federal environmental rules, regulations, statutes, laws and orders, as amended
from time to time, including, but not limited to, all such rules, regulations,
statutes, laws and orders regarding the storage, use and disposal of Hazardous
Materials and regarding releases or threatened releases of Hazardous Materials
to the environment.
 
(h) Release. Purchaser agrees that, subject to the Seller’s Representations,
Seller shall not be responsible or liable to Purchaser for any defects, errors
or omissions, or on account of geotechnical or soils conditions or on account of
any other conditions affecting the Property, because Purchaser is purchasing the
Property AS IS, WHERE-IS, and WITH ALL FAULTS. Purchaser, or anyone claiming by,
through or under Purchaser, hereby fully releases Seller, Seller’s affiliates,
divisions and subsidiaries and their respective managers, members, partners,
officers, directors, shareholders, affiliates, representatives and employees
(the “Seller Parties” and each as a “Seller Party”) from, and irrevocably waives
its right to maintain, any and all claims and causes of action that it or they
may now have or hereafter acquire against the Seller Parties for any cost, loss,
liability, damage, expense, demand, action or cause of action arising from or
related to any defects, errors, omissions or other conditions affecting the
Property, except to the extent that such loss or other liability results from a
breach of the Seller’s Representations. Purchaser hereby waives any
Environmental Claim (as defined in this Section) which it now has or in the
future may have against Seller, provided however, such waiver shall not apply to
activities to be performed by the Seller in accordance with the applicable Lot
Development Agreement. The foregoing release and waiver shall be given full
force and effect according to each of its express terms and provisions,
including, but not limited to, those relating to unknown and suspected claims,
damages and causes of action. The foregoing release and waiver shall not apply
to any cost, loss, liability, damage, expense, demand, action or cause of action
arising from or related to (i) fraud or other intentional misconduct of any
Seller Party, or (ii) any claims against contractors or subcontractors for
construction defects in the Finished Lot Improvements.
 
22

 
 
As used herein, "Environmental Claim" shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, investigations, proceedings or notices of noncompliance or
violation, whether written or oral, by any person, organization or agency
alleging potential liability, including without limitation, potential liability
for enforcement, investigatory costs, cleanup costs, governmental response
costs, removal costs, remedial costs, natural resources damages, property
damages, including diminution of the market value of the Property or any part
thereof, personal injuries or penalties arising out of, based on or resulting
from the presence or release into the environment of any Hazardous Materials at
any location, or resulting from circumstances forming the basis of any violation
or alleged violation of any Environmental Laws, and any and all claims by any
person, organization or agency seeking damages, contribution, indemnification,
costs, recovery, compensation or injunctive relief resulting from the presence
or release of any Hazardous Materials.
 
(i) Indemnification. Purchaser shall indemnify, defend (with counsel reasonably
selected by Purchaser with Seller approval) and hold harmless the Seller Parties
of, from and against any and all claims, demands, liabilities, losses, expenses,
damages, costs and reasonable attorneys’ fees that any of the Seller Parties may
at any time incur by reason of or arising out of: (i) any work performed in
connection with or arising out of Purchaser’s activities, or Purchaser’s acts or
omissions with respect to any Overex work, (ii) Purchaser’s failure to perform
its work on the Property in accordance with applicable laws, and (iii) either
personal injuries or property damage occurring after the Closing by reason of or
arising out of the geologic, soils or groundwater conditions on the Property
acquired by Purchaser, (iv) Purchaser’s or its successor’s development,
construction, use, ownership, management, marketing or sale activities
associated with the Lots (including, without limitation, land development,
grading, excavation, trenching, soils compaction and construction on the Lots
performed by or on behalf of Purchaser (including, but not limited to, by all
subcontractors and consultants engaged by Purchaser); (v) the soils, subsurface
geologic, groundwater conditions or the movement of any home constructed on the
Lots after a Closing; (vi) the design, engineering, structural integrity or
construction of any homes constructed on the Lots after a Closing; or (vii) any
claim asserted by Purchaser’s homebuyers or their successors in interest. The
foregoing indemnity obligation of Purchaser includes acts and omissions of
Purchaser and all agents, consultants and other parties acting for or on behalf
of Purchaser (“Purchaser Parties”). Notwithstanding the foregoing, Purchaser is
not required by this indemnification provision to indemnify the Seller against
(i) Seller's failure to perform its obligations under this Contract or under any
of the Closing documents, (ii) Seller's breach of an express warranty or
representation set forth in this Contract or in any of the Closing Documents, or
(iii) claims arising directly from the decisions of Seller acting in its
capacity as declarant under the Declaration; and further provided that Purchaser
is not required to indemnify consultants, contractors and subcontractors who
contract with Seller and who perform services or supply labor, materials,
equipment, and other work relating to geotechnical or soils conditions on the
Lots that is necessary for the Lots to satisfy the requirements set forth
herein.
 
(j)   The provisions of this Section 10 shall survive each Closing and the
delivery of each respective deed to the Purchaser.
 
11. Seller’s Representations. Seller hereby represents and warrants to Purchaser
as follows (the following Subsections (a) through (j) collectively referred to
herein as "Seller’s Representations"):
 
23

 
 
(a) Organization. Seller is a corporation duly organized and validly existing
under the laws of the State of Colorado.
 
(b) Litigation. To Seller’s Actual Knowledge (as defined in this Section 11),
there is no pending or threatened litigation which could materially adversely
affect the Property.
 
(c) Bankruptcy. There are no attachments, levies, executions, assignments for
the benefit of creditors, receiverships, conservatorships, or voluntary or
involuntary proceedings in bankruptcy, or any other debtor relief actions
contemplated by Seller or filed by Seller, or to Seller’s knowledge, pending in
any current judicial or administrative proceeding against Seller.
 
(d) Non-Foreign Person. Seller is not a "foreign person" as that term is defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, and applicable
regulations.
 
(e) Condemnation. Seller has received no written notice of any pending or
threatened condemnation or eminent domain proceedings which may affect the
Property or any part thereof.
 
(f) Execution and Delivery. The execution, delivery and performance of this
Contract by Seller does not and will not result in a breach of, or constitute a
default under, any indenture, loan or credit agreement, mortgage, deed of trust
or other agreement to which Seller is a party. The individual(s) executing this
Agreement and the instruments referenced herein on behalf of Seller have the
legal power, right and actual authority to bind Seller to the terms hereof and
thereof.
 
(g) Default. To Seller’s Actual Knowledge, Seller has not defaulted under any
covenant, restriction or contract affecting the Property, nor has Seller caused
by its act or omission an event to occur which would with the passage of time
constitute a breach or default under such covenant, restriction or contract.
 
(h) Violation of Law. To Seller’s Actual Knowledge, Seller has not received any
written notice of non-compliance, addressed to Seller, from a regulatory agency
that has jurisdiction over the Property with respect to any federal, state or
local laws, codes, ordinances or regulations relating to the Property.
 
(i) Rights. Seller has not granted to any party, other than Purchaser hereunder,
any option, contract, right of refusal or other agreement with respect to a
purchase or sale of the Property. To Seller’s actual knowledge, there are no
leases, occupancy agreements, easements, licenses or other agreements which
grant third-parties any possessory or usage rights to all or any part of the
Property, except as disclosed in the Master Commitment, and Takedown Commitment
or the Seller Documents.
 
(j) Environmental. To Seller’s Actual Knowledge, neither Seller nor any third
party has used Hazardous Materials on, from, or affecting the Property in any
manner which violates federal, state, or local laws, ordinances, rules,
regulations, or policies governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production, or disposal of Hazardous
Material, except as may be disclosed in the Seller Documents.
 
24

 
 
For purposes of the foregoing, the phrase "Seller’s Actual Knowledge" shall mean
the current, actual, personal knowledge of Mark Harding as President of Seller,
without any duty of investigation or inquiry and without imputation of any other
person’s knowledge. The fact that reference is made to the personal knowledge of
the above identified individual shall not render such individual personally
liable for any breach of any of the foregoing representations and warranties;
rather, Purchaser’s sole recourse in the event of any such breach shall be
against Seller, and Purchaser hereby waives any claim or cause of action against
the above identified individual arising from Seller’s Representations. Seller
and Purchaser shall notify the other in writing immediately if any Seller’s
Representation becomes untrue or misleading in light of information obtained by
Seller or Purchaser after the Effective Date. In the event that Purchaser elects
to close and Purchaser has actual knowledge (meaning the current, actual,
personal knowledge of Tom Hennessy, without any duty of investigation or inquiry
and without imputation of any other person’s knowledge) that any of Seller’s
Representations are untrue or misleading, or of a breach of any of Seller’
Representations prior to the Closing, without the duty of further inquiry,
Purchaser shall be deemed to have waived any right of recovery with respect to
the matter actually known by Purchaser, and Seller shall not have any liability
in connection therewith.
 
Seller’s Representations shall survive each respective Closing for a period of
six (6) months, except that any claim for which legal action is filed within
such time period shall survive until resolution of such action, and except to
the extent of any matter that is waived by Purchaser pursuant to the previous
paragraph (and any such matter waived pursuant to the previous paragraph shall
not survive Closing).
 
Seller makes no promises, representations or warranties regarding the
construction, installation or operation of any amenities within the Development,
including without limitation, club houses, swimming pools and sports courts. To
the extent that any development plans, site plans, rendering, drawings,
marketing information or other materials related to the Development include,
depict or imply the inclusion of any amenities in the Development, they are
included only to illustrate possible amenities for the Development that may or
may not be built and Purchaser shall not rely upon any such materials regarding
the construction, installation or operation of any amenities within the
Development.
 
12. Purchaser’s Obligations. Purchaser shall have the following obligations,
each of which shall survive each respective Closing and, where noted,
termination of this Contract. Notwithstanding any contrary provision set forth
in this Contract, Seller shall have the right to enforce said obligations by
means of any legal or equitable proceedings including, but not limited to, suit
for actual damages and equitable relief:
 
(a) Master Covenants. Purchaser shall comply with all obligations applicable to
Purchaser under the Master Covenants.
 
(b) Compliance with Laws. With respect to Purchaser’s entry onto the Property
and following each Closing, Purchaser shall comply with and abide by all laws,
ordinances, statutes, covenants, rules and regulations, building codes, permits,
association documents and other recorded instruments (as they are from time to
time amended, supplemented or changed) which regulate any activities relating to
Purchaser’s use, ownership, construction, sale or investigation of any Lot or
any improvements thereon.
 
25

 
 
(c) Entry Prior to Closing. From and after the Effective Date of this Contract
until the Closing Date or earlier termination of this Contract, and so long as
no default by Purchaser exists under this Contract, Purchaser and its agents,
employees and representatives shall be entitled to enter upon the Property for
purposes of conducting soil and other engineering tests and to inspect and
survey any of the Property. If the Property is altered or disturbed in any
manner in connection with any of Purchaser’s activities, Purchaser shall
immediately return the Property to substantially the condition existing prior to
such activities. Purchaser shall promptly refill holes dug and otherwise to
repair any damage to the Property as a result of its activities. Purchaser and
its agents shall not have the right to conduct any invasive testing (e.g.,
borings, drilling, soil/water sampling, etc.), except standard geotech
preliminary investigation, on the Lots, including, without limitation, any
so-called "Phase II" environmental testing, without first obtaining Seller's
written consent (and providing Seller at least seventy-two (72) hours' prior
written notice), which consent may be withheld by Seller in its reasonable
discretion and shall be subject to any terms and conditions imposed by Seller in
its reasonable discretion. In the event that Purchaser fails to obtain Seller's
written consent prior to any invasive testing, in addition to and without
limiting any other obligations Purchaser may have under this Section, Purchaser
shall be fully responsible and liable for all costs of remediation with respect
to any materials disturbed in any manner that requires remediation or that are
removed in connection with such invasive testing and including, but not limited
to, costs for disposal of materials removed during any invasive testing.
Purchaser shall not permit any lien to attach to the Property or any portion of
the Property as a result of the activities. Purchaser shall indemnify, defend
and hold Seller, its officers, directors, shareholders, employees, agents and
representatives harmless from and against any and all mechanics’ and
materialmen’s liens, claims (including, without limitation, personal injury,
death and property damage claims), damages, losses, obligations, liabilities,
costs and expenses including, without limitation, reasonable attorneys’ fees
incurred by Seller, its officers, directors, shareholders, employees, agents and
representatives or their property arising out of any breach of the provisions of
this Section 12(c) by Purchaser, its agents, employees or representatives. The
foregoing indemnity obligation of Purchaser includes acts and omissions of
Purchaser and all agents, consultants and other parties acting for or on behalf
of Purchaser. Purchaser shall maintain in effect during its inspection of the
Property commercial general liability coverage for bodily injury and property
damage in the amount of at least $2,000,000.00 combined single limit, and
automobile liability coverage for bodily injury and property damage in the
amount of at least $2,000,000.00 combined single limit, and the policy or
policies of insurance shall be issued by a reputable insurance company or
companies which are qualified to do business in the State of Colorado and shall
name Seller as an additional insured. In addition, before entering upon the
Property, Purchaser shall provide Seller with valid certificates indicating such
insurance is in effect. The foregoing indemnity shall not apply to claims due to
(i) Hazardous Materials or conditions that are not placed on the Property or
caused by Purchaser or its agents, (ii) pre-existing matters, (iii) or Seller’s
actions or inactions. The indemnity and agreement set forth in this
Section 12(c) shall survive the expiration or termination of this Contract for
any reason.
 
(d) Architectural Approval. In order to assure that homes constructed by
Purchaser are compatible with the other residential construction in the
Development and the architectural, design, and landscaping criteria and
guidelines included in the approved Final Development Plan applicable to the
Property (the “FDP Criteria”) and are otherwise acceptable to Seller, all
construction and landscaping on the Lots shall be subject to the prior review
and approval of Seller. The Master Covenants will provide for the formation of
an architectural review committee (“Architectural Review Committee”) and for the
promulgation and adoption of design guidelines (“Design Guidelines”) to be
applied by the Architectural Review Committee. The Master Covenants and/or the
Design Guidelines will provide for an exemption from obtaining Architectural
Review Committee approval for the Seller and any other person whose House Plans
(as hereinafter defined) has been reviewed and approved by the Seller.
 
26

 
 
(i) Purchaser shall submit to Seller the Purchaser’s elevations, floor plans,
typical landscape plans, exterior color palettes for homes and other buildings,
structures and improvements to be located on the Lots (“House Plans”) within 20
days following delivery of the Final Development Plan to Purchaser. Seller will
review the House Plans and Seller shall deliver notice to Purchaser of the
Seller’s approval or disapproval of the House Plans within ten (10) business
days after receipt of the House Plans, with such approval not to be unreasonably
withheld, conditioned or delayed, so long as such plans substantially comply and
are generally consistent and compatible with the FDP Criteria. If Seller fails
to so notify Purchaser of approval or disapproval within such 10-business day
period, the Purchaser shall provide Seller with written notice of the same and
Seller shall notify Purchaser within five (5) business days of its approval or
disapproval. If Seller fails to approve or disapprove within such 5-business day
period, the House Plans shall be deemed approved and/or an appropriate exemption
shall be given to Purchaser. In the event of disapproval, Purchaser shall revise
and resubmit the House Plans to the Seller for reconsideration, addressing the
matters disapproved by the Seller, and the procedure set forth above shall be
repeated until the House Plans are approved by the Seller. After Seller approves
the Purchaser’s House Plans, and before Purchaser commences construction of
Homes on the Lots, Purchaser shall submit to Seller any material changes in the
approved House Plans. Seller shall review the material changes for general
consistency and compatibility with the standards and criteria set forth in the
FDP Criteria and if Seller approves such changes, Seller shall notify Purchaser
within ten (10) business days of its approval, not to be unreasonably withheld,
conditioned or delayed.
 
(ii) Purchaser shall obtain Seller approval of House Plans before commencing
construction on a Lot. Purchaser shall perform all construction, development and
landscaping in accordance with the approved House Plans and in conformity with
the FDP Criteria and all other requirements, rules, regulations of any local
jurisdictional authority. Purchaser and Seller acknowledge that the County will
not conduct architectural review nor issue approval of Purchaser’s house plans,
but rather requires the building permit applicant to comply with the FDP
Criteria. Seller’s approval of Purchaser’s House Plans is only intended as a
review for compatibility with other residential construction in the Development
and the FDP Criteria and does not constitute a representation or warranty that
Purchaser’s House Plans comply with FDP Criteria and Purchaser shall be
responsible for confirming such compliance.
 
(e) Disclosures to Homebuyers. Purchaser shall include in each contract for the
sale of any Home constructed by Purchaser in the Development all disclosures
required by applicable laws, including, but not limited to the Special District
Disclosure, Common Interest Community Disclosure, Mineral Disclosure and Source
of Potable Water Disclosure, and any other disclosure that applicable laws
require to be made to each homebuyer regarding expansive/low-density soils,
radon and other matters (“Homebuyer Disclosures”). Purchaser shall furnish to
Seller upon request a copy of Purchaser’s disclosures to homebuyers which
includes the Homebuyer Disclosures.
 
27

 
 
13. Force Majeure. A delay in or failure to perform any obligations required of
Seller or Purchaser under this Contract shall not constitute a default to the
extent such delay or failure is caused by Force Majeure and all times for
performance shall be extended by the number of days of Force Majeure. "Force
Majeure" shall be limited to acts of God, war, terrorism, fire, flood,
earthquake, hurricane, weather conditions, strike, delay or unavailability of
labor or materials, delay or unavailability of utilities, delays in obtaining
governmental approvals to the extent not caused by the party seeking approval,
moratoria, injunctions, orders or directives of any court or governmental body,
or other actions of third parties (but not including financial inability) which,
despite the exercise of reasonable diligence, the party required to perform is
unable to prevent, avoid or remove. Force Majeure does not apply to the failure
of a party to make a payment when due and payable under the terms of this
Contract.
 
14. Cooperation. Purchaser shall reasonably cooperate with and require its
agents, employees, subcontractors and other representatives to cooperate with
all other parties involved in construction within the Development, including,
where applicable, the granting of a nonexclusive license to enter upon the
Property conveyed to Purchaser. Purchaser shall execute any and all
documentation reasonably required by Seller or the Authorities to effectuate any
desired modification or change in connection with Seller’s activities in the
Development including, without limitation, amendments or restatements of the
Master Covenants, or any Final Plat; provided, however, Purchaser shall not be
obligated to execute any such documentation if it will materially adversely
affect the fair market value of the Property or Purchaser’s ability to construct
or to sell its proposed homes within the Property, or if it will materially
increase the cost of such construction, interfere with or delay such
construction.
  
15. Fees. Subject to the provisions of Sections 16 and 17 below:
 
(a) FHA/VA. Seller shall not be required to obtain any approvals pursuant to
FHA, VA or other governmental programs relating to the Lots or the financing of
improvements thereon.
 
(b) Utility Company Refunds. Any refunds from utility providers relating to
construction deposits for the Property shall be the exclusive property of
Seller. Purchaser shall cooperate with Seller in turning over any such funds and
directing those funds to Seller.
 
16. Water and Sewer Taps; Fees; and District Matters.
 
(a) Rangeview Metropolitan District. The water and sewer service provider for
the Lots is the Rangeview Metropolitan District (“Rangeview”) and Purchaser
shall be required to purchase water and sewer taps for the Lots from Rangeview.
During the Due Diligence Period, Purchaser shall negotiate in good faith to
reach agreement with Rangeview on terms and provisions of a Tap Purchase
Agreement (the "Tap Purchase Agreement") in which Rangeview agrees to sell to
Purchaser, and Purchaser agrees to purchase from Rangeview, a water and sewer
tap for each Lot in accordance with an agreed-upon purchase schedule, but in no
event later than the issuance of a building permit for a Lot. If Rangeview and
Purchaser agree upon a Tap Purchase Agreement before the expiration of the Due
Diligence Period, they shall prepare and execute an amendment to this Contract
to set forth and attach to this Contract the agreed-upon Tap Purchase Agreement
and execute the Tap Purchase Agreement on or before the date of the First
Closing. If Rangeview and Purchaser are unable to agree on a Tap Purchase
Agreement before the expiration of the Due Diligence Period, the Deposit shall
be promptly returned to Purchaser, Purchaser shall deliver to Seller all
information and materials received by Purchaser from Seller pertaining to the
Property and any non-confidential and non-proprietary information otherwise
obtained by Purchaser pertaining to the Property, and thereafter the parties
shall have no further rights or obligations under this Contract except as
otherwise provided in Section 24 below. The combined cost to purchase a water
tap and sewer will be dependent on Lot size, house square footage, number of
floors, driveway lanes, outdoor irrigated square footage, and xeriscape square
footage. For example, based on Rangeview’s rates and charges as of the Effective
Date, a 5,500 square foot lot with a 2,400 square foot house 2 story 2 car
garage with 1,500 square feet of grass would have a computed water/sewer tap fee
of $25,500.
 
28

 
 
(b) Sky Ranch Metropolitan District No. 1. The Property is included within the
boundaries of the Sky Ranch Metropolitan District No. 1 (“District”). The
Property is included within the boundaries of the District and the service area
of Rangeview. Persons affiliated with Seller have been elected or appointed to
the board of directors (“Board”) of the District and Rangeview and serve in that
capacity. Purchaser shall not qualify any persons affiliated with Purchaser as
its representative to serve on the Board of the District or Rangeview and this
prohibition shall survive the Closing and delivery of deeds hereunder until no
person affiliated with Seller serves on the Board. The District has been formed
for purposes that include, but are not limited to financing, owning, maintaining
and/or managing certain tracts and infrastructure improvements (“District
Improvements”) to serve the Development, including the Lots. Purchaser
acknowledges that: (i) the construction of District Improvements shall be
without compensation or reimbursement to Purchaser; and (ii) any reimbursements,
credits, payments, or other amounts payable by the District or Rangeview on
account of the construction of District Improvements or any other matters
related thereto (“Metro District Payments”) shall remain the property of the
Seller and shall not be conveyed to or otherwise be claimed by Purchaser. Upon
request of Seller, the District or Rangeview, Purchaser will execute any and all
documents that may be reasonably required to confirm Purchaser’s waiver of any
right to Metro District Payments. The provisions of this Section are material in
determining the Purchase Price, and the Purchase Price would have been higher
but for the provisions of this Section. This Section shall survive Closing.
 
(c) Fees.
 
(i) Seller shall pay any and all of the following to the extent imposed by any
Authority in connection with the Property conveyed to Purchaser: (i) any parks
and recreation fees (including park dedication requirements and/or cash-in-lieu
payments related to the Property as part of the platting thereof); (ii) drainage
fees; (iii) fees for payment-in-lieu of school land dedications
 
(ii) Following Closing, Purchaser shall pay all costs and expenses for all water
meter fees, sewer fees, connection fees, facility fees or assessments, PIF fees,
building and other permit costs, and any other costs or fees that may be imposed
by any Authority relating to the construction, use or occupancy of the homes to
be constructed on the Lots. Without limiting the foregoing, and except for the
fees to be paid by Seller pursuant to Section 16(c)(i) above, Purchaser shall
pay any and all of the following to the extent imposed in connection with the
Property conveyed to Purchaser: (i) system development fees; (iii) any
infrastructure (facility) fee, including, without limitation, any
transportation/road fee, which may be imposed either by the County, the District
or other Authority; (iv) any impact fees and payment-in-lieu of land dedication
fees imposed for roads or other facilities that are payable at issuance of a
building permit for a home constructed on a Lot; and (v) any excise fees.
 
29

 
 
(iii) As of the Effective Date, the District does not levy a system development
fee (“SDF”) against property within the District. If the District at any time
before a Closing adopts a SDF, then at the Closing the Purchaser shall pay the
District’s SDF applicable to the Lots acquired at such Closing. In order to
offset Purchaser’s payment of the District’s SDF for a Lot at a Closing,
Purchaser shall receive a credit against the Purchase Price paid by Purchaser
for such Lot at such Closing equal to the amount of the District’s SDF paid by
Purchaser for the Lot. [RANGEVIEW’S TAP FEES ARE CALLED SYSTEM DEVELOPMENT FEES]
 
(iv) The covenants set forth in this Section 16 shall survive each respective
Closing and shall represent a continuing obligation until the complete
satisfaction or payment thereof.
 
17. Reimbursements and Credits. Purchaser shall have no right to any
reimbursements and/or cost-sharing agreements pursuant to any agreements entered
into between Seller or any of Seller’s affiliates and third parties which may or
may not affect the Property. In addition, Purchaser acknowledges that Seller,
its affiliates or one (1) or more metropolitan district(s) have installed or may
install certain infrastructure improvements ("Infrastructure Improvements")
and/or donate, dedicate and/or convey certain rights, improvements and/or real
property ("Dedications") to the County or other Authority which benefit all or
any part of the Property, together with adjacent properties, and which entitle
Seller or its affiliates and/or the Property or any part thereof to certain
reimbursements by the County or other Authority or credits by the County or
other Authority for park fees, open space fees, school impact fees, capital
expansion fees and other governmental fees which would otherwise be required to
be paid to the County or other governmental or quasi-governmental entity by the
owner of the Property or any part thereof from time to time ("Governmental
Fees"). In the event Purchaser is entitled to a credit or waiver of Governmental
Fees by the County and/or other governmental or quasi-governmental entity as a
result of the Infrastructure Improvements and/or Dedications, then, in such
event, Purchaser shall pay to or reimburse Seller and/or its designated
affiliates in an amount equal to such credited or waived Governmental Fees at
the same time that the Governmental Fees would otherwise be payable by Purchaser
or its assignees to the County or other Authority but for the construction of
the Infrastructure Improvements and/or the Dedications by Seller, its affiliates
and/or metropolitan district(s). In addition, Purchaser acknowledges that Seller
or its affiliate(s) may have negotiated or may negotiate with the County or
other Authority for reimbursements to Seller or its affiliates. Purchaser
acknowledges that certain Governmental Fees which may be paid by Purchaser to
the County or other Authority may be reimbursed to Seller and/or its affiliates
pursuant to the terms of said agreement. The obligations and covenants set forth
in this Section 17 shall survive the Closing of the purchase and sale of the
Property and shall represent a continuing obligation of Purchaser until complete
satisfaction thereof. Purchaser shall be released from the obligations in this
Section 17 to the extent such obligations are assumed in writing by a subsequent
owner of all or a portion of the Property and a copy of such written assumption
is furnished to Seller. Each special warranty deed conveying the applicable
portion of the Property at each Closing shall contain the foregoing
reimbursement covenant, which reimbursement covenant shall expressly state that
it automatically terminates as to any Lot upon issuance of a certificate of
occupancy for a home constructed on the Lot and conveyance of the Lot to a
homebuyer.
 
30

 
 
18. Name and Logo. The name and logo of "Sky Ranch" are wholly owned by Seller.
Purchaser agrees that it shall not use or allow the use of the name "Sky Ranch"
or any logo, symbol or other words or phrases which are names or trademarks used
or registered by Seller or any of its affiliates in any manner to name,
designate, advertise, sell or develop the Property or in connection with the
operation or business located or to be located upon the Property without the
prior written consent of Seller, which consent may be withheld for any reason.
Any consent to the use of such names or logos may be conditioned upon Purchaser
entering into a license agreement with Seller, as applicable, at no additional
cost to Purchaser. Notwithstanding the foregoing, however, Purchaser shall have
a non-exclusive, royalty-free license for so long as Purchaser is building and
selling homes in the Development, without the need for any further consent or
approval by Seller, to use the name and logo of "Sky Ranch" in connection with
the use, marketing, sales, development and operation of the Property, provided
that Purchaser shall comply with any requirements uniformly applicable to all
homebuilders in Sky Ranch that Seller promulgates with respect to such usage.
 
19. Renderings. All renderings, plans or drawings of the Property or the
Development locating landscaping, trees and any improvements are artists’
conceptions only and may not accurately reflect their actual location. Purchaser
waives any claims based upon any inaccuracy in the location of such items as
depicted on the renderings, plans or drawings.
 
20. Communications Improvements. Seller may, but is not obligated to, enter into
an agreement with a service provider for the development and installation of
Communication Improvements in all or any portion of the Development.
“Communications Improvements” means any equipment, property and facilities, if
used or useful in connection with the delivery, deployment, provision or
modification of (a) broadband Internet access service; (b) monitoring service,
for the benefit of governmental entities, quasi-governmental entities, or
utilities, regarding the usage of electricity, gas, water and other resources;
(c) video programming or content, including Internet protocol television (a/k/a
“IPTV”) service; (d) voice over Internet protocol (a/k/a “VoIP”) service; (e)
telecommunications services, including voice; (f) any other service or services
delivered by means of the Internet or otherwise delivered by means of digital
signals; and (g) any other service or services based on technology that is
similar to or is a technological extension of any of the foregoing (“Service”).
Communications Improvements do not include any equipment, facilities or property
located or in the home of a person who receives services from the service
provider, such as, but not limited to routers, wireless access points, in-house
wiring, set-top boxes, game consoles, gateways and other equipment under the
control of the owner or occupant of the home. Seller may grant to such service
provider one or more permanent, non-exclusive, perpetual, assignable and
recordable easements (collectively referred to as the “Easement”) to access and
use the Property and other property within the Development, as necessary,
appropriate or desirable, to lay, install, construct, reconstruct, modify,
operate, maintain, repair, enhance, upgrade, regulate, remove, replace and
otherwise use the Communications Improvements. So long as any such Easement does
not materially interfere with Purchaser’s ability to construct its intended
single family homes on the Lots, Purchaser shall not object to and shall
cooperate with Seller in connection with the installation and operation of the
Communications Improvements.
 
31

 
 
21. Soil Hauling. Purchaser shall be responsible for relocating from the
Property all surplus soil generated during Purchaser's construction of
structures on the Property. At the option of Seller in its sole discretion, the
surplus soil shall be transported at Purchaser’s expense to a site designated by
Seller within the Development, provided that Seller has designated and made such
a site available to Purchaser at the time Purchaser is ready to transport
surplus soils. If and to the extent that Seller establishes stock pile site
within the Development, Seller may modify any such stock pile locations from
time to time in Seller’s discretion (but Purchaser shall not have any obligation
to relocate any soil Purchaser previously delivered to the prior designated
stock pile site). At Seller’s request, Purchaser shall supply copies of any
reports or field assessments identifying the material characteristics of the
excess soil prior to accepting such soil for fill purposes. Notwithstanding the
foregoing, in the event that Seller does not establish a stock pile site or
elects not to accept any surplus soils from Purchaser, then Purchaser shall, at
its sole expense, find a purchaser or taker or otherwise transport and dispose
of such surplus soil upon such terms as it shall desire, but such surplus soil
must still be removed from the Property and may not be stockpiled on the
Property or within the Development after construction has been completed.
 
22. Specially Designated Nationals and Blocked Persons List. Purchaser
represents and warrants to Seller that Purchaser and all persons and entities
owning (directly or indirectly) an ownership interest in Purchaser are currently
in compliance with and shall at all times prior to the Closing of this
transaction remain in compliance with the regulations of the Office of Foreign
Assets Control ("OFAC") of the United States Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), or other governmental action relating
thereto. Seller represents and warrants to Purchaser that Seller and all persons
and entities owning (directly or indirectly) an ownership interest in Seller are
currently in compliance with and shall at all times prior to the Closing of this
transaction remain in compliance with the regulations of the OFAC (including
those named on OFAC’s Specially Designated and Blocked Persons List) and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism), or other governmental action relating thereto.
 
23. Assignment.
 
(a) Seller's Assignment. Seller may assign its rights and obligations in whole
or in part under this Contract without the consent of Purchaser.
 
(b) Purchaser's Assignment. The obligations of the Purchaser under this Contract
are personal in nature, and neither this Contract nor any rights, interests, or
obligations of Purchaser under this Contract may be transferred or assigned
without the prior written consent of Seller, except that Purchaser may assign
its rights or obligations under this Agreement, without the prior written
consent of Seller, to (i) any affiliate of Purchaser, or (ii) any third-party
from which Purchaser has a contractual right to acquire the Lots pursuant to an
option agreement or similar arrangement with such third-party, but Purchaser
shall not be released from any obligations hereunder.
 
32

 
 
24. Survival. All covenants and agreements of either party which are intended to
be performed in whole or in part after any Closing or termination of this
Contract, and all representations, warranties and indemnities by either party to
the other under this Contract shall survive such Closing or termination of this
Contract and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided, however,
that Seller’s Representations pursuant to this Contract shall survive each
respective Closing for a period of nine (9) months, and any action by Purchaser
based on a breach of any of such Seller’s Representations must be brought within
such nine (9) month period.
 
25. Condemnation. If a condemnation action is filed or either party receives
written notice from any competent condemning authority of intent to condemn
which directly affects any Lot or Lots which Purchaser has a right to purchase,
either party may at its sole discretion by written notice to the other party
within ten (10) days following receipt of such condemnation notice terminate
this Contract as to the Lots subject to the condemnation action and receive a
refund of a prorata portion of the Deposit with respect to those Lots only, and
the parties shall have no further rights or obligations with respect to those
Lots. If the right to terminate is not exercised by either party, this Contract
shall remain in full force and effect with respect to the Lot in question and
upon exercise of the right to purchase the Lot, the Closing shall proceed in
accordance with the terms of this Contract. Any condemnation award shall be paid
to the party who is the owner of the affected Lot at the time the award is
determined by the condemning authority.
 
26. Brokers. Each Party does hereby represent that it has not engaged any
broker, finder, or real estate agent in connection with the transactions
contemplated by this Contract. Each party agrees to and does hereby indemnify
and hold the other harmless from any and all fees, brokerage and other
commissions or costs (including reasonable attorneys’ fees), liabilities,
losses, damages or claims which may result from any broker, agent or finder,
licensed or otherwise, claiming through, under or by reason of the conduct of
either of them respectively in connection with the purchase of the Lots by
Purchaser.
 
27. Default and Remedies. Time is of the essence hereof. If any amount received
as a Deposit hereunder or any other payment due hereunder is not paid by
Purchaser, honored or tendered when due and payable, or if each Closing is not
consummated as required in accordance with Section 8 above, or if any other
covenant, agreement, obligation or condition hereunder is not performed or
waived as herein provided within five (5) days (or such longer period as
required under this Contract) after the party failing to perform the same has
received written notice of such failure, there shall be the following remedies:
 
(a) Purchaser’s Default. If Purchaser is in default under this Contract, Seller
may terminate this Contract, in which event the Deposit shall be forfeited and
retained on behalf of Seller, and both parties shall, except as otherwise
provided herein, thereafter be released from all obligations hereunder. It is
agreed that, except as otherwise provided in this subpart (a) and in subparts
(c) and (d) below and except with respect to the indemnification by Purchaser in
Sections 10, 12 and 26 above, such payments and things of value are LIQUIDATED
DAMAGES and are SELLER’S SOLE AND ONLY REMEDY for Purchaser’s failure to perform
the obligations of this Contract prior to the Closing. Except as otherwise
provided in this Contract, Seller expressly waives the remedies of specific
performance and additional damages with respect to a default by Purchaser.
Notwithstanding the foregoing or any other contrary provision of this Contract,
any and all provisions of this Contract pursuant to which Purchaser agrees to
indemnify, hold harmless and defend Seller from and against any losses, costs,
claims, causes of action or liabilities of any kind or nature, or pursuant to
which Purchaser waives any rights or claims that it may have against Seller,
shall survive any termination of this Contract, and shall be and remain fully
enforceable against Purchaser in accordance with the terms of this Contract and
applicable laws.
 
33

 
 
(b) Seller’s Default. If Seller is in default under this Contract, Purchaser may
elect AS ITS SOLE AND EXCLUSIVE REMEDY either: (i) to treat this Contract as
canceled, in which case the Deposit shall be returned to Purchaser, and
Purchaser shall have the right to recover, as damages, all out-of-pocket
expenses incurred by it in negotiating this Contract and in inspecting,
analyzing or otherwise performing its rights and obligations pursuant to this
Contract, but in no event will the amount of such damages exceed Fifty Thousand
Dollars ($50,000.00); or (ii) Purchaser may elect to treat this Contract as
being in full force and effect and Purchaser shall have a right to specific
performance, provided that any such action for specific performance must be
commenced within sixty (60) days after the expiration of the applicable notice
and cure period provided herein, and, in the event specific performance is not
available, than Purchaser may pursue the remedy set forth in clause (i) above.
Seller shall not be liable for and Purchaser shall not be entitled to recover
exemplary, punitive, special, indirect, consequential, lost profits or any other
damages (except for recovery of out-of-pocket expenses as set forth in clause
(i) above).
 
(c) Indemnity. Notwithstanding any contrary provision of this Contract, any and
all provisions of this Contract pursuant to which a party agrees to indemnify,
hold harmless and defend the other party from and against any losses, costs,
claims, causes of action or liabilities of any kind or nature, or pursuant to
which a party waives any rights or claims that it may have against the other
party, shall survive any termination of this Contract, and shall be and remain
fully enforceable against a party in accordance with the terms of this Contract
and applicable laws.
 
(d) Award of Costs and Fees. Anything to the contrary herein notwithstanding, in
the event of any litigation arising out of this Contract related to an action
for specific performance brought by either party as permitted in accordance with
the terms of this Contract, the court shall award the substantially prevailing
party all reasonable costs and expenses, including attorneys’ fees, incurred by
the substantially prevailing party in the litigation or other proceedings.
 
(e) Post-Closing Defaults. With respect to post-closing defaults, the parties
agree that the non-defaulting party shall be entitled to exercise all remedies
available at law or in equity, except that damages shall be limited to actual
out-of-pocket costs and expenses incurred. The foregoing does not limit or
control the remedies as are to be separately provided in the Lot Development
Agreement.
 
28. General Provisions. The parties hereto further agree as follows:
 
(a) Time of the Essence. Time is of the essence under this Contract. In
computing any period of time under this Contract, the date of the act or event
from which the designated period of time begins to run shall not be included.
The last day of the period so computed shall be included unless it is a
Saturday, Sunday, or federal legal holiday, in which event the period shall run
until the end of the next day which is not a Saturday, Sunday, or federal legal
holiday.
 
34

 
 
(b) Governing Law. This Contract shall be governed by and construed in
accordance with the laws of the State of Colorado.
 
(c) Severability. Should any provisions of this Contract or the application
thereof, to any extent, be held invalid or unenforceable, the remainder of this
Contract and the application thereof, other than those provisions which shall
have been held invalid or unenforceable, shall not be affected thereby and shall
continue in full force and effect and shall be enforceable to the fullest extent
permitted at law or in equity.
 
(d) Entire Contract. This Contract embodies the entire agreement between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and agreements, whether
written or oral.
 
(e) Exhibits. All schedules, exhibits and addenda attached to this Contract and
referred to herein shall for all purposes be deemed to be incorporated in this
Contract by this reference and made a part hereof.
 
(f) Further Acts. Each of the parties hereto covenants and agrees with the
other, upon reasonable request from the other, from time to time, to execute and
deliver such additional documents and instruments and to take such other actions
as may be reasonably necessary to give effect to the provisions of this
Contract.
 
(g) Compliance. The performance by the parties of their respective obligations
provided for in this Contract shall comply with all applicable laws and the
rules and regulations of all governmental agencies, municipal, county, state and
federal, having jurisdiction in the premises.
 
(h) Amendment. This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written agreement executed
by both parties.
 
(i) Authority. Each of the parties hereto represents to the other that each such
party has full power and authority to execute, deliver and perform this
Contract, that the individuals executing this Contract on behalf of said party
are fully empowered and authorized to do so, that this Contract constitutes a
valid and legally binding obligation of such party enforceable against such
party in accordance with its terms, that such execution, delivery and
performance will not contravene any legal or contractual restriction binding
upon such party or any of its assets and that there is no legal action,
proceeding or investigation of any kind now pending or to the knowledge of each
such party threatened against or affecting such party or affecting the
execution, delivery or performance of this Contract. Each of the parties hereto
represents to the other that each such party is a duly organized, legal entity
and is validly existing in good standing under the laws of the jurisdiction of
its formation.
 
35

 
 
(j) Notices. All notices, statements, demands, requirements, or other
communications and documents (collectively, "Communications") required or
permitted to be given, served, or delivered by or to either party or any
intended recipient under this Contract shall be in writing and shall be deemed
to have been duly given (i) on the date and at the time of delivery if delivered
personally to the party to whom notice is given at the address specified below;
or (ii) on the date and at the time of delivery or refusal of acceptance of
delivery if delivered or attempted to be delivered by an overnight courier
service to the party to whom notice is given at the address specified below; or
(iii) on the date of delivery or attempted delivery shown on the return receipt
if mailed to the party to whom notice is to be given by first-class mail, sent
by registered or certified mail, return receipt requested, postage prepaid and
properly addressed as specified below; or (iv) on the date and at the time shown
on the facsimile or electronic mail message if telecopied or sent electronically
to the number or address specified below:
 
To Seller:              PCY Holdings, LLC
Attention: Mark Harding
34501 E. Quincy Ave.
Bldg. 34, Box 10
Watkins, Colorado 80137
Telephone: (303) 292-3456
Facsimile: (303) 292-3475
E-mail: mharding@purecyclewater.com
 
with a copy to:
Fox Rothschild LLP
1225 17th Street, Suite 2200
Denver, CO 80202
Attention: Rick Rubin, Esq.
Telephone: (303) 292-1200
Email: rrubin@foxrothschild.com
 
To Purchaser:       Taylor Morrison of Colorado, Inc.
1420 West Canal Court, Suite 170
Littleton, Colorado 80120
Attention: Tom Hennessy, Division President
Telephone: (303) 325-2426
E-mail: thennessy@taylormorrison.com
 
With copy to Phillip Cross at same address
E-mail: pcross@taylormorrison.com
 
with a copy to:      Brier, Irish, Hubbard & Erhart P.L.C.
2400 East Arizona Biltmore Circle, Suite 1300
Phoenix, AZ 85016
Attn: Jeff Hubbard
Telephone: (602) 522-0160
Facsimile: (602) 522-3945
E-mail: jhubbard@bihlaw.com
 
With copy to Tony Meier at same address
E-mail: tmeier@bihlaw.com
 
 
36

 
If to Title Company:
 
Land Title Guarantee Company
Attn: Tom Blake
3033 E. 1st Ave. #600
Denver, Colorado 80206
Fax#: (303) 393-4959
Direct: (303) 331-6237
Email: tblake@ltgc.com
 
(k) Place of Business. This Contract arises out of the transaction of business
in the State of Colorado by the parties hereto.
 
(l) Counterparts; Facsimile Signature. This Contract may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one (1) and the same instrument, and
either of the parties hereto may execute this Contract by signing any such
counterpart.  This Contract may be executed and delivered by facsimile or by
electronic mail in portable document format (.pdf) or similar means and delivery
of the signature page by such method will be deemed to have the same effect as
if the original signature had been delivered to the other party.
 
(m) Captions; Interpretation. The section captions and headings used in this
Contract are inserted herein for convenience of reference only and shall not be
deemed to define, limit or construe the provisions hereof. Purchaser and Seller
acknowledge that each is a sophisticated builder or developer, as applicable,
and that each has had an opportunity to review, comment upon and negotiate the
provisions of this Contract, and thus the provisions of this Contract shall not
be construed more favorably or strictly for or against either party. Purchaser
and Seller each acknowledges having been advised, and having had the
opportunity, to consult legal counsel in connection with this Contract and the
transactions contemplated by this Contract.
 
(n) Number and Gender. When necessary for proper construction hereof, the
singular of any word used herein shall include the plural, the plural shall
include the singular and the use of any gender shall be applicable to all
genders.
 
(o) Waiver. Any one (1) or more waivers of any covenant or condition by a party
hereto shall not be construed as a waiver of a subsequent breach of the same
covenant or condition nor a consent to or approval of any act requiring consent
to or approval of any subsequent similar act.
 
(p) Binding Effect. Subject to the restrictions on assignment contained herein,
this Contract shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
37

 
 
(q) Recordation. Purchaser shall not cause or allow this Contract or any
memorandum or other evidence thereof to be recorded in the County Records or
become a public record without Seller’s prior written consent, which consent may
be withheld at Seller’s sole discretion. If Purchaser records this Contract,
then Purchaser shall be in default of its obligations under this Contract.
 
(r) No Beneficiaries. No third parties are intended to benefit by the covenants,
agreements, representations, warranties or any other terms or conditions of this
Contract.
 
(s) Relationship of Parties. Purchaser and Seller acknowledge and agree that the
relationship established between the parties pursuant to this Contract is only
that of a seller and a purchaser of single-family lots. Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.
 
(t) Interstate Land Sales Full Disclosure Act and Colorado Subdivision
Developers Act Exemptions. It is acknowledged and agreed by the parties that the
sale of the Property will be exempt from the provisions of the federal
Interstate Land Sales Full Disclosure Act under the exemption applicable to sale
or lease of property to any person who acquires such property for the purpose of
engaging in the business of constructing residential, commercial or industrial
buildings or for the purpose of resale of such property to persons engaged in
such business. Purchaser hereby represents and warrants to Seller that it is
acquiring the Property for such purposes. It is further acknowledged by the
parties that the sale of the Property will be exempt under the provisions of the
Colorado Subdivision Developers Act under the exemption applicable to transfers
between developers. Purchaser represents and warrants to Seller that Purchaser
is acquiring the Property for the purpose of participating as the owner of the
Property in the development, promotion and sale of the Property and portions
thereof.
 
(u) Special Taxing District Disclosure. In accordance with the provisions of
C.R.S. §38-35.7-101(1), Seller provides the following disclosure to Purchaser:
SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT
IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF SUCH DEBT WHERE
CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE
SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES. PURCHASERS SHOULD
INVESTIGATE THE SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY IS LOCATED BY
CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF TAXES DUE FOR
THE PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD OF COUNTY
COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
 
38

 
 
(v) Common Interest Community Disclosure. In accordance with the provisions of
C.R.S. §38-35.7-102(1), Seller provides the following disclosure to Purchaser:
IF SELLER ELECTS TO FORM A HOMEOWNERS ASSOCIATION UNDER THE MASTER COVENANTS FOR
THE DEVELOPMENT, THEN THE PROPERTY IS, OR WILL BE PRIOR TO EACH RESPECTIVE
CLOSING, LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS, OR WILL BE PRIOR TO
SUCH CLOSING, SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY. THE OWNER OF THE
PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER’S ASSOCIATION FOR THE
COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS WILL IMPOSE
FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY, INCLUDING AN OBLIGATION TO
PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES NOT PAY THESE ASSESSMENTS,
THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY AND POSSIBLY SELL IT TO PAY
THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS OF THE COMMUNITY
MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE PROPERTY WITHOUT AN
ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF THE ASSOCIATION) AND
THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY WITHIN THE COMMON
INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL OBLIGATIONS OF MEMBERS OF
THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE DECLARATION FOR THE
COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE ASSOCIATION.
 
(w) Source of Water Disclosure. In accordance with the provisions of
C.R.S. §38-35.7-104, Seller provides the following disclosure to Purchaser:
 
THE SOURCE OF POTABLE WATER FOR THIS REAL ESTATE IS:
 
A WATER PROVIDER, WHICH CAN BE CONTACTED AS FOLLOWS:
 
NAME:             

Rangeview Metropolitan District
ADDRESS:                   

c/o Special District Management Services, Inc.
 
141 Union Blvd., Suite 150
 
Lakewood, Colorado 80228
WEB SITE:              

www.rangviewmetro.org
TELEPHONE:                         

303-987-0835
 
SOME WATER PROVIDERS RELY, TO VARYING DEGREES, ON NONRENEWABLE GROUND WATER. YOU
MAY WISH TO CONTACT YOUR PROVIDER TO DETERMINE THE LONG-TERM SUFFICIENCY OF THE
PROVIDER’S WATER SUPPLIES.
 
(x) STORM WATER POLLUTION PREVENTION PLAN. Seller has previously filed a Notice
of Intent ("NOI") and/or prepared a Stormwater Pollution Prevention Plan
("SWPPP") to satisfy its stormwater obligations arising from its work on the
Property. Seller covenants that prior to each Closing Date and until Closing of
the Lots, Seller and/or its contractor shall comply with the SWPPP with respect
to all of the Lots owned by Seller, and shall comply with all local, state and
federal environmental obligations (including stormwater) associated with the
development of the Lots. Seller shall indemnify and hold Purchaser harmless from
all claims and causes of action arising from breach of the foregoing covenants
of Seller to the extent there is an uncured notice of violation issued with
respect to any Lot prior to conveyance of the Lot to Purchaser. From and after
conveyance of Lots, and until such time as such Lots are subject to Purchaser’s
SWPPP (as hereafter defined), Purchaser shall be solely responsible for
complying with the SWPPP, maintaining all required best management practices
(“BMPs”), and conducting and documenting all required inspections. Purchaser
shall also comply with all local state and federal environmental obligations
(including stormwater) associated with its ownership or development of the Lots
conveyed to Purchaser by Seller. Such obligations include, without limitation,
(i) complying with the SWPPP or the Purchaser’s SWPPP, as applicable, (ii)
maintaining all required BMPs, and (iii) conducting and documenting all required
inspections. Purchaser covenants and Seller acknowledges that, with respect to
Lots acquired by Purchaser, Purchaser shall, within ten (10) days after
conveyance of such Lots, at its sole cost and expense (subject to Seller’s prior
written approval) submit its own notice of intent for a new stormwater pollution
prevention plan (the “Purchaser’s SWPPP”). Subsequent to the applicable Closing
Date, Purchaser shall comply with the Purchaser’s SWPPP with respect to all of
the Lots then owned by Purchaser, and shall comply with all local, state and
federal environmental obligations (including stormwater) associated with its
ownership or development of all such Lots. Purchaser shall indemnify and hold
Seller harmless from all third party claims and causes of action solely arising
from breach of the foregoing covenants of Purchaser.
 
39

 
 
(y) Oil, Gas, Water and Mineral Disclosure. THE SURFACE ESTATE OF THE PROPERTY
MAY BE OWNED SEPARATELY FROM THE UNDERLYING MINERAL ESTATE, AND TRANSFER OF THE
SURFACE ESTATE MAY NOT NECESSARILY INCLUDE TRANSFER OF THE MINERAL ESTATE OR
WATER RIGHTS.
 
THIRD PARTIES MAY OWN OR LEASE INTERESTS IN OIL, GAS, OTHER MINERALS, GEOTHERMAL
ENERGY OR WATER ON OR UNDER THE SURFACE OF THE PROPERTY, WHICH INTERESTS MAY
GIVE THEM RIGHTS TO ENTER AND USE THE SURFACE OF THE PROPERTY TO ACCESS THE
MINERAL ESTATE, OIL, GAS OR WATER.
 
SURFACE USE AGREEMENT. THE USE OF THE SURFACE ESTATE OF THE PROPERTY TO ACCESS
THE OIL, GAS OR MINERALS MAY BE GOVERNED BY A SURFACE USE AGREEMENT, A
MEMORANDUM OR OTHER NOTICE OF WHICH MAY BE RECORDED WITH THE COUNTY CLERK AND
RECORDER.
 
OIL AND GAS ACTIVITY. OIL AND GAS ACTIVITY THAT MAY OCCUR ON OR ADJACENT TO THE
PROPERTY MAY INCLUDE, BUT IS NOT LIMITED TO, SURVEYING, DRILLING, WELL
COMPLETION OPERATIONS, STORAGE, OIL AND GAS, OR PRODUCTION FACILITIES, PRODUCING
WELLS, REWORKING OF CURRENT WELLS, AND GAS GATHERING AND PROCESSING FACILITIES.
 
ADDITIONAL INFORMATION. PURCHASER IS ENCOURAGED TO SEEK ADDITIONAL INFORMATION
REGARDING OIL AND GAS ACTIVITY ON OR ADJACENT TO THE PROPERTY, INCLUDING
DRILLING PERMIT APPLICATIONS. THIS INFORMATION MAY BE AVAILABLE FROM THE
COLORADO OIL AND GAS CONSERVATION COMMISSION.
 
40

 
 
(z) Property Tax Disclosure Summary. PURCHASER SHOULD NOT RELY ON SELLER’S
CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT PURCHASER MAY BE
OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE IN OWNERSHIP OR
PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT
IN HIGHER PROPERTY TAXES. IF PURCHASER HAS ANY QUESTIONS CONCERNING VALUATION,
CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR INFORMATION.
 
(aa) Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE PARTIES HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
PROVISIONS OF THIS CONTRACT.
 
(bb) Confidentiality.  Purchaser and Seller agree that, prior to each respective
Closing, and thereafter if such Closing does not occur, all information relating
to the Property that is the subject of such Closing, any reports, studies, data
and summaries developed by Purchaser, and any information relating to the
business of either party (together, the "Confidential Information") shall be
kept confidential as provided in this section. Without the prior written consent
of the other party, prior to the applicable Closing, the Confidential
Information shall not be disclosed by Purchaser, Seller or their Representatives
(as hereinafter defined) in any manner whatsoever, in whole or in part, except
(1) to their Representatives who need to know the Confidential Information for
the purpose of evaluating the Property and who are informed by Seller or
Purchaser as applicable of the confidential nature thereof; (2) as may be
necessary for Seller, Purchaser or their Representatives to comply with
applicable laws, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements (including, without limitation, any
applicable reporting requirements for publically traded companies); to comply
with other requirements and requests of regulatory and supervisory authorities
and self-regulatory organizations having jurisdiction over Seller, Purchaser or
their Representatives; to comply with regulatory or judicial processes; or to
satisfy reporting procedures and inquiries of credit rating agencies in
accordance with customary practices of Seller, Purchaser or their affiliates;
and (3) to lenders and investors for the transaction. As used herein,
"Representatives" shall mean: Seller’s and Purchaser’s managers, members,
directors, officers, employees, affiliates, investors, brokers, agents or other
representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers, lenders, investors and financial advisors.
Seller, at its election, may issue an oral or written press release or public
disclosure of the existence or the terms of this Contract without the consent of
the Purchaser. "Confidential Information" shall not be deemed to include any
information or document which (I) is or becomes generally available to the
public other than as a result of a disclosure by Seller, Purchaser or their
Representatives in violation of this Contract, (II) becomes available from a
source other than Seller, Purchaser or any affiliates of Seller or Purchaser or
their agents or Representatives, or (III) is developed by Seller or Purchaser or
their Representatives without reliance upon and independently of otherwise
Confidential Information. In addition to any other remedies available to a party
for breach of this Section, the non-breaching party shall have the right to seek
equitable relief, including, without limitation, injunctive relief or specific
performance, against the breaching party or its Representatives, in order to
enforce the provisions of this section. The provisions of this section shall
survive the termination of this Contract, or the applicable Closing, for one (1)
year.
 
41

 
 
(cc) Survival. Obligations to be performed subsequent to a Closing shall survive
each Closing.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
42

 
IN WITNESS WHEREOF, Seller and Purchaser have executed this Contract effective
as of the day and year first above written.
 
 
SELLER:
 
PYC HOLDINGS, LLC
a Colorado limited liability company
 
 
 
 
By: /s/ Mark Harding 
Name: Mark Harding
Title: President
Date: June 23, 2017

 
 
 
 
PURCHASER:
 
TAYLOR MORRISON OF COLORADO, INC. a Colorado corporation
 
 
 
By:
  /s/ Phillip R. Cross 
Name: Phillip R. Cross
Title: Vice President
Date: June 27, 2017

 
 
 
 
By:
  /s/ G. Thomas Hennessy 
Name: G. Thomas Hennessy
Title: President
Date: June 27, 2017

 
 
 
 

 
 
LIST OF EXHIBITS
 
 
EXHIBIT A:       

CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM
 
EXHIBIT B:                               RESERVATIONS AND COVENANTS
 
EXHIBIT C:                               FINISHED LOT IMPROVEMENTS
 
EXHIBIT D:                               OFFSITE INFRASTRUCTURE IMPROVEMENTS
 
EXHIBIT E:          

FORM OF GENERAL ASSIGNMENT
 
EXHIBIT F:                               LOT DEVELOPMENT AGREEMENT
 
EXHIBIT G:                               FORM OF LETTER OF CREDIT
 
 
 
 
 
 
 
 
 
 
 
 

 
EXHIBIT A
 
CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM
 
[a1020purecycle-taylormorr000.jpg]
 
A-1

 
EXHIBIT B
 
RESERVATIONS AND COVENANTS
 
Reservation of Easements. For a period of twenty-five (25) years following the
date hereof, Grantor expressly reserves unto itself, its successors and assigns,
easements for construction of utilities and other facilities to support the
development of the properties commonly known as "Sky Ranch," including but not
limited to sanitary sewer, water lines, electric, cable, broad-band and
telephone transmission, storm drainage and construction access easements across
the Property allowing Grantor or its assignees the right to install and maintain
sanitary sewer, water lines, cable television, broad-band, electric, and
telephone utilities on the Property and on its adjacent property, and further,
to accommodate storm drainage from its adjacent property. Such easements shall
not allow above-grade surface installation of facilities and shall require the
restoration of any surface damage or disturbance caused by the exercise of such
easements, shall not be located within the building envelope of any Lot or
otherwise interfere with the use of a Lot for construction of Grantee’s homes,
shall not materially detract from the value, use or enjoyment of (i) the
remaining portion of the Property on which such easements are to be located, or
(ii) any adjoining property of Grantee, and shall not require any reduction in
allowed density for the Property or reconfiguration of planned lots or the
building envelope on a lot. If possible, such easements shall be located within
the boundaries of existing easement areas. Grantor, at its sole expense, shall
immediately restore the land and improvements thereon to their prior condition
to the extent of any damage incurred due to Grantor’s utilization of the
easements herein reserved.
 
Reservation of Minerals and Mineral Rights. To the extent owned by Grantor,
Grantor herein expressly excepts and reserves unto itself, its successors and
assigns, all right, title and interest in and to all minerals and mineral
rights, including bonuses, rents, royalties, royalty interests and other
benefits that may be payable as a result of any oil, gas, gravel, minerals or
mineral rights on, in, under or that may be produced from the Property,
including, but not limited to, all gravel, sand, oil, gas and other liquid
hydrocarbon substances, casinghead gas, coal, carbon dioxide, helium, geothermal
resources, and all other naturally occurring elements, compounds and substances,
whether similar or dissimilar, organic or inorganic, metallic or non-metallic,
in whatever form and whether occurring, found, extracted or removed in solid,
liquid or gaseous state, or in combination, association or solution with other
mineral or non-mineral substances, provided that Grantor expressly waives all
rights to use or damage the surface of the Property to exercise the rights
reserved in this paragraph and, without limiting such waiver, Grantor’s
activities in extracting or otherwise dealing with the minerals and mineral
rights shall not cause disturbance or subsidence of the surface of the Property
or any improvements on the Property.
 
Reservation of Water and Water Rights. To the extent owned by Grantor, Grantor
herein expressly excepts and reserves unto itself, its successors and assigns,
all water and water rights, ditches and ditch rights, reservoirs and reservoir
rights, streams and stream rights, water wells and well rights, whether
tributary, non-tributary or not non-tributary, including, but not limited to,
all right, title and interest under C.R.S. 37-90-137 on, underlying, appurtenant
to or now or historically used on or in connection with the Property, whether
appropriated, conditionally appropriated or unappropriated, and whether
adjudicated or unadjudicated, including, without limitation, all State Engineer
filings, well registration statements, well permits, decrees and pending water
court applications, if any, and all water well equipment or other personalty or
fixtures currently used for the supply, diversion, storage, treatment or
distribution of water on or in connection with the Property, and all water and
ditch stock relating thereto; provided that Grantor expressly waives all rights
to use or damage the surface of the Property to exercise the rights reserved in
this paragraph and, without limiting such waiver, Grantor’s activities in
dealing with the water and water rights herein reserved shall not cause
disturbance or subsidence of the surface of the Property or any improvements on
the Property.
 
B-1

 
 
Reimbursements and Credits. Grantee shall have no right to any reimbursements
and/or cost-sharing agreements pursuant to any agreements entered into between
Grantor or any of Grantor’s affiliates and third parties which may or may not
affect the Property. In addition, Grantee acknowledges that Grantor, its
affiliates or one (1) or more metropolitan district(s) have installed or may
install certain infrastructure improvements ("Infrastructure Improvements")
and/or donate, dedicate and/or convey certain rights, improvements and/or real
property ("Dedications") to Arapahoe County (“County”) or other governmental
authority (“Authority”) which benefit all or any part of the Property, together
with adjacent properties, and which entitle Grantor or its affiliates and/or the
Property or any part thereof to certain reimbursements by the County or other
Authority or credits by the County or other Authority for park fees, open space
fees, school impact fees, capital expansion fees and other governmental fees
which would otherwise be required to be paid to the County or other Authority by
the owner of the Property or any part thereof from time to time ("Governmental
Fees"). In the event Grantee is entitled to a credit or waiver of Governmental
Fees by the County and/or other Authority as a result of the Infrastructure
Improvements and/or Dedications, then, in such event, Grantee shall pay to or
reimburse Grantor and/or its designated affiliates in an amount equal to such
credited or waived Governmental Fees at the same time that the Governmental Fees
would otherwise be payable by Grantee or its assignees to the County or other
Authority but for the construction of the Infrastructure Improvements and/or the
Dedications by Grantor, its affiliates and/or metropolitan district(s). In
addition, Grantee acknowledges that Grantee or its affiliate(s) may have
negotiated or may negotiate with the County or other Authority for
reimbursements to Grantor or its affiliates. Grantee acknowledges that certain
Governmental Fees which may be paid by Grantee to the County or other Authority
may be reimbursed to Grantor and/or its affiliates pursuant to the terms of said
agreement.
 
The obligations and covenants set forth herein shall be binding on Grantee, its
successors and assigns, and any subsequent owners of the Property, except that
homeowners shall have no obligation for any reimbursements provided herein. The
obligation for reimbursements described herein shall automatically terminate
(without the necessity of recording any document) with respect to any
residential lot as of the date of conveyance of such residential lot, together
with a residence constructed thereon, to a homebuyer. Any title insurance
company may rely on the automatic termination language set forth above for the
purpose of insuring title to a home.
 
 
 
B-2

 
EXHIBIT C
 
FINISHED LOT IMPROVEMENTS
 
1. "Finished Lot Improvements" means the following improvements on, to or with
respect to the Lots or in public streets or tracts in the locations as required
by all approving Authorities to obtain building permits for home improvements
for the Lots, and substantially in accordance with the CDs:
 
(a) overlot grading together with corner pins for each Lot installed in place,
graded to match the specified Lot drainage template within the CDs (but not any
Overex);
 
(b) water and sanitary sewer mains and other required installations in
connection therewith identified in the CDs, valve boxes and meter pits,
substantially in accordance with the CDs approved by the approving Authorities,
together with appropriate markers;
 
(c) storm sewer mains, inlets and other associated storm drainage improvements
pertaining to the Lots in the public streets as shown on the CDs;
 
(d) curb, gutter, asphalt, sidewalks, street striping, street signage, traffic
signs, traffic signals (if any are required by the approving Authorities), and
other street improvements, in the private and/or public streets as shown on the
CDs; Seller will either have applied a final lift of asphalt or in Seller’s
discretion posted sufficient financial guarantees as required by the County for
the Lots to qualify for issuance of building permits in lieu of such final lift
of asphalt;
 
(e) sanitary sewer service stubs if required by the Authorities, connected to
the foregoing sanitary sewer mains, installed into each respective Lot (to a
point beyond any utility easement), together with appropriate markers of the
ends of such stubs, as shown on the CDs;
 
(f) water service stubs connected to the foregoing water mains installed into
each Lot (to a point beyond any utility easement), together with appropriate
markers of the ends of such stubs, as shown on the CDs;
 
(g) Lot fill in compliance with the geotechnical engineer’s recommendation, and
with respect to any filled area or compacted area, provide from a Colorado
licensed professional soils engineer a HUD Data Sheet 79G Certification (or
equivalent) and a certification that the compaction and moisture content
recommendations of the soils engineer were followed and that the grading of the
respective Lots complies with the approved grading plans, with overlot grading
completed in conformance with the approving Authorities approved grading plans
within a +/- 0.2’ tolerance of the approved grading plans; however, the Finished
Lot Improvements do not include any Overex as provided in Section 10(e) of this
Contract;
 
(h) all storm water management facilities as shown in the CDs; and
 
C-1

 
 
2. Dry Utilities. Electricity, natural gas, and telephone service will be
installed by local utility companies. The installations may not be completed at
the time of a Closing, and are not part of the Finish Lot Improvements;
provided, however, that: (i) with respect to electric distribution lines and
street lights, Seller will have signed an agreement with the electric utility
service provider and paid all costs and fees for the installation of electric
distribution lines and facilities to serve the Lots, and all sleeves necessary
for electric, gas, telephone and/or cable television service to the Lots will be
installed; (ii) with respect to gas distribution lines, Seller will have signed
an agreement with the gas utility service provider and paid all costs and fees
for the installation of gas distribution lines and facilities to serve the Lots.
Seller will take commercially reasonable efforts to assist Purchaser in
coordinating with these utility companies to provide final electric, gas,
telephone and cable television service to the residences on the Lots, however,
Purchaser must activate such services through an end user contract. Purchaser
acknowledges that in some cases the telephone and cable companies may not have
pulled the main line through the conduit if no closings of residences have
occurred. Notwithstanding the foregoing, if dry utilities have not been
installed upon substantial completion of the Finished Lot Improvements, Seller
shall be obligated to have contracted for same and paid all costs and fees
payable for such installation. Unless Seller has contracted for such
installation and paid such costs before the Effective Date, Seller will give
Purchaser notice when such contracts have been entered and such costs paid. With
respect to any Finished Lot Improvements that are required by the subdivision
improvement agreement applicable to the Lots but which are not addressed as part
of the Finished Lot Improvements, and any other improvements which are not
required for the issuance of building permits but which are required by the
Authorities so that dwellings and other improvements constructed by Purchaser on
the Lots are eligible for the issuance of certificates of occupancy for homes,
Seller shall complete such other improvements, to the extent required by the
County, so as not to delay the issuance of certificates of occupancy for
residences constructed by Purchaser on the Lots.
 
3. Offsite Infrastructure. The Finished Lot Improvements do not include (a) the
Offsite Infrastructure, which is addressed separately in Section 5 of the
Agreement, but it does include such other offsite improvements as are necessary
to obtain certificates of occupancy for homes constructed on the Lots, provided
that as aforesaid Seller shall only be obligated to complete such improvements
within a timeframe so as not to delay issuance of such certificates of
occupancy, or (b) common area landscaping which will be installed when required
by the County or other applicable Authority so as not to delay the issuance of
building permits or certificates of occupancy for residences constructed by
Purchaser on the Lots, but (subject to the foregoing requirements of this
section 3(b)) such landscaping will be installed with respect to each Takedown
not later than 6 months after the issuance of the first certificate of occupancy
in such Takedown. [THIS SECTION PROVIDES A DEADLINE OF SIX (6) MONTHS AFTER THE
FIRST C.O.]
 
4. Tree Lawns/Sidewalks. Notwithstanding anything in this Contract to the
contrary, Seller shall have no obligation to construct, install, maintain or pay
for the maintenance, construction and installation of (i) any landscaping or
irrigation for such landscaping behind the curb on any Lot that is to be
maintained by the owner of such lot (collectively, “Tree Lawns”), but Seller
shall be responsible for constructing and installing the detached sidewalks and
ramps (collectively, “Sidewalks”) that are located immediately adjacent to any
Lot or on a tract as required by the approved CDs, County, or any other
Authority and/or applicable laws as provided in this Contract. Purchaser shall
be responsible for installing any other lead walks, pathways, and driveways and
any other flatwork on the Lots. Purchaser shall install all Tree Lawns on or
adjacent to the Lots in accordance with all applicable CDs, requirements,
regulations, laws, development codes and building codes of all Authorities.
 
C-2

 
 
5. Warranty.
 
(a) Government Warranty Period. The Authorities require warranty periods (each a
“Government Warranty Period”) after the final completion that is applicable to
those Finished Lots Improvements that are dedicated to or owned, and accepted
for maintenance by the Authorities (the “Public Improvements”). In the event
defects in the Public Improvements to which a governmental warranty (each a
“Governmental Warranty”) applies become apparent during the applicable
Government Warranty Period, then Seller shall coordinate the repairs with the
applicable Authorities and cause the service provider(s) who performed the work
or supplied the materials in which the defect(s) appear to complete such repairs
or, if such service providers fail to correct such defects, otherwise cause such
defects to be repaired to the satisfaction of the Authorities. Any costs and
expenses incurred pursuant to a Government Warranty in connection with any
repairs or warranty work performed during the Government Warranty Period
(including, but not limited to, any costs or expenses incurred to enforce any
warranties against any service providers) shall be borne by Seller, unless such
defect was caused by Purchaser or its contractors, subcontractors, employees, or
agents, in which event Purchaser shall pay all such costs and expenses to the
extent such defect was caused by Purchaser or its contractors, subcontractors,
employees, or agents.
 
(b) Non-Government Warranty Period. Seller warrants (“Non-Government Warranty”)
to Purchaser that each Finished Lot Improvement, other than the Public
Improvements, shall have been constructed in accordance with the CDs for one (1)
year from the date of Final Completion of the Improvement (the “Non-Government
Warranty Period”). If Purchaser delivers written notice to Seller of breach of
the Non-Government Warranty during the Non-Government Warranty Period, then
Seller shall coordinate the corrections with Purchaser and cause the service
provider(s) who performed the work or supplied the materials in which the breach
of Non-Government Warranty appears to complete such corrections or, if such
service providers fail to make such corrections, otherwise cause such
corrections to be made to the reasonable satisfaction of Purchaser. Any costs
and expenses incurred in connection with a breach of the Non-Government Warranty
shall be borne by Seller (including, but not limited to, any costs or expenses
incurred to enforce any warranties against service providers), unless such
breach was caused by Purchaser or its contractors, subcontractors, employees, or
agents, in which event Purchaser shall pay all such costs and expenses to the
extent the breach was caused by Purchaser or its contractors, subcontractors,
employees, or agents.
 
(c) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 3, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND TO PURCHASER IN RELATION TO THE
FINISHED LOT IMPROVEMENTS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF HABITABILITY, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND EXPRESSLY DISCLAIMS ALL OF THE SAME AND SHALL HAVE NO OBLIGATION TO
REPAIR OR CORRECT AND SHALL HAVE NO LIABILITY OR RESPONSIBILITY WITH RESPECT TO
ANY DEFECT IN IMPROVEMENTS FOR WHICH NO CLAIM IS ASSERTED DURING THE APPLICABLE
WARRANTY PERIOD.
 
C-3

 
EXHIBIT D
 
OFFSITE INFRASTRUCTURE IMPROVEMENTS
 
 
 
[a1020purecycle-taylormorr001.jpg]
 
D-1

 
EXHIBIT E
 
FORM OF GENERAL ASSIGNMENT
 
GENERAL ASSIGNMENT
 
Reference is hereby made to that certain Purchase and Sale Agreement dated as of
_______________, 2017 (the "Agreement"), pursuant to which Pure Cycle
Corporation, a Colorado corporation ("Seller"), has agreed to sell to Taylor
Morrison of Colorado, Inc., a Colorado corporation ("Purchaser"), the Property
as described in the Agreement.
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, Seller hereby assigns and transfers to Purchaser on a
non-exclusive basis, Seller's right, title and interest in the following as the
same relate solely to the Property, and to the extent the same are assignable:
(i) all subdivision agreements, development agreements, and entitlements; (ii)
all plats, construction plans and specifications; (iii) all construction
warranties; and (iv) all development rights benefiting the Property.
 
SELLER:
 
Pure Cycle Corporation,
a Colorado corporation
 
 
By:                                                                 
Name: ____________________________
Title: _____________________________
Date:                                                                 
 
 
 
E-1

 
EXHIBIT F
 
LOT DEVELOPMENT AGREEMENT
Sky Ranch
(Taylor Morrison)
 
THIS LOT DEVELOPMENT AGREEMENT (this “LDA”) is made as of the ___ day of
_________, 20____ (the “Effective Date”), by and between PCY HOLDINGS, LLC, a
Colorado limited liability company (“Developer”), and TAYLOR MORRISON OF
COLORADO, INC., a Colorado corporation (“Builder,”). Developer and Builder are
sometimes individually referred to as a “Party” and collectively referred to as
the “Parties.”
 
RECITALS
 
A.           
Developer, owns certain real property located in Arapahoe County (the “County”),
Colorado which Developer is developing as part of the Sky Ranch master planned
residential community (“Development”). The preliminary concept map for Phase A
of the Development (“Concept Plan”) is depicted on Exhibit A attached hereto
(the “Property”). The Development is being subdivided in several subdivision
filings and developed in phases. The Builder Lots in each phase are generally
depicted on the Concept Plan.
 
B.           
Concurrently with the execution of this LDA, pursuant to the terms of a separate
Contract for Purchase and Sale of Real Estate by and between Developer, as
seller, and Builder, as purchaser, as amended (the “Contract”), Builder is
acquiring from Developer a portion of the Property consisting of approximately
81 single family residential building lots, and will be acquiring an additional
80 lots within the Property (collectively, the “Builder Lots”) pursuant to the
Contract at a closing that will occur subsequent to the execution of this LDA.
The number and location of the Builder Lots to be acquired by Builder under the
terms of the Contract, the number and location of the Takedown 1 Lots and the
Takedown 2 Lots and the development phasing for the Builder Lots consisting of
four phases are generally depicted on the Concept Plan attached as Exhibit A.
 
C.           
Pursuant to the Contract, Developer has agreed to construct or cause to be
constructed the Improvements, as hereinafter defined. The “Improvements” are
those infrastructure improvements described in the plans and specifications
identified in Exhibit B attached hereto as Developer causes such plans to be
finalized and approved by the applicable Approving Authorities (“Plans”). At
such time as the Plan have been so approved, Exhibit B will be replaced by a new
list of the final approved Plans by amendment to this Agreement (“Revised
Exhibit B”). The Improvements do not include any Offsite Infrastructure
Improvements that are being funded pursuant to the Offsite Infrastructure Escrow
Agreement, as defined in the Contract.
 
D.           
As required by the terms of the Contract, Builder has agreed (i) to pay the
Initial Purchase Price (as defined in the Contracts) for the Builder Lots that
the Builder acquires at a Closing; and (ii) pay that portion of the Purchase
Price for the Builder Lots defined as the Deferred Purchase Price (as defined in
the Contract) in accordance with the terms and provisions of this LDA as the
Improvements are completed and as more particularly set forth herein.
 
F-1

 
 
E.           
The Parties now desire to enter into this LDA in order to set forth the terms
and conditions under which the Improvements will be constructed by Developer and
provide for the payment of the Improvements, together with such other matters as
are set forth hereinafter.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Developer and Builder agree as follows:
 
1. Incorporation of Recitals; Definitions. The Parties hereby acknowledge and
agree to the Recitals set forth above, which are incorporated herein by this
reference. Unless otherwise defined herein, all capitalized terms used in this
LDA and not defined in this LDA shall have the same meaning as set forth in the
Contract.
 
2. Definitions. Unless otherwise defined herein, all capitalized terms used in
this LDA and not defined in this LDA shall have the same meaning as set forth in
the Contract.
 
3. Responsibilities of Developer and Builder.
 
(a) Generally. Developer shall construct, or cause to be constructed, the
Improvements in the manner set forth hereinafter. Developer shall coordinate,
administer and oversee (a) the preparation and filing of all applications,
filings, submittals, plans and specifications, budgets, timetables and other
documents pertaining to construction and installation of the Improvements and
(b) the construction and installation of the Improvements. Developer will engage
or cause to be engaged consultants, contractors and subcontractors who will be
responsible for the construction of the Improvements and suppliers who will be
responsible for supplying labor, materials, equipment, services and other work
in connection with the construction of the Improvements (“Service Provider(s)”),
pursuant to the Construction Contracts (as hereinafter defined).
 
(b) Comply with Legal Requirements. Developer will comply with all terms and
conditions of applicable law in performing their obligations under this LDA.
Developer will provide to each Builder copies of all notices filed by the
Developer with the County, and all other applicable governmental or
quasi-governmental entities or agencies (the “Approving Authorities”) related to
the Improvements and shall, within five (5) business days of receipt thereof,
provide notice to each Builder (together with copies of all notices received by
Developer) of any notice received by Developer alleging any failure to comply
with any applicable laws, ordinances, rules, regulations, or lawful orders of
public authorities bearing on the construction of the Improvements.
 
(c) Bonds and Assurances. Developer, as part of the Costs, shall provide to all
applicable Approving Authorities any bonds, assurance agreements, or other
financial assurances required with respect to the construction of the
Improvements. Developer shall, as part of the Costs, provide to all Approving
Authorities all warranties, bonds and other financial assurances required to
obtain permits for, and the preliminary and final acceptance and approval of,
the Improvements. Builder shall take all commercially reasonable actions and
execute all documents reasonably requested by Developer in its efforts to obtain
releases of all such warranties, bonds, and other financial assurances upon
final acceptance of the Improvements by the Approving Authorities.
 
F-2

 
 
(d) Taxes, Fees and Permits. Developer or the Service Providers shall pay all
applicable sales, use, and other similar taxes pertaining to the construction of
the Improvements, and shall secure and pay for all approvals, easements,
assessments, charges, permits and governmental fees, licenses and inspections
necessary for proper construction and completion of the Improvements, subject to
the terms of the Contract and except as provided otherwise in this LDA.
Developer and the Service Providers shall not defer the payment of any use taxes
pertaining to the Improvements except as may be authorized under law or
agreement with the applicable taxing authorities.
 
(e) Dedications. Developer and each Builder upon whose property the Improvements
are located shall timely make all conveyances and dedications of the
Improvements as to any Improvements owned by such Party if and as required by
the Approving Authorities, free and clear of all liens and encumbrances.
 
(f) Indemnity. Developer shall indemnify, defend and hold harmless the Builder
and its owners, employees, members, managers, directors, officers, agents,
affiliates, successors and assigns (each a “Builder Indemnitee” and
collectively, the “Builder Indemnitees”) for, from and against all claims,
demands, liabilities, losses, damages (exclusive of special, consequential,
punitive, consequential and lost profits damages), costs and expenses, including
but not limited to court costs and reasonable attorneys’ fees, arising out of
material damage caused by Developer’s gross negligence or willful misconduct in
the performance of the construction of the Improvements. Notwithstanding the
foregoing, Developer shall not be obligated under this LDA to indemnify the
Builder Indemnitees to the extent such liabilities result from the negligence or
willful misconduct of any Builder Indemnitee, or for any claims arising out of
geologic, soils, ground water or other physical conditions affecting the Lots,
or underdrains systems installed according to Plans reviewed and approved by a
Builder. Builder shall indemnify, defend and hold harmless Developer and its
respective owners, affiliates, employees, members, managers, directors,
officers, agents, successors and assigns (each an “Developer Indemnitee” and
collectively, the “Developer Indemnitees”) for, from and against all claims,
demands, liabilities, losses, damages, costs and expenses, including but not
limited to court costs and reasonable attorneys’ fees, arising out of or
relating to (i) Builder’s or its successor’s development, construction, use,
ownership, management, marketing or sales activities associated with the Lots
and the Property (including, without limitation, land development, grading,
excavation, trenching, and soils compaction, and construction on the Builder
Lots performed by or on behalf of a Builder); (ii) the soils, subsurface
geologic, groundwater or other physical conditions present on or affecting the
Builder Lots; (iii) any change subsequent to the Effective Date in the
Entitlements to the extent that the change was caused, requested or made by
Builder or the design of any residences (“Homes”) constructed on the Builder
Lots other than claims arising solely out of Developer’s gross negligence or
willful misconduct in the performance of Developer’s obligations under this LDA;
(iv) homeowner claims asserting or relating to any implied warranty of
habitability, merchantability, or fitness for any particular purpose in
connection with Builder’s construction of one or more Homes on the Builder Lots;
or (v) Improvements and other work completed or deemed completed in accordance
with the Construction Standard except for warranty claims properly and timely
asserted pursuant to Section 4.8 of this LDA. Notwithstanding the foregoing,
Builders shall not be obligated under this LDA to indemnify, defend or hold
harmless Developer from claims arising solely out of a successor’s development,
construction, use, ownership, management, marketing or sales activities
associated with the Builder Lots and the Property if such successor is approved
by Developer and gives Developer a substitute indemnity that is equivalent to
the indemnity provided by the Builder under this Section 3.6 and such successor
is financially sound as reasonably determined by Developer. Obligations under
this Section shall survive the termination or expiration of this LDA.
 
F-3

 
 
(g) Insurance. Developer shall procure and maintain, and shall cause the Service
Providers to procure and maintain, the insurance described in Exhibit C attached
hereto during the construction of the Improvements and any warranty work
performed on the Improvements.
 
(h) Independent Contractor. Developer is an independent contractor and neither
Developer nor its employees are entitled to worker’s compensation benefits or
unemployment insurance benefits through any Builder as a result of performing
under the LDA. The Developer is responsible for and obligated to pay all
assessable federal and state income tax on amounts earned or paid under this
LDA.
 
4. Construction of Improvements.
 
(a) Plans and Specifications. Developer shall (i) diligently finalize, process
and obtain approval of the Plans for the Improvements from the applicable
Approving Authorities to the extent required by such entities, and (ii) apply to
the utility service provider for the preparation of dry utility plans (“Utility
Plans”). Upon receipt of the approved Plans for the Improvements and the Utility
Plans for the dry utilities from the utility service provider, Developer will
furnish a copy of such Utility Plans to the Builder. After replacement of
Exhibit B by the Revised Exhibit B, if Developer elects to amend the Plans in a
manner that will result in a Material Change (defined below), then Developer
shall provide written notice of the Material Change (a “Notice of Material
Change”) to Builder if the Builder Lots are affected by the change. The Notice
of Material Change shall describe the modification to the Plans requested by
Developer. Builder shall have five (5) business days after receipt of the Notice
of Material Change to provide written notice to the Developer if it objects to
the proposed Material Change (a “Notice of Material Change Objection”), which
shall describe revisions to the Material Change that would render it acceptable
to Builder. If Builder fails to give a timely Notice of Material Change
Objection to Developer, the Material Change shall be deemed approved by Builder.
If Developer performs any Material Change without first providing Builder with a
Notice of Material Change, or after Receiving a Notice of Material Change
Objection, which objection has not been resolved in accordance with the
following provisions, then Developer shall assume responsibility for the cost of
correcting any such change, as well as the time impacts for making such
correction. Within five (5) business days after delivery to Developer of a
Notice of Material Change Objection, said Developer and the Builder shall meet
to approve or reject the Material Change. If Developer and Builder cannot reach
an acceptable resolution regarding the Notice of Material Change Objection, the
dispute shall be resolved pursuant to the arbitration provision set forth in
Section 7 below. For purposes of this Section (a), a “Material Change” shall
consist only of the following changes to the approved Plans for the Improvements
to be installed for the benefit of the Property which have previously been
approved by the applicable Approving Authorities:
 
F-4

 
 
(i) Reduction of the total number of Builder Lots available for the construction
of residences by more than 10%.
 
(ii) Material adverse impact on the ability to serve basements with eight (8)
foot foundation wall heights with gravity flow sanitary sewer service on the
Builder Lots.
 
(iii) Changes greater than one half (1/2) of one (1) foot to the proposed finish
grade elevation for any of the Builder Lots.
 
(b) Construction Standard. Developer shall cause the applicable Improvements to
be constructed in accordance with the Construction Standard and shall obtain
preliminary and final acceptance thereof by all Approving Authorities. As used
herein, the term “Construction Standard” means construction and installation of
the Improvements in a good, workmanlike and lien-free manner and in substantial
conformity with the Plans (as may be modified pursuant to the terms hereof), the
applicable requirements of the Approving Authorities, and the “Finished Lot
Standard” set forth on Exhibit D attached hereto. The Construction Standard does
not include any so-called “over excavation” or comparable preparation or
mitigation of the soil (hereinafter defined as the “Overex”) on the Builder Lots
and Builder has sole responsibility with respect to any Overex that the Builder
determines to undertake on the Builder Lots. The terms and provision of Section
10(e) (Over Excavation) of the Contract are hereby incorporated herein by this
reference. The Parties shall reasonably cooperate in coordinating the Builder’s
completion of the Overex so that the Overex can be properly sequenced with
Developer’s completion of the Improvements. In no event shall Developer be
liable to Builder for any delay, costs or damages incurred with respect to such
Overex, even if caused by any delay in installation of Improvements sequenced
ahead of the Overex, and all timeframes shall be deemed extended appropriately
in the event of any delay in completing such Overex in accordance with the
Construction Schedule (as hereinafter defined).
 
(c) Construction Contracts for Work. Developer and contractors of Developer
shall contract for all of the work and materials comprising the applicable
Improvements. Developer shall have the right to bid, pursue, negotiate, agree to
and execute contracts and agreements with Service Providers for the work and
materials comprising the Improvements (each a “Construction Contract” and
collectively, the “Construction Contracts”), based upon forms that Developer
deems necessary or appropriate in its commercially reasonable discretion;
provided, however, that Developer shall deliver written notice to Builder after
it shall enter into any Construction Contract, which notice shall identify the
Service Provider(s). Developer shall attempt to cause each Construction
Contract, in addition to other matters, to (i) allow for the automatic
assignment, without need for further action, of all of Developer’s rights
(including, without limitation, the warranty and indemnity provisions thereof)
to Builder on a non-exclusive basis in the event of replacement of Developer
pursuant to the terms of this LDA, and identify Builder as an intended
third-party beneficiaries of the Construction Contract, (ii) require the Service
Provider to name the Builder as additional insureds on all required insurance
maintained by the Service Provider for a period expiring not sooner than final
acceptance of the Improvements by the applicable Approving Authority for which
such Service Provider furnished materials or work, (iii) require the Service
Providers to provide a warranty on materials and labor supplied by such Service
Provider for a period coterminous with the warranty period required by the
applicable Approving Authorities for Improvements to be dedicated to an
Approving Authority, but in no event less than one (1) year for any Improvement,
(iv) require the Service Provider to perform its work in accordance with the
Construction Standard, (v) require the Service Provider to indemnify, defend,
and hold harmless Developer from all claims and causes of action arising from
the negligent acts or omissions or intentional misconduct of the Service
Provider or its employees or agents, (vi) permit retainage in an amount of at
least five percent (5%) of the amounts payable to the Service Provider, until
the work to be completed pursuant to such contract has been substantially
completed and, if applicable, granted initial acceptance by the applicable
Approving Authority; (vii) provide the Developer the right, but not the
obligation, to pay subcontractors and suppliers of the Service Provider directly
or by joint check, and (viii) provide for no limitation on remedies against the
Service Provider for a default except the prohibition of recovery of punitive
damages. Upon receipt of written request from Builder, Developer shall deliver a
copy of each Construction Contract to such Builder.
 
F-5

 
 
(d) Commencement and Completion Dates. Developer shall cause construction of the
Improvements to be commenced and completed as follows:
 
(i) Commencement; Construction Schedule; Completion. The Improvements will be
completed in phases consisting of two phases with respect to the Takedown 1 Lots
and two subsequent phases with respect to the Takedown 2 Lots for a total of
four phases (each a “Phase”). Developer shall commence and complete each
component of the Improvements in each Phase in accordance with the construction
schedule set forth on Exhibit E attached hereto (the “Construction Schedule”),
and cause Substantial Completion of the Improvements in each Phase to occur on
or before the applicable deadline therefor as set forth in the Construction
Schedule (the “Substantial Completion Deadline”); provided, however, subject to
Section 4.4.2 below. The Construction Schedule will provide for the first Phase
(“Phase 1”) to be substantially completed ten (10) months after the First
Closing, with the second Phase (“Phase 2”) to be substantially completed nine
(9) months after substantial completion of Phase 1, with the third Phase (“Phase
3”) to be substantially completed nine (9) months after the Second Closing and
the fourth Phase (“Phase 4”) to be substantially completed nine (9) months after
substantial completion of Phase 3, all subject to Section 4.4.2 below. Developer
may cause Improvements to be constructed and installed as Developer deems
necessary, in the Developer’s commercially reasonable discretion, to coordinate
such Improvements with the development of portions of the Development other than
the Property; or cause Improvements to be constructed and installed in
accordance with scheduling requirements of the County and other Approving
Authorities. Notwithstanding anything to the contrary, the Developer shall have
no obligation to install landscaping during the months of October through April.
 
(ii) Force Majeure. Notwithstanding any contrary provision of this LDA, the
completion dates and all interim milestones (if any) set forth on the
Construction Schedule, the Substantial Completion Deadline, and the time for
performance of Developer’s other obligations under the Construction Schedule or
this LDA shall be extended by a period of time equal to any period that such
performance or progress in construction of the Improvements is delayed due to
any Dispute, as defined below, acts or failure to act of any Approving
Authority, strike, riot, act of war, act of terrorism, act of violence, weather,
act of God, or any other act, occurrence or non-occurrence beyond Developer’s
reasonable control (each, an “Uncontrollable Event”).
 
F-6

 
 
(e) Substantial Completion.
 
(i) Definition of Substantial Completion. “Substantial Completion” of the
Improvements (or applicable component thereof) shall be deemed to have occurred
when all of the following have occurred with respect to the Improvements (or
applicable component thereof):
 
(1) Developer has substantially completed or corrected all punchlist items
provided by the Approving Authorities and the Builders affecting the
Improvements (or applicable component thereof) in accordance with Section (ii)
below so that Builder is not precluded from obtaining from the Approving
Authorities building permits for houses constructed, or to be constructed, on
any Builder Lots solely as a result of such punchlist items (or applicable
component thereof) not being complete, and Developer has obtained lien releases
reasonably acceptable to Builder from all contractors performing work related to
the Improvements;
 
(2) The Improvements (or applicable component thereof) have been installed
pursuant to the Construction Standard and shall be substantially complete so
that Builder is not precluded from obtaining from the Approving Authorities
building permits for houses constructed, or to be constructed, on any Builder
Lots solely as a result of such Improvements (or applicable component thereof)
not being complete;
 
(3) Any Improvements (or applicable component thereof) that are intended to be
dedicated to or accepted by an Approving Authority shall have been inspected and
preliminarily accepted by the applicable Approving Authority (subject to the
Government Warranty Period (as defined below)); except that those Improvements
that are (x) to be phased, if any, as set forth in the Entitlements, or (y) not
necessary or required by the Approving Authority to occur prior to issuance of a
building permit or certificate of occupancy for Homes on the Lots, including but
not limited to certain landscape and park improvements (the “Additional
Improvements”) will not be required to achieve Substantial Completion, but
Developer shall nevertheless be required to complete construction and obtain
acceptance of such Additional Improvements by the applicable Approving Authority
after Substantial Completion at such time as is required by the applicable
Approving Authorities and so that Builder is not precluded from obtaining from
the Approving Authorities building permits or certificate of occupancy for
houses constructed, or to be constructed, on any Builder Lots solely as a result
of such Additional Improvements (or applicable component thereof) not being
complete.
 
(4) No mechanics’ or materialmen’s liens shall have then been filed against any
of the Builder Lots with respect to the Improvements and lien waivers have been
obtained from the Service Providers that constructed the Improvements (or
applicable portion thereof), or the Developer has obtained a bond to insure over
any such mechanics’ or materialmen’s liens.
 
(5) With respect to any Improvements that are required by the Construction
Standard or that are required by the subdivision improvement agreement
applicable to the Builder Lots but which are not addressed as part of the
Construction Standard or the Finished Lot Standard, and any other Improvements
which are not required for the issuance of building permits but which are
required by the Approving Authorities so that Homes and other improvements
constructed by Builder on the Builder Lots are eligible for the issuance of
certificates of occupancy for homes, the Developer shall complete or cause the
completion of such other Improvements, to the extent required by the Approving
Authorities, so as not to delay the issuance of certificates of occupancy for
Homes constructed by Builder on the Builder Lots.
 
F-7

 
 
(ii) Inspection.
 
(1) Notice to Builder. Developer shall notify Builder in writing when
Substantial Completion of the Improvements (or applicable component thereof) on
the Builder Lots has been achieved, except for minor punch-list work which does
not affect the ability to obtain building permits or certificates of occupancy,
as applicable, for Homes on the Lots, and the date(s) and time(s) the Approving
Authorities will inspect such Improvements (or applicable component thereof).
Within ten (10) days after receipt by Builder of such notice from the Developer,
Developer and Builder shall jointly inspect the Improvements (or applicable
component thereof) on the Builder Lots and produce a punchlist (“Builder
Punchlist”). The Builder Punchlist may not contain any items other than
incomplete Improvements or components thereof, deficient or defective
construction of the Improvements or components thereof, or failure to construct
the Improvements or components thereof in accordance with the Construction
Standard. Builder shall not be able to object or provide Builder Punchlist items
for any portion of the Improvements previously inspected by the Builder. If the
Parties are unable to agree upon a Builder Punchlist within five (5) days after
the joint inspection described above, then any dispute related to such punchlist
shall be submitted to the expedited dispute resolution procedures in accordance
with Section 7 below. Developer will give Builder notice of the date and time of
inspections of the Improvements by the Approving Authorities and Builder may
attend such inspections. Developer will attempt to provide Builder with copies
of any inspection reports or punchlists received from the Approving Authorities
in connection with the inspection of the Improvements, and Developer shall be
responsible to correct punchlist items from the Approving Authority and items
set forth on the Builder Punchlist. Notwithstanding anything to the contrary
including any Builder Punchlist, if an Approving Authority grants preliminary
approval or construction acceptance to any of the Improvements, or if the
engineer issues a certification with respect to the grading, fill and compaction
in accordance with item (g) of Exhibit D, then it shall conclusively be presumed
that such Improvement or work was completed in accordance with the Construction
Standard, subject to completion of the punchlist items provided by the Approving
Authority. If an item is not identified as incomplete on the Builder Punchlist,
then it shall conclusively be presumed that such Improvement was completed in
accordance with the Construction Standard, and thereafter the Builder and not
Developer shall be responsible for repairing damage to such Improvement
occurring after completion of the Builder Punchlist work unless such damage is
determined either by agreement of the parties or pursuant to Section 7 of this
LDA to be the result of a design or construction defect. Disputes regarding
Builder Punchlist items and matters will be resolved pursuant to the expedited
dispute resolution procedures set forth in Section 7 of this LDA.
 
(2) Correction of Punchlist Items. Developer shall cause any punchlist items to
be corrected within the time required by the County or other applicable
Approving Authorities, or such shorter time as may be required pursuant to the
Construction Schedule.
 
F-8

 
 
(3) Interim Inspections. Upon reasonable prior notice, each Builder may inspect
the construction of the Improvements on the Builder Lots; provided, however,
such inspection shall be (i) at the sole risk of Builder, (ii) such inspection
shall be non-invasive and shall be performed in a manner that does not interfere
with or result in a delay in the construction of the Improvements, and (iii)
Builder shall indemnify Developer for any damage resulting from such inspection.
 
(f) Self-Help Remedy.
 
(i) Notice of Default. If Developer: (a) breaches its obligation under this LDA
to complete or cause the completion of any Improvement in accordance with the
Plans or Construction Schedule (as extended by any Uncontrollable Event); (b)
otherwise breaches any material obligation under this LDA; (c) fails to comply
with any material provision of its Construction Contracts with Service Providers
beyond any applicable express notice or cure periods; or (d) files a petition
for relief in bankruptcy or makes an assignment for the benefit of its
creditors, or admits in writing its inability to pay its debts generally as they
become due (each a “Bankruptcy Event”), then the Builder may deliver written
notice of the breach to Developer (a “Notice of Default”). Each of the events
set forth in Subsections (a) through (d) inclusive of the preceding sentence
shall be herein referred to as a “Constructing Party Default.” For any
Constructing Party Default other than a Bankruptcy Event, the Developer shall
have thirty (30) days after Developer’s receipt of the Notice of Default from
the Builder to cure the Constructing Party Default (the “Cure Period”);
provided, however, if the nature of the Constructing Party Default is such that
it cannot reasonably be cured within thirty (30) days, the Cure Period shall be
deemed extended for a reasonable period of time (not to exceed an additional
sixty (60) days) so long as Developer commenced in good faith and with due
diligence to cause such Constructing Party Default to be remedied. If Developer
does not cause the cure of the Constructing Party Default within the Cure Period
(as may be extended pursuant to the preceding sentence, and subject to
Uncontrollable Events), or if a Bankruptcy Event occurs (either, an “Event of
Default”), then the Builder may elect to appoint either itself or another
qualified third party (which may include another builder under contract with
Developer to purchase lots within the Development, provided that such builder
agrees to, and accepts, such appointment) (“Substitute Constructing Party”) to
assume and take over the construction of the Improvements by providing written
notice to Developer of its election (the “Assumption Notice”). Substitute
Constructing Party’s assumption of the construction of the Improvements shall
not include the assumption of any liability for acts or omissions occurring
prior to the Assumption Notice, or payment of any “Constructing Party Cost
Overruns” (as defined below) incurred prior to the Assumption Notice, which
Constructing Party Cost Overruns shall remain the sole responsibility of the
Developer, or receipt of any cost savings prior to the Assumption Notice;
provided, however, that the Substitute Constructing Party shall be entitled to
an administrative fee in an amount equal to two percent (2%) of the remaining
Costs (as defined below) actually paid, which administrative fee shall be
included in the Constructing Party Cost Overruns. The Builder’s election to
appoint a Substitute Constructing Party to assume and take over the construction
of the Improvements and to exercise and enforce the rights and obligations set
forth in Section 4.6.2 below shall thereafter be the Builder’s sole and
exclusive remedy.
 
F-9

 
 
(ii) Assumption Right. If Builder delivers an Assumption Notice, then: (i)
Developer shall cooperate to allow the Substitute Constructing Party to take
over and complete the incomplete Improvements, including the execution and
delivery to the Substitute Constructing Party of such agreements, documents or
instruments as may be reasonably necessary to assign to the Substitute
Constructing Party all Construction Contracts with third parties pertaining to
the Improvements; (ii) Developer shall remain responsible for all Constructing
Party Cost Overruns (as hereinafter defined), but Developer shall be relieved of
all further obligations under this LDA with respect to the completion of the
incomplete Improvements subsequent to such assumption; (iii) Developer shall
remain liable for its gross negligence or willful misconduct, and any
indemnification obligations specified herein incurred prior to the date of such
assumption; and (v) Substitute Constructing Party shall assume and perform all
obligations under all Contracts for Improvements which Substitute Constructing
Party will complete to the extent such obligations are to be performed after the
date of delivery of the Assumption Notice. Upon delivery of an Assumption
Notice, Substitute Constructing Party shall be obligated to complete the
Improvements and pay the Costs incurred thereafter by Substitute Constructing
Party to complete the Improvements. If a Substitute Constructing Party assumes
the obligation to construct the Improvements, the Builder’s obligation for the
payment of costs under Section 6.1 which are due and payable after the date of
the Assumption Notice shall be suspended and thereafter terminated if the
Substitute Constructing Party achieves Substantial Completion of any unfinished
Improvements. In the event of an Assumption Notice, the Substitute Constructing
Party shall indemnify, defend and hold harmless the Developer and its members,
managers, shareholders, employees, directors, officers, agents, affiliates,
successors and assigns for, from and against all claims, demands, liabilities,
losses, damages (exclusive of special, consequential, punitive, speculative or
lost profits damages), costs and expenses, including but not limited to court
costs and reasonable attorneys’ fees, that accrue after the date of the
Assumption Notice and arise out of the Substitute Constructing Party’s
completion of the Improvements, and this indemnity shall not apply to any
claims, demands, liabilities, losses, damages, costs, expenses, acts or
omissions arising or accruing before the date of the Assumption Notice. The
obligations under this Section shall survive the termination or expiration of
this LDA.
 
F-10

 
 
(iii) Appointment of Substitute Constructing Party. For purposes of exercising
the self-help remedies set forth in this Section (f) with respect to an Event of
Default, Builder may elect to appoint either itself or another Substitute
Constructing Party (which may include another builder under contract with
Developer to purchase lots within the Development, provided that such builder
agrees to, and accepts, such appointment) who shall then have the right and
authority to act pursuant to the self-help provisions of this Section (f)
(“Designated Builder”). If the cure of an Event of Default requires the
construction or completion of Improvements that serve both the Builder Lots and
other lots that are owned by another homebuilder that is under contract with
Developer for the completion of such Improvements (the “Joint Improvements”),
then Richmond American Homes of Colorado (“Richmond”)(to the extent that it has
purchased lots in the Development from Developer) shall, at it’s election, have
the first right and option (ahead of all other builders within the Development)
to step in and act on behalf of all such builders pursuant to the self-help
provisions of this Section 4.6 with respect to the Joint Improvements
(“Builder’s Step-In Option”). Richmond may exercise the Builder Step-In Option
by giving notice to Developer and the other builders within fifteen (15) days
following the Event of Default (“Builder’s Step-In Deadline”). If Richmond does
not exercise Builder’s Step-in Option prior to the Builder Step-In Deadline,
then the other builders shall have the right to exercise an option to step-in
and select a Substitute Contracting Party to act on behalf of all such builders
pursuant to the self-help provisions of this Section 4.6 with respect to the
Joint Improvements by giving notice to Developer and the other builders within
fifteen (15) days following the expiration of Builder’s Step-In Deadline. The
Developer, Builder, the other builders(s) affected by any joint improvements and
the Title Company will at Closing execute a “Joint Improvements Memorandum” that
describes the rights and obligations of Developer, Builder, such other
builder(s) and Title Company and such document will supplement this Lot
Development Agreement regarding the installation and construction of any Joint
Improvements. The form of the Joint Improvements Memorandum shall be agreed upon
during the Inspection Period under the Contract and attached to this Lot
Development Agreement as Exhibit I.
 
F-11

 
 
(g) Over-Excavation of Lots. The Parties acknowledge that the Improvements shall
not include Overex of the Lots. Builder, with respect to its Builder Lots shall,
at its sole cost, cause the Overex to be performed, and shall have the right to
enter such Builder Lots for the purposes of performing the Overex; provided,
however, that such entry shall be performed in a manner that does not materially
interfere with or result in a material delay or an increase in the Costs or any
expenses in the construction of the Improvements, and provided further that
Builder shall promptly repair any portion of the Builder Lots and adjacent
property that is materially damaged by Builder or its agents, designees,
employees, contractors, or subcontractors in performing the Overex. THE PARTIES
ACKNOWLEDGE AND AGREE THAT DEVELOPER IS NOT PERFORMING ANY OVER-EXCAVATION OF
THE BUILDER LOTS AND THAT THE DEVELOPER SHALL HAVE NO LIABILITY WHATSOEVER WITH
RESPECT TO OR ARISING OUT OF ANY OVER-EXCAVATION OF THE BUILDER LOTS OR
EXPANSIVE SOILS PRESENT ON THE BUILDER LOTS AND DEVELOPER EXPRESSLY DISCLAIMS
ANY LIABILITY WITH RESPECT TO ANY OVER-EXCAVATION OF THE LOTS AND EXPANSIVE
SOILS PRESENT ON THE BUILDER LOTS. BUILDER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS DEVELOPER AND ITS SHAREHOLDERS, EMPLOYEES, DIRECTORS, OFFICERS, AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS FOR, FROM AND AGAINST ALL CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES (EXCLUSIVE OF SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR LOST PROFITS DAMAGES), COSTS AND EXPENSES, INCLUDING BUT NOT
LIMITED TO COURT COSTS AND REASONABLE ATTORNEYS’ FEES, ARISING OUT OF ANY
EXPANSIVE SOILS, OVER-EXCAVATION OR OTHER SOIL MITIGATION OR BUILDER’S ELECTION
NOT TO PERFORM SOILS MITIGATION, ON OR PERTAINING TO THE BUILDER LOTS. THE
PROVISIONS OF THIS SECTION 4.7 SHALL EXPRESSLY SURVIVE THE EXPIRATION OR
TERMINATION OF THIS LDA.
 
(h) Warranty Periods.
 
(i) Government Warranty Period. The Approving Authorities may require a warranty
period after the Substantial Completion of the Improvements (a “Government
Warranty Period”). In the event defects in the Improvements to which a
governmental warranty applies become apparent during the Government Warranty
Period, then Developer shall coordinate the repairs with the applicable
Approving Authorities and cause the Service Provider(s) who performed the work
or supplied the materials in which the defect(s) appear to complete such repairs
or, if such Service Providers fail to correct such defects, otherwise cause such
defects to be repaired to the satisfaction of the Approving Authorities. Any
costs and expenses incurred in connection with any repairs or warranty work
performed during the Government Warranty Period (including, but not limited to,
any costs or expenses incurred to enforce any warranties against any Service
Providers) shall be borne by Developer and shall be included in the Constructing
Party Cost Overruns, unless such defect or damage was caused by Builder or its
contractors, subcontractors, employees, or agents, in which event Builder shall
pay all such costs and expenses to the extent caused by Builder or its
contractors, subcontractors, employees, or agents. Any damage to an Improvement
that was not listed on the Builder Punchlist shall be presumed to have been
caused by Builder or its contractors, subcontractors, employees, or agents,
unless the Builder conclusively proves that the damage was caused as the result
of a design or construction defect in the original construction by Developer as
determined by agreement of the parties or as determined in a legal proceeding
pursuant to the Expedited Dispute procedure in Section 7, below.
 
F-12

 
 
(ii) Non-Government Warranty Period. Developer warrants (“Non-Government
Warranty”) to Builder that each Improvement to which a Governmental Warranty
Period does not apply shall have been constructed in accordance with the Plans
for one (1) year from the date of Substantial Completion of the Improvement (the
“Non-Government Warranty Period”). If Builder delivers written notice to
Developer of breach of the Non-Government Warranty during the Non-Government
Warranty Period, then Developer shall coordinate the corrections with the
Builder and cause the Service Provider(s) who performed the applicable work or
supplied the applicable materials to complete such corrections or, if such
Service Providers fail to make such corrections, otherwise cause such
corrections to be made. Any costs and expenses incurred in connection with a
breach of the Non-Government Warranty shall be borne by Developer (including,
but not limited to, any costs or expenses incurred to enforce any warranties
against Service Providers), and shall be included in the Constructing Party Cost
Overruns, unless such breach was caused by Builder or its contractors,
subcontractors, employees, or agents, in which event the Builder shall pay all
such costs and expenses to the extent caused by Builder or its contractors,
subcontractors, employees, or agents. Any damage to an Improvement that was not
listed on the Builder Punchlist shall be presumed to have been caused by Builder
or its contractors, subcontractors, employees, or agents, unless Builder
conclusively proves that the damage was caused as the result of a design or
construction defect in the original construction by Developer. EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 4.8.1 OR 4.8.2, THE DEVELOPER PARTIES MAKE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND TO BUILDER IN RELATION TO THE
IMPROVEMENTS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF HABITABILITY, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND EXPRESSLY DISCLAIMS ALL OF THE SAME AND SHALL HAVE NO OBLIGATION TO
REPAIR OR CORRECT ANY DEFECT IN IMPROVEMENTS FOR WHICH NO CLAIM IS ASSERTED
DURING THE APPLICABLE WARRANTY PERIOD. The preceding sentence does not affect,
alter or modify any Service Provider’s obligations to repair or correct any
defects in Improvements and shall not be construed as a limitation on the
Builder’s statutory rights or remedies which may not be modified by contract.
 
(i) License for Construction. Each Party hereby grants to Developer or the
Substitute Constructing Party (as applicable) and the Service Providers a
temporary, non-exclusive license to enter upon the parcel within the Property
owned by such Party as reasonably necessary for the installation of the
Improvements, rough grading of the Builder Lots, stubbing of utilities and/or
the performance of Developer’s (or Substitute Constructing Party’s, as
applicable) responsibilities under this LDA. Each Party further agrees to grant
such separate written rights of entry and/or licenses in or upon the parcel
owned by such Party as may be reasonably necessary for installation of the
Improvements, rough grading of the Builder Lots and stubbing of utilities. No
rights of entry and/or licenses over any portion of the Property may be
exercised or used by a Party in any fashion that would unreasonably interfere
with or adversely impact any other Party’s development of its parcel. The rights
under this Section or any instruments delivered hereunder shall terminate upon
the expiration of all Government Warranty Periods.
 
F-13

 
 
(j) Liens. Developer shall pay, or cause to be paid, when due, all liens and
claims for labor and/or materials furnished to the Builder Lots pursuant to this
LDA to prevent the filing or recording by any third party of any mechanics’,
materialmen’s or other lien, stop notice or bond claim or any attachments,
levies or garnishments (collectively “Liens”) involving the Improvements.
Developer will, within sixty (60) calendar days after written notice from
Builder or after Developer otherwise become aware of such Liens, terminate the
effect of any Liens by filing or recording an appropriate release or bond if so
requested by Builder. If a Builder requests a Developer to file and obtain any
such release or bond and Developer fails to do so within sixty (60) calendar
days of such request, Builder may obtain such bond or secure such release on
behalf of Developer, and Developer shall reimburse Builder for all costs and
fees related thereto within thirty (30) days after receipt of written request
therefor.
 
(k) Tree Lawns/Sidewalks. Notwithstanding anything in this LDA to the contrary,
Developer shall have no obligation to construct, install, maintain or pay for
the maintenance, construction and installation of (i) any landscaping or
irrigation for such landscaping behind the curb on any Builder Lot that is to be
maintained by the owner of such lot (collectively, “Tree Lawns”), but Developer
shall be responsible for constructing and installing the detached sidewalks and
ramps (collectively, “Sidewalks”) that are located immediately adjacent to any
Builder Lot or on a tract as required by the approved Plans, County, or any
other Approving Authority and/or applicable laws as provided in this LDA.
Builders shall be responsible for installing any other lead walks, pathways, and
driveways and any other flatwork on the Builder Lots. Builder shall install all
Tree Lawns on or adjacent to its Builder Lots in accordance with all applicable
Plans, requirements, regulations, laws, development codes and building codes of
all Approving Authorities and such Tree Lawns shall not be considered part of
the Improvements.
 
(l) Soil Hauling. Builder shall be responsible for relocating from the Builder
Lots all surplus soil generated during Builder’s construction of structures on
the Builder Lots. At the option of the Seller under the Contract, in its sole
discretion, the surplus soil shall be transported at Builder’s expense to a site
designated by Seller within the Development. If and to the extent that Seller
establishes stock pile site within the Property, Seller may modify any such
stock pile locations from time to time in Seller’s discretion. At Seller’s
request, Builder shall supply copies of any reports or field assessments
identifying the material characteristics of the excess soil prior to accepting
such soil for fill purposes. Notwithstanding the foregoing, in the event that
Seller does not establish a stock pile site or elects not to accept any surplus
soils from Builder, then Builder shall, at its sole expense, find a purchaser or
taker or otherwise transport and dispose of such surplus soil upon such terms as
it shall desire, but such surplus soil must still be removed from the Property
and may not be stockpiled on the Property or within the Development after
construction has been completed.
 
F-14

 
 
5. Costs of Improvements.
 
(a) Definition of Costs. As used herein, the term “Costs” shall mean all hard
and soft costs incurred in connection with the design (including all engineering
expenses), construction and installation of the Improvements, including, but not
limited to, costs of labor, materials and suppliers, engineering, design and
consultant fees and costs, blue printing services, construction staking,
demolition, soil amendments or compaction, any processing, plan check or permit
fees for the Improvements, engineering services required to obtain a permit for
and complete the Improvements, costs of compliance with all applicable laws,
costs of insurance required by this LDA, costs of any financial assurances, any
corrections, changes or additions to work required by the Approving Authorities
or necessitated by site conditions, municipal, state and county taxes imposed in
connection with construction of the Improvements, any warranty work, and any
other costs incurred in connection with the performance of the obligations of
Developer or the Substitute Constructing Party (as applicable) hereunder to
complete the Improvements.
 
(b) Budget. Attached hereto as Exhibit F is an estimate of the Costs to
construct the Improvements (the “Budget”). The Costs identified on the Budget
are referred to herein as “Budgeted Costs.” Builders shall pay or cause to be
paid pursuant to Article 6 below a share of the Budgeted Costs. As consideration
for the Developer’s performance under this LDA and the construction of the
Improvements, Builder shall pay the Deferred Purchase Price which is equal to
(i) a share of the Budgeted Costs in the amount of Forty Seven Thousand Five
Hundred Dollars ($47,500.00) per Builder Lot plus the Escalator (which based on
a total of 161 Builder Lots is equal to $7,674,500.00 plus the Escalator), and
(ii) the Builder Cost Overruns, as defined below (collectively, the “Maximum
Builder Costs”).
 
(c) Cost Overruns. Notwithstanding anything in this LDA to the contrary, the
Developer shall pay (i) all costs for changes to the Plans or Improvements
required by any Approving Authority or to correct any error or defect in the
Plans that cause the Costs to exceed the Budgeted Costs, and (ii) the costs of
all other changes to the Plans or Improvements requested by the Developer that
cause the Costs to exceed the Budgeted Costs (collectively, the “Constructing
Party Cost Overruns”). The Builder shall pay all costs of changes to the Plans
or Improvements requested by Builder that causes the Costs to exceed the
Budgeted Costs (“Builder Cost Overruns”) and Builder shall not have any
responsibility for Constructing Party Cost Overruns unless such Constructing
Party Cost Overruns occur as a result of Builder’s breach of its obligations
under this LDA.
 
(d) Accounting. Developer shall keep good and accurate books and records in
sufficient detail to allow the Costs to be calculated, which books and records
shall be made available for review (upon reasonable prior written notice) by the
Parties. Within thirty (30) days after Substantial Completion of the
Improvements, the Developer shall deliver to Builder a reasonably detailed final
accounting of the Costs.
 
(e) Progress Reports. Developer shall, no less frequently than once per month,
provide Builder with a progress report setting forth the amount of Costs
expended to date, a list of Improvements completed, to date, and an estimate by
a project manager of Developer of the status of overall completion of the
Improvements, in such form as Developer deems reasonably appropriate (“Progress
Report”).
 
F-15

 
 
6. Payment of Costs.
 
(a) Payment.
 
(i) Payment. Pursuant to the terms of the Contract, Builder shall pay to
Developer, as Seller, part of the Purchase Price in cash at each closing (the
“Initial Purchase Price”), and pay in accordance with the terms of this LDA a
deferred portion of the Purchase Price (“Deferred Purchase Price”) equal to the
Maximum Builder Costs (including Builder Cost Overruns, if any) which represents
Builder’s share of the Budgeted Costs of the Improvements. After Builder pays
the Initial Purchase Price, Builder has no responsibility for payment of any
funds in excess of the Maximum Builder Costs. The Deferred Purchase Price is
payable to Developer in installments based upon completion of the Improvements
that serve each phase of the Builder Lots as follows:
 
(1) Takedown 1 Lots – Phase 1. Phase 1 consists of approximately 41 Lots that
are a part of the Takedown 1 Lots as identified on the Concept Plan (the “Phase
1 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
1 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 1 in the amount of
$1,900,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 1 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,900,000.00 plus the Escalator.
 
(2)  Takedown 1 Lots – Phase 2. Phase 2 consists of approximately 41 Lots that
are a part of the Takedown 1 Lots as identified on the Concept Plan (the “Phase
2 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
2 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 2 in the amount of
$1,900,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 2 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,900,000.00 plus the Escalator.
 
(3) Takedown 2 Lots – Phase 3. Phase 3 consists of approximately 41 Lots that
are a part of the Takedown 2 Lots as identified on the Concept Plan (the “Phase
3 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
3 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 3 in the amount of
$1,900,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 3 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,900,000.00 plus the Escalator.
 
(4)  Takedown 2 Lots – Phase 4. Phase 4 consists of approximately 42 Lots that
are a part of the Takedown 2 Lots as identified on the Concept Plan (the “Phase
4 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
4 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 4 in the amount of
$1,900,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 4 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,900,000.00 plus the Escalator.
 
F-16

 
 
(5) Escalator. All payments of the Deferred Purchase Price shall be subject to
the Escalator as provided in Section 2(b) of the Contract.
 
(6) Invoice. After Substantial Completion is achieved as described above,
Builder shall pay the applicable portion of the Deferred Purchase within five
(5) business days after an invoice for payment is delivered to Builder by
Developer.
 
(7) Definition of Wet Utilities. The Wet Utilities that serve each Phase of the
Builder Lots that will trigger the Builder’s payment obligation upon Substantial
Completion thereof are identified on Exhibit G.
 
(8) Security for Payment of Deferred Purchase Price - Letter of Credit. In order
to secure Builder’s obligation following the each Closing to pay the Deferred
Purchase Price in accordance with the terms of the Contract and the payment
obligations set forth above in this Section 6.1, at each Closing, Builder shall
deliver to Title Company, acting as escrow agent, a letter of credit issued by
_____________________ in the form attached to the Contract as Exhibit H (the
“Letter of Credit”) and in an amount equal to the sum of the Deferred Purchase
Price for all of the Lots acquired by Builder at such Closing plus the estimated
Escalator thereon in an amount equal to $_________.00 with respect to the Letter
of Credit delivered at the First Closing and $_________.00 with respect to the
Letter of Credit delivered at the Second Closing, and $_________.00 with respect
to the Letter of Credit delivered at the Third Closing. Title Company shall hold
and maintain the Letter of Credit pursuant to this LDA and the Contract in an
escrow account established by Title Company for the benefit of Developer and
Builder(pursuant to the terms of an escrow agreement to be agreed upon by
Developer, Builder and Title Company during the Due Diligence Period). The
Letter of Credit for each Closing shall remain in place until the final payment
of the Deferred Purchase Price applicable to such Closing has been made to the
Developer following Substantial Completion of the Finished Lot Improvements
which serve the Lots acquired by Builder at such Closing. If the Letter of
Credit is scheduled to expire prior to the Substantial Completion of all of such
Lots, and Builder has not renewed the Letter of Credit at least fifteen (15)
days prior to the expiration date thereof, Title Company is authorized and
directed to draw down the full amount of the Letter of Credit and deposit such
funds in escrow to be used solely for the payment of any unpaid Deferred
Purchase Price. The Letter of Credit may provide that it may be reduced from
time to time to the extent of payments of the Deferred Purchase Price in Good
Funds made by Purchaser for Finished Lot Improvements in accordance with the
terms, including the payment schedule, set forth in this LDA and the Contract.
The Letter of Credit for each Closing shall be returned to Builder, together
with an executed reduction certificate reducing the face amount thereof to
$0.00, upon payment in full of the Deferred Purchaser Price in Good Funds for
all of the Lots in such Closing. Failure by Builder to pay any portion of the
Deferred Purchase Price when the same shall become due and payable, provided
that at such failure continues for a period of ten days after the delivery of
written notice thereof from Developer to Builder, shall entitle Developer to
enforce the collection of the delinquent Deferred Purchase Price by drawing upon
the Letter of Credit or having the Title Company draw upon the Letter of Credit,
and in either event the funds so drawn shall be paid to Developer as payment of
any unpaid Deferred Purchase Price and such failure to pay shall be deemed
cured. If Developer or Title Company is unable to draw upon the Letter of
Credit, Developer may protect and enforce its rights under this LDA pertaining
to payment of the Deferred Purchase Price by (i) such suit, action, or special
proceedings as Developer shall deem appropriate, including, without limitation,
any proceedings for the specific performance of any covenant or agreement
contained in this LDA or the Contract or the enforcement of any other
appropriate legal or equitable remedy, or for the recovery of actual damages
(excluding consequential, punitive damages or similar damages) caused by
Builder’s failure to pay the Deferred Purchase Price, including reasonable
attorneys' fees, and (ii) enforcing Developer’s lien rights set forth in this
LDA. Developer’s remedies are non-exclusive.
 
F-17

 
 
7. Expedited Dispute Resolution.
 
(a) Disputes Related to Material Changes, Draw Requests and Punchlist Items.
Notwithstanding anything to the contrary herein, disputes related to Material
Changes, any Builder Punchlist item or matter, objections to Construction
Contracts, determination of Substantial Completion or the amount of or
responsibility for Constructing Party Cost Overruns or Builder Cost Overruns
(“Expedited Disputes”) shall all be resolved by an independent, impartial third
party qualified to resolve such disputes as determined by the Parties involved
in the Expedited Dispute (“Informal Arbitrator”). If such Parties cannot agree
on an Informal Arbitrator, then the Parties involved shall select one (1)
registered engineer and the Builder shall select one (1) registered engineer and
the engineers so selected by such Parties shall promptly select an independent,
impartial third party qualified to act as the Informal Arbitrator and resolve
the Expedited Dispute. Within five (5) business days after a Party delivers a
Dispute Notice, the Developer and the Builder shall deliver to the Informal
Arbitrator a written statement of how such Party believes the Expedited Dispute
should be resolved, together with reasonable supporting documentation of such
position (“Resolution Notice”). Within ten (10) business days after receipt of
Resolution Notices from both such Parties, the Informal Arbitrator shall approve
one (1) of the Parties’ Resolution Notice and shall deliver written notice of
such approval to each Party. The decision of the Informal Arbitrator shall be
binding on all Parties with respect to the applicable Expedited Dispute. All
Parties shall timely cooperate with the Informal Arbitrator in rendering his or
her decision. The party that is not the prevailing party in the resolution of
any Expedited Dispute shall promptly pay the Informal Arbitrator’s fee, and the
prevailing party’s other fees and costs of any such expedited dispute resolution
process and reasonable attorney’s fees. The term “prevailing party” means the
party who successfully obtains substantially all of the relief sought by such
party or is successful in denying substantially all of the relief sought by the
other party. The Parties acknowledge that there is a benefit to the Parties in
having work done as expeditiously as possible and that there is a need for a
streamlined method of making decisions described in this Section so that work is
not delayed. A Party and shall not be entitled to recover from any other Party
exemplary, punitive, special, indirect, consequential or any other damages other
than actual damages (unless the Informal Arbitrator finds intentional abuse or
frustration of the arbitration process) in connection with an Expedited Dispute.
 
(b) Standards of Conduct. The Parties agree that with respect to all aspects of
the expedited dispute resolution process contained herein they will conduct
themselves in a manner intended to assure the integrity and fairness of that
process. To that end, if an Expedited Dispute is submitted to expedited dispute
resolution process, the Parties agree that they will not contact or communicate
with the Informal Arbitrator who was appointed with respect to any Expedited
Dispute either ex parte or outside of the contacts and communications
contemplated by this Article 7, and the Parties further agree that they will
cooperate in good faith in the production of evidence in a prompt and efficient
manner to permit the review and evaluation thereof by the other Parties.
 
F-18

 
 
8. Progress Meetings. From and after the date of this LDA and until Substantial
Completion of the Improvements, the Parties shall cause their designated
representatives to meet within five (5) business days following a request from a
Party regarding the status of construction of the Improvements, scheduling and
coordination issues, engineering and design issues, and other similar issues.
Any Party may change its designated representative under this LDA at any time by
written notice to the other parties. The initial designated representative for
each Party for the purpose of this Section shall be the individual listed on
each Party’s respective signature page attached hereto. All inquiries, requests,
instructions, authorizations, and other communications with respect to the
matters covered by this LDA shall be made to such representatives. Any Party may
without further or independent inquiry, assume and rely at all times that the
representatives of the other parties designated hereunder have the power and
authority to make decisions on behalf of such other parties, to communicate such
decisions to the other Party and to bind such Party by his acts and deeds,
unless otherwise notified in writing by the Party designating the
representative. Any Party may change its representative under this LDA at any
time by written notice to the other Parties.
 
9. Builder’s Stormwater Permit Responsibilities. During any Overex construction
activities performed on the Builder Lots by Builder and following Substantial
Completion of the Improvements and prior to Builder engaging in any construction
activities upon the Builder Lots, Builder shall obtain from the Colorado
Department of Public Health, Water Quality Control Division, a Colorado
Construction Stormwater Discharge Permit issued to Builder with respect to the
Builder Lots. No fewer than five (5) business days prior to the initiation of
Overex or construction activities on any Builder Lot, Builder shall deliver a
copy of at least one (1) of the following documents to Developer:
 
(i) Such valid Colorado Construction Stormwater Discharge Permit for the Builder
Lots;
 
(ii) A signed notice of reassignment of permit coverage (State of Colorado
Form COR030000 or current equivalent), that transfers any pre-existing permit
coverage for the Builder Lots; or
 
(iii) A signed State of Colorado modification form to add the Builder Lots if
Builder has an existing site permit with the State of Colorado within the
Property.
 
To the extent required by the County, Builder shall also obtain a Stormwater
Quality Permit issued to Builder by the County for the Builder Lots. Builder
shall be responsible to obtain and maintain any State of Colorado dewatering
permits if required for Builder’s further construction within the Builder Lots.
If requested by Developer, Builder shall execute a Notice of Property Conveyance
and Change in Responsibility for the Colorado Discharge Permit held by Developer
or an affiliated entity with respect to the Property. In all cases, Builder
shall obtain from the Colorado Department of Public Health & Environment Water
Quality Control Division, a Notice of Property Conveyance and Change in
Responsibility on a form acceptable to the Colorado Department of Public Health
& Environment Water Quality Control Division executed by Builder, for the
Colorado Stormwater Discharge Permit held by Developer with respect to the
Builder Lots prior to any construction by Builder on the Builder Lots.
 
F-19

 
 
(b)  Developer’s Stormwater Permit responsibilities. Developer shall obtain and
comply with all necessary permits related to stormwater and erosion control from
all Approving Authorities, in relation to the construction, repair, and
maintenance of the Improvements.
 
10. Notices and Communications. All notices, statements, demands, requirements,
approvals or other communications and documents (“Communications”) required or
permitted to be given, served, or delivered by or to any Party or any intended
recipient under this LDA shall be in writing and shall be given to the addresses
set forth in this Section 10 (“Notice Address”). Communications to a Party shall
be deemed to have been duly given (i) on the date and at the time of delivery if
delivered personally to the Party to whom notice is given at such Party’s Notice
Address; or (ii) on the date and at the time of delivery or refusal of
acceptance of delivery if delivered or attempted to be delivered by an overnight
courier service to the Party to whom notice is given at such Party’s Notice
Address; or (iii) on the date of delivery or attempted delivery shown on the
return receipt if mailed to the Party to whom notice is to be given by
first-class mail, sent by registered or certified mail, return receipt
requested, postage prepaid and properly addressed to such Party at such Party’s
Notice Address; or (iv) on the date and at the time shown on the facsimile or
electronic mail message if telecopied or sent electronically to the number or
address designated in such Party’s Notice Address and receipt of such telecopy
or electronic mail message is electronically confirmed. The Notice Addresses for
the Developer is as follows:
 
To Developer:
 PCY Holdings, LLC
 Attention: Mark Harding
 34501 E. Quincy Ave.
 Bldg. 34, Box 10
 Watkins, Colorado 80137
 Telephone: (303) 292-3456
 Facsimile: (303) 292-3475
 E-mail: mharding@purecyclewater.com
 
with a copy to:
 Fox Rothschild LLP
 1225 17th Street, Suite 2200
 Denver, CO 80202
 Attention: Rick Rubin, Esq.
 Telephone: (303) 292-1200
 Email: rrubin@foxrothschild.com
 
 
F-20

 
 
To Builder:
 Taylor Morrison of Colorado, Inc.
 1420 West Canal Court, Suite 170
 Littleton, Colorado 80120
 Attention: Tom Hennessy, Division President
 Telephone: (303) 325-2426
 E-mail: thennessy@taylormorrison.com
 
with a copy to:                                
Brier, Irish, Hubbard & Erhart P.L.C.
 2400 East Arizona Biltmore Circle, Suite 1300
 Phoenix, AZ 85016
 Attn: Jeff Hubbard
 Telephone: (602) 522-0160
 Facsimile: (602) 522-3945
 E-mail: jhubbard@bihlaw.com
 
 
11. Attorneys’ Fees. Except as provided in Section 7(a), should any action be
brought in connection with this LDA, including, without limitation, actions
based on contract, tort or statute, the prevailing Party in such action shall be
awarded all costs and expenses incurred in connection with such action,
including reasonable attorneys’ fees. The provisions of this Section shall
survive the expiration or termination of this LDA.
 
12. Further Acts. Each of the Parties hereto shall execute and deliver all such
documents and perform all such acts as reasonably necessary, from time to time,
to carry out the matters contemplated by this LDA.
 
13. No Partnership; Third Parties. It is not intended by this LDA to, and
nothing contained in this LDA shall, create any partnership, joint venture or
other arrangement among the Parties hereto. No term or provision of this LDA is
intended to, or shall, be for the benefit of any person, firm, organization or
corporation not a Party hereto, and no such other person, firm, organization or
corporation shall have any right or cause of action hereunder.
 
14. Entire Agreement; Headings for Convenience Only; Not to be Construed Against
Drafter; No Implied Waiver. This LDA and all other written agreements among the
Parties constitute the entire agreement among the Parties hereto pertaining to
the subject matter hereof. No change or addition is to be made to this LDA
except by written amendment executed by the Parties. The headings, captions and
titles contained in this LDA are intended for convenience of reference only and
are of no meaning in the interpretation or effect of this LDA. This LDA shall
not be construed more strictly against one (1) Party than another merely by
virtue of the fact that it may have been initially drafted by one (1) of the
Parties or its counsel, since all Parties have contributed substantially and
materially to the preparation hereof. No failure by a Party to insist upon the
strict performance of any term, covenant or provision contained in this LDA, no
failure by a Party to exercise any right or remedy under this LDA, and no
acceptance of full or partial payment owed to a Party during the continuance of
any default by the other Party(ies), shall constitute a waiver of any such term,
covenant or provision, or a waiver of any such right or remedy, or a waiver of
any such default unless such waiver is made in writing by the Party to be bound
thereby. Any waiver of a breach of a term or a condition of this LDA shall not
prevent a subsequent act, which would have originally constituted a default
under this LDA, from having all the force and effect of a default.
 
F-21

 
 
15. Governing Law. This LDA is entered into in Colorado and shall be construed
and interpreted under the law of the State of Colorado without giving effect to
principles of conflicts of law which would result in the application of any law
other than the law of the State of Colorado.
 
16. Severability. If any provision of this LDA is declared void or
unenforceable, such provision shall be severed from this LDA and shall not
affect the enforceability of the remaining provisions of this LDA.
 
17. Assignment; Binding Effect. This LDA shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. Neither Builder or Developer may assign any of its rights or
obligations under this LDA without the prior written consent of the other
Party(ies), which consent may be withheld in each Party’s sole and absolute
discretion; provided, however, that:
 
(a) Builder may assign, without consent, its rights under this LDA in full, but
not in part: (i) to a third party which acquires all of Builder’s Builder Lots,
or (ii) to an entity that controls, is controlled by, or under common control
with, Builder; provided further, however that Developer approves the form of
assignment, which approval shall be in Developer’s reasonable discretion; and
 
(b) Developer may assign, without consent, its rights under this LDA: (i) to an
entity that controls, is controlled by, or under common control with, Developer;
(ii) to any entity that acquires all or substantially all of the Developer’s
interests in the Builder Lots.
 
18. Counterparts; Copies of Signatures. This LDA may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. The signature pages
from one (1) or more counterparts may be removed from such counterparts and such
signature pages all attached to a single instrument so that the signatures of
all Parties may be physically attached to a single document. This LDA may be
executed and delivered by facsimile or by electronic mail in portable document
format (.pdf) or similar means and delivery of the signature page by such method
will be deemed to have the same effect as if the original signature had been
delivered to the other party. Upon execution of this LDA by Developer and
Builder, Developer shall provide a fully executed copy of this LDA to Builder
for its records.
 
19. Time of the Essence. Time is of the essence for performance or satisfaction
of all requirements, conditions, or other provisions of this LDA, subject to any
specific time extensions set forth herein.
 
F-22

 
 
20. Computation of Time Periods. All time periods referred to in this LDA shall
include all Saturdays, Sundays and holidays, unless the period of time specifies
business days. If the date to perform any act or give a notice with respect to
this LDA shall fall on a Saturday, Sunday or national or state holiday, the act
or notice may be timely performed on the next succeeding day which is not a
Saturday, Sunday or a national or state holiday.
 
21. Remedies.
 
(a) Except as hereinafter provided with regard to Expedited Disputes and the
self-help remedy under Section 4.6, if any Party is in default of any of its
obligations under this LDA beyond any applicable notice or cure periods, the
other Party(ies) may avail itself to any rights and remedies available at law
and equity, but may only recover its actual, out-of-pocket damages (excluding
any incidental, consequential, speculative, punitive or lost profits damages)
incurred as a result of such default. For Expedited Disputes, the sole and
exclusive remedy of the Parties is set forth in Section 7 of this LDA, and for
Developer Defaults, the sole and exclusive remedy of the Parties is set forth in
Section 4.6 of this LDA.
 
(b) In addition to the remedies permitted under Section 21.1, any claim by
Developer against Builder for breach of Builder’s obligation hereunder to pay of
any portion of the Deferred Purchase Price, together with simple interest at the
rate of 12% per annum from the date such payment is due and payable, and all
costs and expenses including reasonable attorneys' fees awarded to Developer in
enforcing any payment in any suit or proceeding under this LDA, shall constitute
a lien ("Lien") against the applicable Phase of Builder Lots to which the
payment pertains until paid, effective upon the recording of a notice of lien
with respect thereto in the Office of the Clerk and Recorder of the County;
provided, however, that any such Lien shall be subject and subordinate to (i)
liens for taxes and other public charges which by applicable law are expressly
made superior, and (ii) all liens recorded in the Office of the Clerk and
Recorder of the County prior to the date of recordation of said notice of lien.
All liens recorded subsequent to the recordation of the notice of lien described
herein shall be junior and subordinate to the Lien. The notice of lien will be
signed and acknowledged by Developer and will contain the following: (a) a
statement of all amounts due and payable; (b) a description sufficient for
identification of the applicable Phase of Builder Lots to which the notice
relates; (c) the name of the Builder as owner of such Builder Lots; and (d) the
name and address of the Developer causing the notice to be recorded. Developer
has the right to enforce the Lien by foreclosing the Lien against the applicable
Phase of Builder Lots under the prevailing Colorado law relating to the
foreclosure of realty mortgages. Upon the timely curing by the defaulting
Builder of any default for which a notice of lien was recorded, the Developer
shall record an appropriate release of such notice of lien and Lien. The sale or
transfer of a Builder Lot by Builder does not affect the Lien.
 
22. Jury Waiver. TO THE EXTENT PERMITTED BY LAW, THE PARTIES HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
PROVISIONS OF THIS LDA.
 
[SIGNATURE PAGE FOLLOWS]
 
 
(Sky Ranch Lot Development Agreement)
F-23

 
IN WITNESS WHEREOF, the Parties have executed this LDA as of the Effective Date
first set forth above.
 
DEVELOPER:
 
PCY HOLDINGS, LLC
 
a Colorado limited liability company
 
 
 
 
 
By:            
___________________________________
 
Name:      

___________________________________
 
Title:       

___________________________________
 
 
 
 
 
 
 
 
 
Designated Representative: ____________________
 
 
 
 
 
 
 
 
(Sky Ranch Lot Development Agreement)
F-24

 
 
 
BUILDER:
 
 
 
TAYLOR MORRISON, INC.,
 
a Colorado Corporation
 
 
 
By:            
___________________________________
 
Name:          

___________________________________
 
Title:   

___________________________________
 
 
 
 
 
Builder’s Builder Lots:           

______________________________________________________
 
______________________________________________________
 
______________________________________________________
 
 
 


Designated Representative: ____________________
 
 
 
(Sky Ranch Lot Development Agreement)
F-25

 
List of Exhibits
 
Exhibit A:
Concept Plan, Takedowns, Phases - Description of Property
Exhibit B:
List of Plans
Exhibit C:
Required Insurance
Exhibit D:
Finished Lot Standard
Exhibit E:
Construction Schedule
Exhibit F:
Initial Budget
Exhibit G:
Wet Utilities – Phased
Exhibit H:
Letter of Credit
Exhibit I:
Joint Improvements Memorandum
 
 
 
 
 
 
 
 
 
 

 
 
(Sky Ranch Lot Development Agreement)
F-26

 
Exhibit A
to
Lot Development Agreement
 
(Description of Property for Each Applicable Phase)
 
[a1020purecycle-taylormorr002.jpg]
 
 

 
Exhibit B
to
Lot Development Agreement
 
(List of Plans for Each Applicable Phase)
 
Improvements to be Constructed by
Developer
 
[List specific work to be performed]
 
[a1020purecycle-taylormorr003.jpg]
 
 

 
Exhibit C
to
Lot Development Agreement
 
(Required Insurance)
 
Developer or the Substitute Constructing Party (as applicable) shall maintain
the amounts and types of insurance described below and shall cause the Service
Providers to maintain such coverages from insurance companies licensed to do
business in the State of Colorado having a Best’s Insurance Report Rating of
A/VI or better covering the risks described below:
 
A.            
Commercial General Liability Insurance (including premises, operations,
products, completed operations, and contractual liability coverages) in an
amount not less than One Million Dollars ($1,000,000.00) per occurrence, One
Million Dollars ($1,000,000.00) personal injury and advertising injury, and Two
Million Dollars ($2,000,000.00) General Aggregate.
 
B.            
Automobile Liability Insurance for all motor vehicles operated by or for
Developer or Substitute Constructing Party, including owned, hired, and
non-owned autos, with minimum Combined Single Limit for Bodily Injury and
Property Damage of One Million Dollars ($1,000,000.00) for each occurrence.
 
C.            
Workers Compensation Insurance for all employees of Developer or Substitute
Constructing Party as required by law, to cover the applicable statutory limits
in the State of Colorado and employer’s liability insurance with limits of
liability of not less than One Million Dollars ($1,000,000.00) for bodily injury
by accident (each accident) and One Million Dollars ($1,000,000.00) for bodily
injury by disease (each employee).
 
D.            
With respect to Service Providers that provide professional services (e.g.,
engineers), professional liability insurance, including prior acts coverage
sufficient to cover any and all claims arising out of the services, or a
retroactive date no later than the date of commencement of the services, with
limits of not less than One Million Dollars ($1,000,000.00) per claim and Two
Million Dollars ($2,000,000.00) annual aggregate. The professional liability
insurance shall be maintained continuously during the term of the LDA and so
long as the insurance is commercially reasonably available, for a period not
less than the Government Warranty Period. The professional liability insurance
required by this paragraph shall not contain any exclusions or limitations
applicable to residential projects.
 
The following general requirements shall apply to all insurance policies
described in this Exhibit.
 
1.            
All liability insurance policies, except workers compensation insurance, shall
be written on an occurrence basis.
 
2.            
All insurance policies required hereunder except Workers Compensation and
Employers Liability shall: (i) name the Parties as “additional insureds”
utilizing an ACORD form or equivalent acceptable to Developer or Substitute
Constructing Party (as applicable), excluding, however, insurance policies of
Service Providers who provide professional services whose insurance policies do
not permit the designation of additional insureds; (ii) be issued by an insurer
authorized in the State of Colorado; and (iii) provide that such policies shall
not be canceled or not renewed, nor shall any material change be made to the
policy without at least thirty (30) days’ prior written notice to the Parties.
Each additional insured endorsement (or each policy, by reasonably acceptable
endorsement) shall contain a primary insurance clause providing that the
coverage afforded to the additional insureds is primary and that any other
insurance or self-insurance available to any of the additional insureds is
non-contributing. A waiver of subrogation endorsement for the workers’
compensation coverage shall be provided in favor of the Parties.
 
 

 
 
3.            
The liability insurance policies shall provide that such insurance shall be
primary on a non-contributory basis.
 
4.            
Service Providers shall provide Developer or Substitute Constructing Party (as
applicable) with certificates, or copies of insurance policies if request by the
Developer, evidencing the insurance coverages required by this Exhibit in the
certificate form described in Item 2 of this Exhibit, prior to the commencement
of any activity or operation which could give rise to a loss to be covered by
such insurance. Replacement certificates shall be sent to Developer or
Substitute Constructing Party (as applicable), as policies are renewed,
replaced, or modified.
 
5.            
The foregoing insurance coverage must be maintained in force at all times during
the construction of the Improvements.
 
 
 
 
 
 
 
 
 
 
 
 
2

 
Exhibit D
to
Lot Development Agreement
 
(Finished Lot Standard)
 
“Finished Lot Standard” means the following improvements on, to or with respect
to the Builder Lots or in public streets or tracts in the locations as required
by all Approving Authorities, and substantially in accordance with the Plans:
 
(i) overlot grading together with corner pins for each Builder Lot installed in
place, graded to match the specified Builder Lot drainage template within the
Plans (but not any Overex);
 
(j) water and sanitary sewer mains and other required installations in
connection therewith identified in the Plans, valve boxes and meter pits,
substantially in accordance with the Plans approved by the Approving
Authorities, together with appropriate markers;
 
(k) storm sewer mains, inlets and other associated storm drainage improvements
pertaining to the Builder Lots in the public streets as shown on the Plans;
 
(l) curb, gutter, asphalt, sidewalks, street striping, street signage, traffic
signs, traffic signals (if any are required by the Approving Authorities), and
other street improvements, in the private and/or public streets as shown on the
Plans;
 
(m) sanitary sewer service stubs if required by the Approving Authorities,
connected to the foregoing sanitary sewer mains, installed into each respective
Builder Lot (to a point beyond any utility easements), together with appropriate
markers of the ends of such stubs, as shown on the Plans;
 
(n) water service stubs connected to the foregoing water mains installed into
each Builder Lot (to a point beyond any utility easements), together with
appropriate markers of the ends of such stubs, as shown on the Plans;
 
(o) Lot fill in compliance with the geotechnical engineer’s recommendation, and
with respect to any filled area or compacted area, provide from a Colorado
licensed professional soils engineer a HUD Data Sheet 79G Certification (or
equivalent) and a certification that the compaction and moisture content
recommendations of the soils engineer were followed and that the grading of the
respective Lots complies with the approved grading plans, with overlot grading
completed in conformance with the approving Authorities approved grading plans
within a +/- 0.2’ tolerance of the approved grading plans; however, the Finished
Lot Standard does not include any Overex;
 
(p) all storm water management facilities as shown in the Plans; and
 

 
 
(q) Electricity, natural gas, and telephone service will be installed by local
utility companies. The installations may not be completed at the time of a
Closing, and are not part of the Finish Lot Standard; provided, however, that:
(i) with respect to electric distribution lines and street lights, Developer
will have signed an agreement with the electric utility service provider and
paid all costs and fees for the installation of electric distribution lines and
facilities to serve the Builder Lots, and all sleeves necessary for electric,
gas, telephone and/or cable television service to the Builder Lots will be
installed; (ii) with respect to gas distribution lines, Developer will have
signed an agreement with the gas utility service provider and paid all costs and
fees for the installation of gas distribution lines and facilities to serve the
Builder Lots. Developer will take commercially reasonable efforts to assist
Builder in coordinating with these utility companies to provide final electric,
gas, telephone and cable television service to the residences on the Builder
Lots, however, Builder must activate such services through an end user contract.
Builder acknowledges that in some cases the telephone and cable companies may
not have pulled the main line through the conduit if no closings of residences
have occurred. Notwithstanding the foregoing, if dry utilities have not been
installed upon substantial completion of the Improvements required by the
Finished Lot Standard, Developer shall be obligated to have contracted for same
and paid all costs and fees payable for such installation. Unless Developer has
contracted for such installation and paid such costs before the Effective Date,
Developer will give Builder notice when such contracts have been entered and
such costs paid.
 
The Finished Lot Improvements do not include (a) the Offsite Infrastructure,
which is addressed separately in Section 5 of the Agreement, but it does include
such other offsite improvements as are necessary to obtain certificates of
occupancy for homes constructed on the Lots, provided that as aforesaid Seller
shall only be obligated to complete such improvements within a timeframe so as
not to delay issuance of such certificates of occupancy, or (b) common area
landscaping which will be installed when required by the County or other
applicable Authority so as not to delay the issuance of building permits or
certificates of occupancy for residences constructed by Purchaser on the Lots.
 
The Finished Lot Standard does not include Tree Lawns, which is addressed
separately in Section 4.11 of this LDA.
 
 
 
 
 
 
 
 
2

 
Exhibit E
to
Lot Development Agreement
 
Construction Schedule
 
 
[To be determined]
 
 
 
 
 
 
 
 
 
 
 
(Sky Ranch Lot Development Agreement)

 
Exhibit F
to
Lot Development Agreement
 
Budget
 
 
[To be determined]
 
 
 
 
 
 
 
 
 
 
 
 
(Sky Ranch Lot Development Agreement)

 
Exhibit G
to
Lot Development Agreement
 
Wet Utilities
 
[a1020purecycle-taylormorr004.jpg]
 
 
(Sky Ranch Lot Development Agreement)

 
Exhibit H
to
Lot Development Agreement
 
Letter of Credit
 
[a1020purecycle-taylormorr005.jpg]
 
1

 
 
[a1020purecycle-taylormorr006.jpg]
 
 
2

 
 
 
[a1020purecycle-taylormorr007.jpg]
 
3

 
[a1020purecycle-taylormorr008.jpg]
 
 
 
(Sky Ranch Lot Development Agreement)


4

 
Exhibit I
to
Lot Development Agreement
 
Joint Improvements Memorandum
 
 
[To be determined]
 
 
 
 
 
1


 
EXHIBIT G
 
FORM OF LETTER OF CREDIT
 
 
[INSERT BANK NAME]
[INSERT LETTER OF CREDIT DOCUMENT NAME]
 
 
 
                               
_, 20  

 
 
 
 
Letter of Credit No.                                         

 
 
[Insert name/address of Escrow Agent]
 
 
 
 
Gentlemen/Ladies:
 
 
1.
At the request and for the account of our customer, [Insert Owner name]
("Owner"), [Insert Bank name] ("Bank"), hereby establishes in your favor this
[Insert Letter of Credit Document Name] ("Letter of Credit"). This Letter of
Credit is issued to you pursuant to the terms of that certain Joint Development
Agreement, wherein Owner is an "Owner," [Insert Contract Administrator name] is
the "Contract Administrator," and you are the "Escrow Agent" (the "Joint
Development Agreement"). This Letter of Credit authorizes you to draw on us in
amounts which in the aggregate shall not exceed the "Stated Amount" of
_____________ and No/100 Dollars ($_).
 
2.
You or your duly authorized successor or transferee (including any replacement
escrow agent and any court holding this Letter of Credit pursuant to an action)
may obtain the funds available under this Letter of Credit by presentment to us,
of your sight draft or drafts drawn on us in the form set forth as Attachment #1
hereto, accompanied by your executed statement certifying that the amount set
forth in the draft is immediately due and payable pursuant to the Joint
Development Agreement and accompanied by the original of this Letter of Credit
and Amendment(s) thereto, if any.
 
3.
This letter of credit may be reduced upon our receipt of a reduction certificate
signed by you and by Owner, in the form of Attachment #2 hereto.
 
4.
We hereby engage with the beneficiary of this Letter of Credit hereof that
draft(s) drawn and required documents presented in compliance with the terms
contained in this Letter of Credit will be duly honored upon presentation and
delivery toon or before the expiration date hereof.
 
5.
Your sight draft will be honored by payment to you of the draft amount in
immediately available funds within seven (7) days following presentation. Each
draft presented for payment under this Letter of Credit must be dated as of the
date of its presentation to us and must be marked conspicuously, "Drawn under
[Insert Bank name] [Insert Letter of Credit Document Name] No. , accompanied by
your certification(s) to us stating the following:
 
G-1

 
 
"I am a duly authorized representative of the beneficiary of [Insert Bank name]
[Insert Letter of Credit Document Name] No. and hereby certify that the amount
drawn hereunder represents funds due under the terms of the Joint Development
Agreement.
 
6.
You may draw the full amount of this Letter of Credit or only part of it, in
your discretion, provided that drafts honored by us under this Letter of Credit
shall not exceed the Stated Amount available to you under this Letter of Credit.
 
7.
This Letter of Credit shall expire not earlier than one (1) year after the date
set forth above (“Initial Expiration Date”). If Owner does not deliver to you a
renewal Letter of Credit at least thirty (30) days prior to the expiration of
this Letter of Credit, then, in addition to other rights available to you under
the Joint Development Agreement, you shall have the right to draw on this Letter
of Credit. [IF EVERGREEN LOC: This Letter of Credit is deemed to be
automatically extended without amendment for 12 months from the Initial
Expiration Date stated above or any future expiration date hereof, as the case
may be (each, a “Scheduled Expiration Date”), unless at least sixty (60) days
prior to the Initial Expiration Date or the then-current Scheduled Expiration
Date, the Bank notifies the beneficiary by registered mail or courier service
that this Letter of Credit will not be renewed for any such additional period.
Any notice of non-renewal hereunder shall be sent to the beneficiary at the
address shown above or at such other address as the beneficiary may provide to
the Bank in writing, provided that the Bank receives such change of address not
later than ten (10) business days before the deadline for the non-renewal
notice.
 
8.
We consider this Letter of Credit to be irrevocable and unconditional (except as
expressly stated herein) under the terms above mentioned.
 
9.
Unless otherwise expressly stated herein, this irrevocable Standby Letter of
Credit is subject to the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590.
 
 
Very truly yours,
 
 
[Insert Bank name]
 
 
 
By:                                                  
Name:
Its:
 
G-2

 
ATTACHMENT #1
to
Letter of Credit

 
 
 
 
Drawn Under [Insert Bank name]
 
[Insert Letter of Credit Document Name]
 
No.                                           
 
 
$                                                       U.S.
 
 
 
, 200              

 
 
To:            
[Insert Bank name]
 
Drawn under [Insert Bank name] [Insert Letter of Credit Document Name] No.  
 
 
 
I am a duly authorized representative of the beneficiary of [Insert Bank name]
[Insert Letter of Credit Document Name] No. and hereby certify that the amount
drawn hereunder represents funds due under the terms of the Joint Development
Agreement.
 
Accordingly, please pay to the order of the
undersigned,                                                                                                                                         
Dollars ($_________).
 
 
[Insert Escrow Agent name]
 
 
 
By:   Name:    Its:  
 
G-3

 
ATTACHMENT #2
to
Letter of Credit

 
 
 
 
Date:                                    
, 20       

 
 
 
 
[Insert name/address of Bank]                                   

and                  
[Insert name/address of Owner]
 
 


 
 
Ref: Letter of Credit No. _________________
 
 
 
As parties to the above referenced Letter of Credit, we request that the
following action(s) be taken as evidenced by our signatures below:
 
 
 
Reduce the amount from U.S.
$                                                                 

to U.S.
 
 
$                                         
.
 
 
 
Authorization:
 
 
 
 
[Insert Escrow Agent name]
 
 
 
By:                                                         
Name: Title:
 
 
 
[Insert Owner name]
 
 
 
By:  Name:  Title: 
 
 
 
 
DATE OF ISSUE:
                            
, 20__
 
 
 
 
APPLICANT:
____________,
 
  ______________
 
 
BENEFICIARY:
____________________
____________________
____________________

 
DATE OF EXPIRY:
                          
, 20       

AT
 
        
:00 PM EASTERN TIME
 
 
 
AMOUNT:
USD $                                      
_.00 (            

 
                           
AND 00/100 U.S. DOLLARS)
 
G-4

 
FIRST AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This First Amendment to Contract for the Purchase and Sale of Real Estate
(‘First Amendment”) is entered into effective as of August 24, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company (”Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on September 20, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This First Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this First Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this First Amendment.
 
 
 
Seller:
PCY Holdings LLC, a Colorado limited liability company
 
 
 
By:                  
/s/ Mark Harding                  

 
Its: President
 
 
 
Purchaser:
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
By:                  
/s/ Phillip R. Cross                           

 
Its: Vice President
 
 
2

 
SECOND AMENDMENT
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Second Amendment to Contract for the Purchase and Sale of Real Estate
(‘Second Amendment”) is entered into effective as of September 19, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company )”Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on October 6, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Second Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Second Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this Second Amendment.
 
 
 
Seller:
PCY Holdings LLC, a Colorado limited liability company
 
 
 
By:                  
/s/ Mark Harding              

 
Its: President
 
 
 
Purchaser:
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
By: /s/ Phillip R. Cross                           

 
Its: Vice President
 
2

 
THIRD AMENDMENT
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Third Amendment to Contract for the Purchase and Sale of Real Estate
(‘Third Amendment”) is entered into effective as of October 6, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company )”Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on October 13, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Third Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Third Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this Third Amendment.
 
 
 
Seller:
PCY Holdings LLC, a Colorado limited liability company
 
 
 
By: /s/ Mark Harding                  

 
Its: President
 
 
 
Purchaser:
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
By: /s/ Phillip R. Cross                                  

 
Its: Vice President
 
 
2

 
FOURTH AMENDMENT
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Fourth Amendment to Contract for the Purchase and Sale of Real Estate
(‘Fourth Amendment”) is entered into effective as of October 13, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company )”Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on October 18, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Fourth Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Fourth Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this Fourth Amendment.
 
 
 
Seller:
PCY Holdings LLC, a Colorado limited liability company
 
 
 
By:                  
/s/ Mark Harding                       

 
Its: President
 
 
 
Purchaser:
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
By: /s/ Phillip R. Cross                                  

 
Its: Vice President
 
 
2

 
FIFTH AMENDMENT
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Fifth Amendment to Contract for the Purchase and Sale of Real Estate
(‘Fifth Amendment”) is entered into effective as of October 18, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company )”Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on October 20, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Fifth Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Fifth Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this Fifth Amendment.
 
 
 
Seller:
PCY Holdings LLC, a Colorado limited liability company
 
 
 
By:                  
/s/ Mark Harding                  

 
Its: President
 
 
 
Purchaser:
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
By: /s/ Phillip R. Cross                         

 
Its: Vice President
 
 
2

 
SIXTH AMENDMENT
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Sixth Amendment to Contract for the Purchase and Sale of Real Estate
(‘Sixth Amendment”) is entered into effective as of October 20, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company )”Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on October 31, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Sixth Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Sixth Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this Sixth Amendment.
 
 
 
Seller:
PCY Holdings LLC, a Colorado limited liability company
 
 
 
By:                  
/s/ Mark Harding    

 
Its: President
 
 
 
Purchaser:
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
By:                  
/s/ Phillip R. Cross          

 
Its: Vice President
 
 
2

 
SEVENTH AMENDMENT
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Seventh Amendment to Contract for the Purchase and Sale of Real Estate
(‘Seventh Amendment”) is entered into effective as of October 20, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company )”Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on November 3, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Seventh Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Seventh Amendment shall be effective and
binding upon the parties as if such signatures were original signatures. Any
capitalized term used herein without definition shall have the meaning state in
the Agreement.
 
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this Seventh Amendment.
 
 
 
Seller:
PCY Holdings LLC, a Colorado limited liability company
 
 
 
By:                  
/s/ Mark Harding              

 
Its: President
 
 
 
Purchaser:
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
By:                  
/s/ Phillip R. Cross               

 
Its: Vice President
 
 
2

 
 
EIGHTH AMENDMENT
 
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Eighth Amendment to Contract for the Purchase and Sale of Real Estate
(`Eighth Amendment") is entered into effective as of November 3, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation ("Purchaser"),
and PCY Holdings LLC, a Colorado limited liability company ("Seller"), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the "Agreement"), as
follows:
 
1.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on November 7, 2017.
 
2.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Eighth Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Eighth Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
1

 
 
In witness whereof, Purchaser and Seller have executed this Eighth Amendment.
 
Seller:
 
PCY Holdings LLC, a Colorado limited liability company
 
 
 
 
 
By: /s/ Mark Harding                                   

 
 
Name: Mark Harding
 
 
 
 
 
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
 
By: /s/ Phillip R. Cross                           

 
Name: Phillip R. Cross
 
 


 
2

 
 
NINTH AMENDMENT
 
TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
This Ninth Amendment to Contract for the Purchase and Sale of Real Estate
(“Ninth Amendment”) is entered into effective as of November 7, 2017, by and
between Taylor Morrison of Colorado, Inc. a Colorado corporation (“Purchaser”),
and PCY Holdings LLC, a Colorado limited liability company (“Seller”), and
amends that certain Contract for Purchase and Sale of Real Estate between
Purchaser and Seller dated effective June 27, 2017 (the “Agreement”), as
follows:
 
3.
Due Diligence Period. The Due Diligence Period is hereby extended and shall
expire on November 10, 2017.
 
4.
Miscellaneous. Except as stated herein, the Agreement shall remain in full force
and effect and is hereby ratified and approved. This Ninth Amendment may be
signed in counterpart. Fax copies and electronically scanned copies of the
executed signature pages of this Ninth Amendment shall be effective and binding
upon the parties as if such signatures were original signatures. Any capitalized
term used herein without definition shall have the meaning state in the
Agreement.
 
[Balance of Page Intentionally left Blank; Signature Page Follows]
 
 
 


1

 
 
In witness whereof, Purchaser and Seller have executed this Ninth Amendment.
 
Seller:
 
PCY Holdings LLC, a Colorado limited liability company
 
 
 
 
 
By: /s/ Mark Harding              

 
 
Name: Mark Harding
 
Taylor Morrison of Colorado, Inc., a Colorado corporation
 
 
 
 
 
By: /s/ Phillip R. Cross                                    

 
 
 
Name: Phillip R. Cross
 


 
2
